Exhibit 10.4












Definitive LRRK2 Collaboration and License Agreement


Between


Denali Therapeutics Inc.,


Biogen MA, Inc.


and


Biogen International GmbH






Dated October 4, 2020






--------------------------------------------------------------------------------





DEFINITIVE LRRK2 COLLABORATION AND LICENSE AGREEMENT
This Definitive LRRK2 Collaboration and License Agreement (“Definitive LRRK2
Agreement”) is entered into as of October 4, 2020 (the “Effective Date”) by and
between Denali Therapeutics Inc., a Delaware corporation with its principal
place of business located at 161 Oyster Point Blvd., South San Francisco,
California 94080 (“Denali”), Biogen MA, Inc., a corporation organized under the
laws of the Commonwealth of Massachusetts having an office at 225 Binney Street,
Cambridge, MA 02142 (“BIMA”), and Biogen International GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Switzerland, whose registered
office is at Neuhofstrasse 30, 6340 Baar, Switzerland (“BIG”, together with
BIMA, collectively, “Biogen”). Biogen and Denali are each individually referred
to as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Denali has developed certain Licensed Compounds and Licensed Products
and controls certain intellectual property and other rights with respect to such
Licensed Compounds and Licensed Products in the Territory;
WHEREAS, BIMA and Denali entered into a Stock Purchase Agreement as of the
Execution Date (the “Stock Purchase Agreement”), under which BIMA has purchased
certain voting shares of Denali;
WHEREAS, the Parties have entered into a binding Provisional Collaboration and
License Agreement as of the Execution Date (“Provisional Collaboration and
License Agreement”), under which the Parties agreed, among other things, to
collaborate in the development, manufacture and commercialization of Licensed
Compounds and Licensed Products in accordance with the terms and conditions set
forth therein;
WHEREAS, as contemplated under the Stock Purchase Agreement and the Provisional
Collaboration and License Agreement, the Parties desire to agree to a more
detailed set of terms as set forth in this Definitive LRRK2 Agreement that would
govern the collaboration established under the Provisional Collaboration and
License Agreement with respect to Licensed Compounds; and
WHEREAS, the terms set forth in this Definitive LRRK2 Agreement supersede those
terms forth in the Provisional Collaboration and License Agreement pertaining to
the Licensed Compounds and Licensed Products;
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1“Accounting Standards” means, with respect to a Party, its Affiliates or any
other Selling Party, the United States Generally Accepted Accounting Principles
(“GAAP”) or International Financial Reporting Standards, as such Person uses for
its financial reporting obligations, consistently applied.
1.2“Acquisition” means, with respect to a Party, an acquisition by such Party of
a Third Party (whether by merger or acquisition of all or substantially all of
the stock or of all or substantially all of the assets of a Third Party or of
any operating or business division of a Third Party or similar transaction),
other than a Change of Control of the Party.



--------------------------------------------------------------------------------



1.3“Affiliate” means, with respect to a Person, any other Person that, directly
or indirectly, through one (1) or more intermediaries, controls, is controlled
by or is under common control with such Person. For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise or (b) the ownership, directly or indirectly,
of more than fifty percent (50%) of the voting securities or other ownership
interest of a Person (or, with respect to a limited partnership or other similar
entity, its general partner or controlling entity). The Parties acknowledge that
in the case of certain entities organized under the laws of certain countries
outside of the United States, the maximum percentage ownership permitted by law
for a foreign investor may be less than fifty percent (50%), and that, in such
case, such lower percentage shall be substituted in the preceding sentence,
provided that such foreign investor has the power to direct the management or
policies of such entity.
1.4“Allowable Expenses” means, on a Cost-Profit Sharing Product-by-Cost-Profit
Sharing Product and Cost-Profit Sharing Country-by-Cost-Profit Sharing Country
basis, Eligible Commercialization Expenses, Eligible Medical Affairs Expenses,
Other Operating Expenses, Sales and Marketing Costs and Sales Force Expenses for
such Cost-Profit Sharing Product in such Cost-Profit Sharing Country.
1.5“Allowable Overruns” means, with respect to any Eligible Development Expenses
or Allowable Expenses, any amounts incurred by or on behalf of a Party in the
performance of activities allocated to such Party under the Global Development
Plan/Budget or Co-Commercialization Plan/Budget in a given Calendar Year that
(a) are not [***] any breach of this Definitive LRRK2 Agreement, and (b) are in
excess of the aggregate amount budgeted in the Global Development Plan/Budget or
Co-Commercialization Plan/Budget (as applicable) for such Party in such Calendar
Year (i) by an amount not to exceed [***] of the total amount budgeted under the
then-current Global Development Plan/Budget or Co-Commercialization Plan/Budget,
as applicable, to be incurred by such Party in such Calendar Year in the
aggregate or (ii) that are otherwise approved by a unanimous decision of the JSC
or the Finance Working Group.
1.6“Annual Net Sales” means the total Net Sales of all Licensed Products in the
Territory in a given Calendar Year.
1.7“Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, and regulations, including any rules, regulations,
regulatory guidelines, or other requirements of the Regulatory Authorities,
major national securities exchanges or major securities listing organizations,
that may be in effect from time to time during the Term and applicable to a
particular activity or country or other jurisdiction hereunder.
1.8“Approved CMO” means (a) those certain contract manufacturing organizations
with which Denali has an agreement for the manufacture of Licensed Compounds or
Licensed Products as of the Effective Date and (b) any other contract
manufacturing organization approved in writing by Biogen, which approval shall
not be unreasonably withheld, conditioned or delayed.
1.9“Biogen Development Activities” means any Development activities for Licensed
Compounds or Licensed Products to be conducted by Biogen pursuant to the Global
Development Plan/Budget.
1.10“Biogen IP” means Biogen Know-How and Biogen Patents.
1.11“Biogen Know-How” means any and all Information: (a) Controlled by Biogen or
its Affiliates as of the Execution Date or during the Term; (b) [***] for the
Development of Licensed Compounds or Licensed Products in the Territory or, in
the Co-Commercialization Territory, the sale or offer for sale or other
Commercialization of Licensed Products[***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.12“Biogen Patents” means: (a) all Patents that (i) are Controlled by Biogen or
its Affiliates as of the Execution Date or during the Term, and (ii) claim any
Biogen Know-How; and (b) all Biogen Program Patents or other Patents Controlled
by Biogen or its Affiliates, in each case, that are [***] for the Development of
Licensed Compounds or Licensed Products in the Territory or, in the
Co-Commercialization Territory, the sale or offer for sale or other
Commercialization of Licensed Products, in each case, in accordance with the
Global Development Plan/Budget or Co-Commercialization Plan/Budget, as
applicable or to conduct activities with respect to an Independent Study in
accordance with Section 3.1.4 (Independent Study) or perform Denali’s other
obligations under this Definitive LRRK2 Agreement.
1.13“Biogen Program Patent” means [***].
1.14[***].
1.15“Business Day” means a day, other than a Saturday or Sunday, on which
banking institutions in Boston, Massachusetts, U.S.A. and San Francisco,
California, U.S.A. are open for business.
1.16“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter shall commence on the Effective Date and end on the day
immediately prior to the first to occur of January 1, April 1, July 1 or October
1 after the Effective Date, and the last Calendar Quarter shall end on the last
day of the Term.
1.17“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year shall commence on the Effective Date and end on December 31 of the
year in which the Effective Date occurs and the last Calendar Year of the Term
shall commence on January 1 of the year in which the Term ends and end on the
last day of the Term.
1.18“Centralized Approval Procedure” means the procedure through which an MAA
filed with the EMA results in a single marketing authorization valid throughout
the European Union (or at least all Major Markets that are within the European
Union or otherwise subject to such marketing authorization procedure, such as
the United Kingdom if and as applicable).
1.19“Change of Control” with respect to a Party, means any transaction or a
series of related transactions in which such Party: (a) sells, conveys or
otherwise disposes of all or substantially all, whether directly or indirectly,
of its assets or business to any Person (other than to an Affiliate of such
Party, provided that such Person was an Affiliate of such Party prior to the
Execution Date); or (b) (i) merges, consolidates with, or is acquired by any
other Person (other than an Affiliate of such Party, provided that such Person
was an Affiliate of such Party prior to the Execution Date); or (ii) effects any
other transaction or series of related transactions; in each case of subsection
(i) or (ii), such that the stockholders of such Party immediately prior thereto,
in the aggregate, no longer own, directly or indirectly, beneficially or
legally, more than fifty percent (50%) of the outstanding voting securities,
capital stock or other ownership interest of the surviving Person following the
closing of such merger, consolidation, other transaction or series of related
transactions. Notwithstanding the foregoing, a bona fide financing transaction
(including any public offering of a Party’s capital stock) shall not be deemed a
Change of Control.
1.20“Clinical Data” means the original source patient data and case report forms
(CRFs) collected or generated by, on behalf of, or under the authority of a
Party with respect to Clinical Studies of any Licensed Compound or Licensed
Product, together with all analysis, reports, and results with respect thereto.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.21“Clinical Study” or “Clinical Studies” means any Phase I Trial, Phase II
Trial, Phase III Trial, [***] or any such other test or study in human subjects.
1.22“CNS Penetrant” or “CNS Penetrance” means, with respect to a small molecule
compound: (a) [***]; and (b) [***]. Notwithstanding any provision to the
contrary set forth in this Definitive LRRK2 Agreement, the small molecule
compounds known as [***] “DNL151” [***] each shall be deemed to be a CNS
Penetrant, and the small molecule compounds known as [***] each shall be deemed
not to be CNS Penetrant.
1.23“Co-Commercialization Budget” means a rolling [***] Calendar Year budget
setting forth the total budgeted amounts estimated to be incurred in the
performance of those Commercialization and other activities included in the
Co-Commercialization Plan/Budget pertaining to each Cost-Profit Sharing Country
in the first Calendar Year (or part thereof) of such budget and next [***]
thereafter, including a reasonably detailed budget for FTE Costs and
Out-of-Pocket Costs, broken down by Calendar Quarter for the first Calendar Year
(or part thereof) and a then current estimate of such FTE Costs and
Out-of-Pocket Costs for the next [***], and, as determined by the JCC, a further
breakout of costs by functional area or category.
1.24“Co-Commercialization Plan/Budget” means a plan for the Commercialization of
Cost-Profit Sharing Products in each Cost-Profit Sharing Country, as described
in Section 5.2.2 (Co-Commercialization Plan/Budget), including the
Co-Commercialization Budget.
1.25“Co-Commercialization Territory” means U.S. and China.
1.26“Combination Product” means a Licensed Product that is (a) sold in the form
of a combination that contains or comprises a Licensed Compound together with
one or more other therapeutically active pharmaceutical agents (whether
coformulated or copackaged or otherwise sold together as a single unit) (“Other
Component”), and (b) sold for a single invoice price. For purposes of the
foregoing, none of the following shall be deemed to be an Other Component [***].
1.27“Commercialization” means with respect to any product, any and all
activities directed to: the marketing, advertising, promotion, distribution,
import, export, offering for sale, and sale of such product, product samples,
pre-launch activities to prepare a market for potential sales; modeling and
pharmaco-economic studies, epidemiological studies, expanded access programs and
associated registries and activities required to fulfill ongoing regulatory
obligations; government affairs, and public policy activities; patient services,
patient advocacy engagement, and adverse event reporting; the preparation and
submission of Regulatory Documentation and interacting with Regulatory
Authorities regarding any of the foregoing; and pricing and reimbursement
activities, including seeking and maintaining any required Pricing and
Reimbursement Approvals; but excluding, in each case, any activities directed to
Manufacturing, Development, or Medical Affairs. “Commercialize,”
“Commercializing,” and “Commercialized” will be construed accordingly.
1.28“Commercialization Plans” means each Co-Commercialization Plan/Budget and
Global Commercialization Plan.
1.29“Commercially Reasonable Efforts” means, [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.30“Confidential Information” means any proprietary Information or data
provided orally, visually, in writing or other form by or on behalf of one (1)
Party (or an Affiliate or representative of such Party or such Party’s
Affiliate) to the other Party (or to an Affiliate or representative of such
Party or such Party’s Affiliate) in connection with this Definitive LRRK2
Agreement, whether prior to, on, or after the Execution Date, including
Information pertaining to the terms of the Provisional Collaboration and License
Agreement (to the extent pertaining Licensed Compounds or Licensed Products) or
this Definitive LRRK2 Agreement, a Licensed Compound or any Licensed Product
(including relevant Regulatory Documentation and Regulatory Data), any
Exploitation of a Licensed Compound or Licensed Product, any Information with
respect thereto developed by or on behalf of the disclosing Party or its
Affiliates (including Biogen Know-How and Denali Know-How), or the scientific,
regulatory or business affairs or other activities of either Party.
Notwithstanding the foregoing, Joint Program Know-How and all Regulatory
Documentation generated after the Execution Date and owned by a Party pursuant
to this Definitive LRRK2 Agreement shall be deemed to be the Confidential
Information of both Parties, and the restrictions on use and disclosure in
Section 10.1 (Confidentiality Obligations) and Section 10.2 (Permitted
Disclosures) shall be deemed to apply to each Party as a receiving Party,
regardless of which Party initially generated or disclosed the relevant Joint
Program Know-How or Regulatory Documentation, as applicable, to the other Party
in connection with this Definitive LRRK2 Agreement.
1.31“Control” or “Controlled” means the possession by a Party or its Affiliate
(whether by ownership, license or otherwise other than pursuant to this
Definitive LRRK2 Agreement) of (a) with respect to any tangible Information, the
legal authority or right to physical possession of such tangible Information,
with the right to provide such tangible Information to the other Party on the
terms set forth herein, or (b) with respect to Patents, Regulatory Approvals,
regulatory submissions, intangible Information or other intellectual property or
subject matter, the legal authority or right to grant a license, sublicense,
access, or right to use (as applicable) to the other Party under such Patents,
Regulatory Approvals, regulatory submissions, intangible Information or other
intellectual property or subject matter on the terms set forth herein, in each
case ((a) and (b)), without breaching or otherwise violating the terms of any
arrangement or agreement with a Third Party in existence as of the time such
Party or its Affiliates would first be required hereunder to grant the other
Party such access, right to use, licenses or sublicense, and (c) with respect to
any product, the possession by a Party of the ability (whether by sole or joint
ownership, license or otherwise, other than pursuant to the license grants under
this Definitive LRRK2 Agreement) to grant a license or sublicense on the terms
set forth herein of Patents within clause (b) above that claim such product or
proprietary Information within clause (a) or (b) above that is used in
connection with the exploitation of such product. Notwithstanding any provision
to the contrary set forth in this Definitive LRRK2 Agreement, a Party and its
Affiliates will not be deemed to “Control” any Patents, Regulatory Approvals,
regulatory submissions, Information or other intellectual property or subject
matter that is [***]
1.32“Corporate Names” means the Trademarks and logos identified on Schedule 1.32
(Corporate Names of Denali and Biogen) (as the same may be updated from time to
time) and such other names and logos, in each case, as Denali or Biogen may
designate in writing from time to time.
1.33“Cover,” “Covering” or “Covered” means, with respect to a product,
technology, process, method or mode of administration that, in the absence of
ownership of or a license granted under a particular Valid Claim, the
manufacture, use, offer for sale, sale or importation of such product or the
practice of such technology, process, method or mode of administration would
infringe such Valid Claim or, in the case of a claim that has not yet issued,
would infringe such claim if it were to issue and become a Valid Claim.
1.34“Denali Development Activities” means any Development activities for
Licensed Compounds or Licensed Products to be conducted by Denali pursuant to
the Global Development Plan/Budget.
1.35“Denali IP” means Denali Know-How, Denali Patents and Denali’s interest in
Joint Program Patents.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.36“Denali Know-How” means any and all Information that is: (a) Controlled by
Denali or its Affiliates as of the Execution Date or during the Term; and (b)
[***] for the Development, Manufacture or use of Licensed Compounds or Licensed
Products or the Commercialization of Licensed Products [***].
1.37“Denali Patents” means all Patents (excluding Denali’s interest in any Joint
Program Patents) that are: (a) Controlled by Denali or its Affiliates as of the
Execution Date or during the Term; and (b) [***] for the Development,
Manufacture or use of Licensed Compounds or Licensed Products or the
Commercialization of Licensed Products [***]. Such Patents existing as of the
Execution Date are set forth in Schedule 1.37 (Denali Patents as of the
Execution Date).
1.38“Detail” means a face-to-face meeting, between a sales representative of the
applicable Party, and a health care professional, during which a presentation of
a Licensed Product’s attributes is presented in a manner consistent with
Applicable Law and industry standards and with the quality of similar
presentations made by a Party’s sales representatives for such Party’s other
products, if applicable. A Detail does not include a sample drop made by a sales
representative. The Parties may agree in the Co-Commercialization Plan/Budget to
include real-time, electronic Detailing by means of information technology
(e.g., videoconferencing). “Detailing” shall mean the act of presenting a
Detail.
1.39“Development” means, with respect to any product, any and all internal and
external research or development activities regarding such product, including
(a) research, non-clinical testing and activities, IND-enabling pre-clinical
studies and other pre-clinical activities, and Clinical Studies [***], (b) test
method development and stability testing, process development and formulation
development and toxicology, and (c) preparation, submission, review, and
development of data or information for the purpose of submission to a Regulatory
Authority to obtain authorization to conduct Clinical Studies or to obtain
Regulatory Approval of such product (excluding any activities reasonably
necessary for obtaining Pricing and Reimbursement Approval, but not for other
elements of the Regulatory Approval) and interacting with Regulatory Authorities
regarding any of the foregoing; but excluding, in each case, any activities
directed to Manufacturing, Medical Affairs, or Commercialization. “Develop,”
“Developing,” and “Developed” will be construed accordingly.
1.40“Development Lead” means the Party specified as the “Development Lead”
pursuant to the terms of Section 3.1.3(e) (Designation of Development Lead) or
Section 3.1.4(d)(ii).
1.41“Divestiture” means (a) the divestiture of a LRRK2 Alternative Product
through (i) an outright sale or assignment of all rights in such LRRK2
Alternative Product to a Third Party or (ii) an exclusive out-license to a Third
Party of all Development and Commercialization rights with respect to such LRRK2
Alternative Product, in each case, with no further role, influence or authority
of the applicable Party, directly or indirectly, with respect to such LRRK2
Alternative Product or (b) the complete cessation of all Development and
Commercialization activities with respect to such LRRK2 Alternative Product;
provided that [***]. When used as a verb, “Divest” and “Divested” means to cause
a Divestiture.
1.42“Dollars” or “$” means United States Dollars.
1.43“Drug Approval Application” means a New Drug Application as defined in the
FFDCA (“NDA”), or any corresponding application for Regulatory Approval in the
Territory, including, with respect to the European Union, a marketing
authorization application (an “MAA”) filed with the EMA pursuant to the
Centralized Approval Procedure or an MAA filed with the PMDA, including, in each
case, all supplements, amendments, variations, extensions and renewals thereof.
1.44“Eligible Commercialization Expenses” means, on a Cost-Profit Sharing
Product-by-Cost-Profit Sharing Product and Cost-Profit Sharing Country-by-Cost
Profit Sharing Country basis, costs and expenses incurred by or on behalf of a
Party or its Affiliates [***] such Cost-Profit Sharing Product and such
Cost-Profit Sharing Country in accordance with the Co-Commercialization
Plan/Budget with respect to the following:
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(a)Manufacturing Costs for such Cost-Profit Sharing Products used for
performance of Commercialization activities in such Cost-Profit Sharing Country
(and not used in connection with Clinical Studies or other Development
activities), or incurred in support of such Commercialization activities, all to
the extent incurred [***];
(b)Sales and Marketing Costs for such Cost-Profit Sharing Products in such
Cost-Profit Sharing Country;
(c)FTE Costs or Out-of-Pocket Costs pertaining to any obtaining or maintaining
Pricing and Reimbursement Approvals or any filing and other Regulatory Authority
fees associated therewith; and
(d)any other FTE Costs and Out-of-Pocket Costs agreed to be shared by the
Parties as Eligible Commercialization Expenses under this Definitive LRRK2
Agreement.
Eligible Commercialization Expenses specifically exclude any FTE Costs,
Out-of-Pocket Costs and other costs and expenses: (i) incurred by or on behalf
of the performing Party or its Affiliates to the extent caused by such Party’s
or its Affiliates’ action or omission that constitutes a breach under this
Definitive LRRK2 Agreement by or on behalf of the performing Party; (ii)
incurred after the Co-Funding End Date for a particular Cost-Profit Sharing
Product and corresponding Cost-Profit Sharing Country to the extent a Denali
Commercialization Opt-Out has occurred; or (iii) [***].
If any cost or expense [***] more than one Commercialization cost category set
forth above, then such cost or expense will only be counted once (i.e., as an
Eligible Commercialization Expense with respect to only one such category). No
cost or expense included as an Eligible Commercialization Expense will (x) also
be included as an Eligible Development Expense or an Eligible Medical Affairs
Expense, (y) be (or have been) included in the calculation of Net Sales as a
deduction from the total amount billed or invoiced on sales of the applicable
Cost-Profit Sharing Product, or (z) be an amount for which one Party or the
other is solely responsible under this Definitive LRRK2 Agreement. Eligible
Commercialization Expenses will be recognized and calculated in accordance with
GAAP.
1.45“Eligible Development Expenses” means, with respect to all Licensed Products
that are Cost-Profit Sharing Products (and all Licensed Compounds included in
such Licensed Products), costs and expenses incurred by or on behalf of a Party
or its Affiliates [***] such Licensed Products in accordance with the Global
Development Plan/Budget or otherwise provided in Section 12.3 (Certain
Indemnified Losses), as applicable:
(a)Manufacturing Costs for such Licensed Products (and all Licensed Compounds
included in such Licensed Products) used for performance of Development
activities or incurred in support of Development activities for Licensed
Products, as well as comparator and placebo reasonably necessary to conduct such
Development activities, all to the extent incurred under and in accordance with
the Global Development Plan/Budget;
(b)Payments made by a Party or its Affiliate to any Third Party with respect to
New Technology to the extent such payments will be shared by the Parties as an
Eligible Development Expense in accordance with Section 6.5.2(c) (Cost Sharing)
and are not included in Other Operating Expenses for such Cost-Profit Sharing
Product;
(c)all FTE Costs and Out-of-Pocket Costs with respect to Clinical Studies for
such Licensed Product included in the Global Development Plan/Budget [***],
including (i) the preparation for and conduct of such Clinical Studies and such
other testing and studies, (ii) data collections and analysis and report
writing, (iii) clinical trial participant and recruiting activities,
(iv) clinical laboratory work, (v) regulatory activities conducted directly in
connection with such Clinical Studies and such other testing and studies,
including adverse event recordation and reporting and (vi) advisory meetings in
connection with such Licensed Product (or a Licensed Compound included therein);
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(d)all FTE Costs and Out-of-Pocket Costs with respect to pre-clinical and
non-clinical activities, testing and studies for such Licensed Products (and all
Licensed Compounds included in such Licensed Products), such as toxicology
studies, formulation development, test method development, stability testing,
quality assurance, quality control development and statistical analysis and
other Development activities, in each case, conducted under and in accordance
with the Global Development Plan/Budget;
(e)all FTE Costs and Out-of-Pocket Costs incurred in accordance with the Global
Development Plan/Budget with respect to preparing, filing, obtaining and
maintaining Regulatory Approval or other submissions to Regulatory Authorities
(including associated filing and other Regulatory Authority fees, translation
expenses and legal and other professional services fees), but excluding any FTE
Costs or Out-of-Pocket Costs pertaining to any obtaining or maintaining Pricing
and Reimbursement Approvals or any filing and other Regulatory Authority fees
associated therewith;
(f)to the extent provided in Section 12.3 (Certain Indemnified Losses),
Indemnified Losses from Third Party Claims arising from the Development (or
Manufacture in support of Development) for the applicable Cost-Profit Sharing
Product; and
(g)any other FTE Costs and Out-of-Pocket Costs agreed to be shared by the
Parties as an Eligible Development Expense under this Definitive LRRK2
Agreement.
Eligible Development Expenses shall also include (i) those FTE Costs and
Out-of-Pocket Costs incurred by or on behalf of Denali in performing activities
for the Development of Licensed Compounds and Licensed Products from the
Execution Date up to and including the Effective Date (such period, the “Interim
Development Period”) and (ii) Manufacturing Costs incurred by Denali prior to
the Effective Date for quantities of Licensed Compounds and Licensed Products
used in the performance of the activities described in the preceding clause (i);
provided that such amounts shall not, in the aggregate, exceed [***] for each
consecutive [***] period included in the Interim Development Period, or a pro
rata portion of such amount for any period that is less than [***] included in
the Interim Development Period (such amount, collectively, “Pre-Definitive LRRK2
Agreement Eligible Development Expenses”). In addition, Eligible Development
Expenses specifically exclude any FTE Costs, Out-of-Pocket Costs and other costs
and expenses (A) incurred by or on behalf of the performing Party or its
Affiliates to the extent caused by such Party’s or its Affiliates’ action or
omission that constitutes a breach under this Definitive LRRK2 Agreement by or
on behalf of the performing Party or (B) incurred after the Co-Funding End Date
for a particular Licensed Product to the extent a Denali Development Opt-Out has
occurred.
If any cost or expense [***] more than one Development cost category above, then
such cost or expense will only be counted once (i.e., as an Eligible Development
Expense with respect to only one such category). No cost or expense included as
an Eligible Development Expense will: (x) also be included as an Eligible
Commercialization Expense or an Eligible Medical Affairs Expense; or (y) be an
amount for which one Party or the other is solely responsible under this
Definitive LRRK2 Agreement. Eligible Development Expenses will be recognized and
calculated in accordance with GAAP.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.46“Eligible Medical Affairs Expenses” means, on a Cost-Profit Sharing
Product-by-Cost-Profit Sharing Product and Cost-Profit Sharing Country-by-Cost
Profit Sharing Country basis, all FTE Costs and Out-of-Pocket Costs incurred by
or on behalf of a Party or its Affiliates [***] the Medical Affairs activities
for such Cost-Profit Sharing Product and such Cost-Profit Sharing Country under
and in accordance with the Co-Commercialization Plan/Budget. Eligible Medical
Affairs Expenses specifically exclude any FTE Costs, Out-of-Pocket Costs and
other costs and expense: (a) incurred by or on behalf of a Party or its
Affiliates to the extent caused by such Party or its Affiliates’ action or
omission that constitutes a breach under this Definitive LRRK2 Agreement by or
on behalf of such Party; (b) incurred after the Co-Funding End Date for a
particular Cost-Profit Sharing Product and corresponding Cost-Profit Sharing
Country to the extent a Denali Opt-Out has occurred; or (c) to the extent
specifically identifiable to Medical Affairs activities for any Licensed Product
for countries other than the corresponding Cost-Profit Sharing Countries. No
expense included as an Eligible Medical Affairs Expense will (i) also be
included as an Eligible Development Expense or Eligible Commercialization
Expense or (ii) be an amount for which one Party or the other is solely
responsible under this Definitive LRRK2 Agreement. Eligible Medical Affairs
Expenses will be recognized and calculated in accordance with GAAP.
1.47“EMA” means the European Medicines Agency and any successor agency(ies) or
authority having substantially the same function.
1.48“European Union” means the economic, scientific, and political organization
of member states known as the European Union, as its membership may be altered
from time to time, and any successor thereto.
1.49“Execution Date” means August 5, 2020.
1.50“Exploit” means to make, have made, use, import, export, offer to sell,
sell, Develop, Manufacture, perform Medical Affairs activities, Commercialize or
otherwise exploit. “Exploitation” will be construed accordingly.
1.51“FDA” means the United States Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.
1.52“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).
1.53“Field” means any and all uses.
1.54“First Commercial Sale” means, with respect to a particular Licensed Product
in a particular country in the Territory, the first sale of such Licensed
Product to a Third Party (other than a Sublicensee) for distribution, use or
consumption in such country or region. First Commercial Sale excludes transfers
of Licensed Product to Third Parties as bona fide samples, as donations, for the
performance of Clinical Studies, or for similar purposes in accordance with
Applicable Law pertaining to any expanded access program, any compassionate
sales or use program (including named patient program or single patient
program), or any indigent program.
1.55“FTE” means the equivalent of the work of one (1) employee full time for one
(1) Calendar Year (consisting of at least a total of [***] hours per Calendar
Year). Each employee utilized by a Party in connection with its performance
under this Definitive LRRK2 Agreement may be less than or greater than one FTE
based on the hours actually worked by such employee performing Development,
Medical Affairs, Commercialization or Manufacturing activities with respect to a
Licensed Product (or Licensed Compounds included in a Licensed Product) and
shall be treated as an FTE on a pro rata basis based upon the actual number of
such hours worked divided by [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.56“FTE Costs” means, with respect to a Party for any period, the applicable
FTE Rate multiplied by the applicable number of FTEs of such Party performing
Development, Medical Affairs, Commercialization or Manufacturing activities
during such period in accordance with the applicable Global Development
Plan/Budget, Independent Study Proposal or Co-Commercialization Plan/Budget, as
the case may be.
1.57“FTE Rate” means the applicable rate specified on Schedule 1.57 (FTE Rates)
for the relevant category of FTE’s activities; provided that, commencing with
Calendar Year [***] and for each subsequent Calendar Year thereafter, each of
the rates specified on Schedule 1.57 (FTE Rates) (as updated pursuant to this
Section 1.57 (“FTE Rate” definition)) shall be adjusted annually, effective
January 1 of the applicable Calendar Year, to [***], unless the Parties
otherwise agree.
1.58“Generic Product” means, with respect to a given Licensed Product in a given
country outside of the Co-Commercialization Territory, a pharmaceutical product
that is (a) not marketed or sold by or under the authority of Biogen, its
Affiliates or Sublicensees and (b) (i) contains the same LRRK2 Inhibitor as such
Licensed Product or [***] and (ii) is determined by the applicable Regulatory
Authority in such country as [***] to such Licensed Product (A) in the United
States through an ANDA filing under 505(j) of the FFDCA or (B) under equivalent
procedures outside of the United States [***] with such Licensed Product.
1.59“Global Commercialization Plan” means the global commercialization plan for
the Commercialization of Licensed Products in the Field in the Territory, as
described in Section 5.2.1 (Global Commercialization Plan).
1.60“Global Development Plan/Budget” means the plan for the Development of
Licensed Compounds and Licensed Products, as described in Section 3.1.1 (Global
Development Plan/Budget), including the Global Development Budget. The Global
Development Plan/Budget as of the Effective Date is set forth in Schedule 1.60
(Initial Global Development Plan/Budget) (“Initial Global Development
Plan/Budget”).
1.61“Good Clinical Practices,” “GCP” or “cGCP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines adopted by the International Conference on Harmonization (“ICH”),
titled “Guidance for Industry E6 Good Clinical Practice: Consolidated Guidance,”
(or any successor document) including related regulatory requirements imposed by
the FDA and comparable regulatory standards, practices and procedures
promulgated by the EMA, PMDA or other Regulatory Authority applicable to the
Territory, as they may be updated from time to time.
1.62“Good Laboratory Practices,” “GLP” or “cGLP” means the then-current
standards, practices and procedures promulgated or endorsed by the FDA as set
forth in 21 C.F.R. Part 58 (or any successor statute or regulation), including
related regulatory requirements imposed by the FDA and comparable regulatory
standards, practices and procedures promulgated by the EMA, PMDA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time, including applicable guidelines promulgated under the ICH.
1.63“Good Manufacturing Practice,” “GMP” or “cGMP” means the then-current good
manufacturing practices required by the FDA, as set forth in the FFDCA, as
amended, and the regulations promulgated thereunder, for the manufacture and
testing of pharmaceutical materials, and comparable Applicable Law related to
the manufacture and testing of pharmaceutical materials in jurisdictions outside
the U.S., including the quality guideline promulgated by the ICH designated ICH
Q7A, titled “Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients” and the regulations promulgated thereunder, in each case as they
may be updated from time to time.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.64“In-License Agreement” means any agreement between a Party and a Third Party
pursuant to which such Party obtains rights to any Third Party intellectual
property (including Information) or materials that is [***] for the Exploitation
of a Licensed Compound or Licensed Product pursuant to this Definitive LRRK2
Agreement. In-License Agreements include those certain agreements between Denali
and a Third Party listed on Schedule 1.64 (Existing Denali Agreements and
Provisions) (each, an “Existing Denali Agreement”).
1.65“IND” means an Investigational New Drug application as defined in 21 C.F.R.
Part 312 or any comparable filings outside of the United States that are
required to commence Clinical Studies in such country or region, and all
supplements or amendments that may be filed with respect to the foregoing.
1.66“Independent Study Costs” means those Out-of-Pocket Costs and FTE Costs
incurred by the Proposing Party in performing the relevant Independent Study
(prior to receipt of Regulatory Approval or inclusion under the Global
Development Plan/Budget), which costs shall be determined using the same manner
of calculating Eligible Development Expenses as if such Independent Study had
been incorporated into the Global Development Plan/Budget.
1.67“Indication” means a disease or pathological condition [***].
1.68“Information” means all knowledge of a technical, scientific, business and
other nature, including know-how, inventions, technology, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
Clinical Data, and other biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols, materials, reagents (e.g., plasmids, proteins, cell lines, assays
and compounds) and biological methodology; in each case (whether or not
confidential, proprietary, patented or patentable, or of commercial advantage)
in written, electronic or any other form now known or hereafter developed.
1.69“Initiate” or “Initiation” means, with respect to a Clinical Study of a
Licensed Product, the [***] in such Clinical Study.
1.70“iPD” means idiopathic Parkinson’s Disease, [***]. Notwithstanding the
foregoing, [***].
1.71“Joint Committee” means the JSC, JDC, JCC, CMC Working Group, Finance
Working Group or any other joint subcommittee or Working Group established by
the Parties or the JSC, as applicable.
1.72“Joint Program Know-How” means any proprietary Information that is generated
jointly by or on behalf of each of Denali and Biogen, or their respective
Affiliates, in the performance of activities under this Definitive LRRK2
Agreement.
1.73“Joint Program Patents” means any Program Patents that claim any inventions
included in the Joint Program Know-How.
1.74“Launch Window” means, for a Licensed Product and a country, the time period
[***] before the anticipated date of the First Commercial Sale for such Licensed
Product in such country (as determined by the JCC and for which Denali has
received written notice) and ending on the date of First Commercial Sale for
such Licensed Product in such country.
175.“Licensed Compound” means the following small molecule compounds: (a) those
compounds set forth in Schedule 1.75 (Licensed Compounds), including the
compounds known internally at Denali as [***] “DNL151” [***]; (b) all other
LRRK2 Inhibitors (i) [***]; and (c) [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.76“Licensed Product” means any product containing a Licensed Compound, alone
or in combination with one or more other active ingredients, and in any
formulation, dosage strength or method of delivery.
1.77“LRRK2” means a naturally occurring Leucine-rich repeat kinase 2 mRNA
sequence or protein, [***].
1.78“LRRK2 Inhibitor” means any small molecule compound: (a) [***] and (b) [***]
1.79“LRRK2-PD Patient” means [***].
1.80“LRRK2-PD” means Parkinson’s Disease in LRRK2-PD Patients. [***]
1.81“Major European Market” means France, Germany, Italy, Spain and United
Kingdom.
1.82“Major Markets” means the United States, each Major European Market, Japan
and China.
1.83“Manufacture,” “Manufacturing” and “Manufactured” means with respect to any
product, any and all activities directed to manufacturing, processing,
packaging, labeling, filling, finishing, assembly, quality assurance, quality
control, testing, and release, shipping, supply, or storage of such product (or
any components or process steps involving such product or any companion
diagnostic), placebo, or comparator agent, as the case may be, including
qualification, validation activities (including validation batches), and
scale-up, pre-clinical, clinical and commercial manufacture and analytic
development, product characterization, quality assurance technical support
activities qualification and audit of clinical and commercial manufacturing
facilities, and stability testing, but excluding any activities directed to
Development, Medical Affairs or Commercialization. “Manufacturing” and
“Manufactured” will be construed accordingly.
1.84“Manufacturing Costs” means the [***] manufacturing cost incurred by a Party
or its Affiliate for a Licensed Compound or Licensed Product and in accordance
with GAAP (consistently applied by such Party and its Affiliates with respect to
all small molecule compounds and products), which will be the sum of:
1.84.1[***].
1.85“Material Adverse LRRK2 Program Effect” means (a) [***], or (b) [***].
1.86“Medical Affairs” means any and all activities conducted by or on behalf of
a Party’s or any of its Affiliates’ personnel designated as medical science
liaisons (or similar title) (“MSLs”) as well as other personnel within their
respective medical affairs departments interacting with physicians or other
healthcare professionals who utilize or conduct research related to a drug or
biological product, including communications with key opinion leaders, medical
education, symposia, advisory boards (to the extent related to medical affairs
or clinical guidance), and other medical programs and communications, including
educational grants and fellowships, research grants (including conducting
investigator-initiated studies following Regulatory Approval), charitable
donations, medical resourcing and allocation, medical and scientific platform,
content development, publications, and communications, KME and KOL engagement,
congress planning, real-world evidence generation through registry [***],
conducting advisory board meetings or other consultant programs, the purpose of
which is to obtain advice and feedback related to the launch of a given product,
post-approval investigator initiated trials or scientific research agreements,
activities related to patient registries, physician and nurse services,
education and support, in each case, to the extent related to medical affairs
and not to activities that involve the promotion, marketing, sale, or other
Commercialization of Licensed Products. Medical Affairs excludes any activities
directed to Manufacturing, Development, or Commercialization.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.87“Net Revenues” means, to the extent allocable to Cost-Profit Sharing
Products in the Cost-Profit Sharing Country(ies) and, if applicable for one or
more particular Cost-Profit Sharing Product(s), accrued prior to the applicable
Co-Funding End Date following Denali’s exercise of the Denali Opt-Out: (a) the
total Net Sales of all Cost-Profit Sharing Products in the Cost-Profit Sharing
Country(ies); plus (b) Other Income received in connection with Cost-Profit
Sharing Products (and Licensed Compounds included in such Cost-Profit Sharing
Products) in the corresponding Cost-Profit Sharing Country(ies). Net Revenues
shall be accounted for in accordance with the applicable Party’s standard
accounting practices, as practiced in the relevant country in the Territory, but
in any event in accordance with Accounting Standards, as consistently applied by
such Party in such country in the Territory.
1.88“Net Sales” means with respect to a Licensed Product, the gross amount
invoiced or received in a country by or on behalf of Biogen or its Affiliates,
or, other than with respect to Cost-Profit Sharing Products for Cost-Profit
Sharing Countries, its Sublicensees (each of the foregoing persons, a “Selling
Party”) for the sale or other disposition of such Licensed Product to Third
Parties (including Third Party distributors, wholesalers and end-users) in bona
fide arms’ length transactions in the Territory, less the following deductions,
in each case, pertaining specifically to such Licensed Product and actually
allowed or taken by such Third Party and not otherwise received by or reimbursed
to a Selling Party:
1.88.1sales returns and allowances actually paid, granted or accrued on such
Licensed Product, including reasonable and customary trade, quantity, prompt pay
and cash discounts, and any adjustments granted on account of price adjustments
or billing errors;
1.88.2credits or allowances given or made for rejection, recall, return or
wastage replacement of [***] such Licensed Product or for rebates or retroactive
price reductions (including Medicare, Medicaid, copay assistance, managed care
and similar types of rebates and chargebacks);
1.88.3taxes, duties or other governmental charges levied on or measured by the
billing amount for such Licensed Product, as adjusted for rebates and refunds,
[***]
1.88.4charges for freight, customs [***] specifically related to the
distribution of such Licensed Product [***]; and
1.88.5[***].
Such amounts will be determined consistent with a Selling Party’s customary
practices and in accordance with such Selling Party’s Accounting Standards. It
is understood that any accruals for individual items reflected in Net Sales are
periodically (at least quarterly) trued up and adjusted by each Selling Party
consistent with its customary practices and in accordance with its Accounting
Standards.
Notwithstanding any provision to the contrary set forth in this Definitive LRRK2
Agreement, Net Sales will not be imputed to transfers of Licensed Product to
Third Parties as bona fide samples, as donations, for the performance of
Clinical Studies, or for similar purposes in accordance with Applicable Law
pertaining to any expanded access program, any compassionate sales or use
program (including named patient program or single patient program), or any
indigent program.
Sale or transfer of Licensed Products between any of the Selling Parties will
not result in any Net Sales, with Net Sales to be based only on any subsequent
sales or dispositions to a non-Selling Party. To the extent that any Selling
Party receives consideration other than or in addition to cash upon the sale or
disposition of a Licensed Product to a non-Selling Party, Net Sales will be
[***]. For clarity, Net Sales will not include [***].
In the case of any Combination Product sold in a given country and reporting
period, Net Sales for the purpose of determining royalties and sales milestones
of the Combination Product in such country will be calculated by [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



If, on a country-by-country basis in a particular reporting period, the Licensed
Product is sold separately in the same indication in a country, but the Other
Components in the Combination Product are not sold separately in the same
indication in such country, then Net Sales for the purpose of determining
royalties and sales milestones of the Combination Product for such country will
be [***].
If, on a country-by-country basis in a particular reporting period, the Licensed
Product in the Combination Product is not sold separately in the same indication
in such country, but the Other Components included in the Licensed Product are
sold separately in the same indication in such country, then Net Sales for the
purpose of determining royalties and sales milestones of the Combination Product
for such country will be [***].
If neither the Licensed Product nor the Other Components are sold separately in
the same indication in a given country during a particular reporting period,
then Net Sales will be [***].


[***]
1.89“Non-Development Lead” means the Party that is not the Development Lead.
1.90“Non-Regulatory Lead” means the Party that is not the Regulatory Lead.
1.91“Other Income” means (a) any payment received by a Party or its Affiliate
from a Sublicensee in consideration for the grant of rights (including an option
to obtain rights) to Develop, Manufacture, perform Medical Affairs activities
with respect to or Commercialize a Cost-Profit Sharing Product (or a Licensed
Compound included in such Cost-Profit Sharing Product) in a Cost-Profit Sharing
Country; and (b) to the extent not already described in clause (a), other
payments (excluding Net Sales) when recognized as income or an offset to an
expenses (other than any Eligible Commercialization Expenses) in accordance with
GAAP by a Party or its Affiliate [***] a Cost-Profit Sharing Product (or a
Licensed Compound included in a Cost-Profit Sharing Product) in Cost-Profit
Sharing Country; provided, however, [***].
1.92“Other Operating Expenses” means the following items, [***] activities for a
Cost-Profit Sharing Product in a Cost-Profit Sharing Country during the
applicable period of the Cost-Profit Share for such Cost-Profit Sharing Product
(or a Licensed Compound included in such Cost-Profit Sharing Product):
(a)[***];
(b)Payments made by a Party or its Affiliate to any Third Party with respect to
New Technology to the extent such payments will be shared by the Parties as an
Allowable Expense in accordance with Section 6.5.2(c) (Cost Sharing) and are not
included in Eligible Development Expenses for such Cost-Profit Sharing Product;
(c)[***]; and
(d)other FTE Costs and Out-of-Pocket Costs agreed to be shared by the Parties as
an Other Operating Expense as set forth in this Definitive LRRK2 Agreement.
No expense included as an Other Operating Expense will (w) also be included as
an Eligible Development Expense, an Eligible Commercialization Expense or an
Eligible Medical Affairs Expense; (x) be an amount for which one Party or the
other is solely responsible under this Definitive LRRK2 Agreement; (y) represent
any FTE Costs, Out-of-Pocket Costs and other costs and expense incurred by or on
behalf of a Party or its Affiliates to the extent caused by such Party or its
Affiliates’ action or omission that constitutes a breach under this Definitive
LRRK2 Agreement by or on behalf of such Party; or (z) be [***] Development,
Manufacturing or Commercialization activities occurring after the Co-Funding End
Date for a particular Cost-Profit Sharing Product. Other Operating Expenses will
be recognized and calculated in accordance with GAAP.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.93“Out-of-Pocket Costs” means amounts actually paid to Third Party vendors or
contractors, for services or materials: (a) provided by such Person directly in
the performance of activities under and in accordance with a Global Development
Plan/Budget or Co-Commercialization Plan/Budget and in accordance with the
associated Global Development Budget or Co-Commercialization Budget, as
applicable; or (b) to the extent such services or materials apply directly to a
Licensed Compound or a Licensed Product and for which this Definitive LRRK2
Agreement provides that such costs are (i) sharable or allocable between the
Parties as an Eligible Development Expense, an Eligible Commercialization
Expense, an Eligible Medical Affairs Expense or an Other Operating Expense or
(ii) otherwise required to be paid or incurred by a Party in the performance of
activities under this Definitive LRRK2 Agreement. For clarity, Out-of-Pocket
Costs do not include payments for amounts otherwise included in the FTE Rate or
as FTE Costs or Overhead Costs.
1.94“Overhead Costs” means costs incurred by a Party or any of its Affiliates,
or for such Person’s account, [***] the performing Party’s [***].
1.95“Parkinson’s Disease” means any Indication [***]
1.96“Patents” means: (a) all national, regional and international patents and
patent applications, including provisional patent applications; (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications (i.e., described in clauses (a) and (b) above), including utility
models, petty patents and design patents and certificates of invention; (d) any
and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications (i.e., described clauses (a), (b),
and (c) above); and (e) any similar rights, including so-called pipeline
protection.
1.97“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.98“Phase I Trial” means a human clinical trial of a Licensed Product, the
principal purpose of which is a preliminary determination of safety,
tolerability or pharmacokinetics in healthy individuals or patients or similar
clinical study prescribed by the Regulatory Authorities, including the trials
referred to in 21 C.F.R. §312.21(a), as amended (and any equivalent Clinical
Study in any jurisdiction outside the United States).
1.99“Phase II Trial” means a human clinical trial of a Licensed Product, the
principal purpose of which is to explore dose ranges, efficacy,
pharmacodynamics, biomarkers, or biological activity in one (1) or more
specified doses in the target patient population, or a similar clinical study
recommended by the Regulatory Authorities, from time to time, pursuant to
Applicable Law or otherwise, including the trials referred to in 21 C.F.R.
§312.21(b), as amended (and any equivalent Clinical Study in any jurisdiction
outside the United States).
1.100“Phase III Trial” means [***].


1.101[***]


1.102[***]
1.103“PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency and any
successor agency(ies) or authority having substantially the same function.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.104“Post-Grant Proceedings” means proceedings conducted with respect to a
Patent before a patent office or other administrative agency that is not a court
of law and that has jurisdiction to grant and review such Patent following the
grant or issuance of such Patent and pursuant to which the validity,
enforceability or scope of such Patent is challenged by a Third Party, including
a post-grant opposition proceeding, ex parte re-examination (but only if such
re-examination is requested by a Third Party), inter partes review and other
post-grant review proceedings. An appeal, including to a court of law, from such
Post-Grant Proceeding, shall be understood to be encompassed by the term
Post-Grant Proceedings.
1.105“Pricing and Reimbursement Approval” means, in a country in which
Regulatory Authorities authorize reimbursement for, or approve or determine
pricing for, pharmaceutical or biologic products to be marketed and sold or
reimbursed in such country, receipt (or, if required to make such authorization,
approval or determination effective, publication) of such reimbursement
authorization or pricing approval or determination (as the case may be).
1.106“Product Labeling” means, with respect to a Licensed Product in a country
or other jurisdiction in the Territory: (a) the full prescribing information for
such Licensed Product for such country or other jurisdiction, including any
required patient information, approved by the applicable Regulatory Authority;
and (b) all labels and other written, printed or graphic matter upon a
container, wrapper or any package insert utilized with or for such Licensed
Product in such country or other jurisdiction, including material labeling
supplements.
1.107“Product Trademarks” means the product specific Trademark(s) to be used by
a Party or its Affiliates or its or their respective Sublicensees for the
Development, performance of Medical Affairs activities or Commercialization of
Licensed Products in the Territory and any registrations thereof or any pending
applications relating thereto in the Territory (excluding, in any event, any
trademarks, service marks, names or logos that include any corporate name or
logo of the Parties or their Affiliates, including the Corporate Names of the
Parties).
1.108“Program Patent” means any [***].
1.109“Prosecution and Maintenance” (including variations such as “Prosecute and
Maintain”) means, with respect to a Patent or Patents, the preparing, filing,
prosecuting and maintenance, and strategy for each of the foregoing, of such
Patent or Patents, including paying to the applicable patent office or other
governmental agency all maintenance or governmental fees to maintain such Patent
in force, and requests for patent term extensions, supplementary protection
certificates, and the like with respect to such Patent or Patents, together with
the conduct of interferences, Post-Grant Proceedings and other similar
proceedings with respect to a Patent or Patents, but excluding any Post-Grant
Proceedings arising in connection with prosecution of any Product Infringement.
1.110“Region” means each of the following: [***].
1.111“Regulatory Approval” means, with respect to a particular country or other
regulatory jurisdiction, all approvals, licenses, registrations or
authorizations of any Regulatory Authority necessary to market and sell a
pharmaceutical product or biologic in such country or regulatory jurisdiction,
excluding, in each case, Pricing and Reimbursement Approvals in such country.
1.112“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local governmental or regulatory
authority, agency, department, bureau, commission, council or other entities
(e.g., the FDA, EMA and PMDA) regulating or otherwise exercising authority with
respect to the Development, Manufacture or Commercialization (including Pricing
and Reimbursement Approval) of a pharmaceutical or biologic product in a
particular country or other regulatory jurisdiction.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.113“Regulatory Documentation” means all (a) applications (including all INDs
and Drug Approval Applications and other Co-Commercialization Territory
Regulatory Filings), registrations, licenses, authorizations and approvals
(including Regulatory Approvals, Pricing and Reimbursement Approvals and Product
Labeling) and designations (including designations of a product as an “orphan”
drug or its equivalent outside of the United States), (b) correspondence,
materials and reports submitted to or received from Regulatory Authorities
(including meeting requests, pre-meeting submissions and minutes and official
contact reports relating to any communications with any Regulatory Authority and
reports issued by a Regulatory Authority in connection with any audit conducted
by such Regulatory Authority) and all supporting documents with respect thereto,
including all investigator brochures, regulatory drug lists, advertising and
promotion documents, drug safety and signaling update reports, adverse event
files, complaint files (including product technical complaints communications
and handling) and other material regulatory submissions and (c) Clinical Data
and data contained or relied upon in any of the foregoing, including core data
sheets, in each case (i.e., clauses (a), (b) and (c) above), to the extent
pertaining to a Licensed Compound or Licensed Product.
1.114“Regulatory Exclusivity” means any exclusive marketing rights or
exclusivity rights or protection conferred by any Regulatory Authority with
respect to a pharmaceutical or biologic product in a particular country or other
regulatory jurisdiction, including any regulatory protection exclusivity such as
orphan drug designation or pediatric exclusivity, but in all cases excluding
patent rights and patent term extensions.
1.115“Regulatory Lead” means the Party specified as the “Regulatory Lead” in
Section 3.1.4(d)(iii) or Section 3.3.1 (Regulatory Lead).
1.116“Related Compound” means [***].


1.117[***].
1.118“Sales and Marketing Costs” means, on a Cost-Profit Sharing
Product-by-Cost-Profit Sharing Product and Cost-Profit Sharing Country-by-Cost
Profit Sharing Country basis, the FTE Costs and Out-of-Pocket Costs incurred by
or on behalf of a Party or its Affiliates [***] Commercialization activities for
such Cost-Profit Sharing Product in such Cost-Profit Sharing Country under and
in accordance with the Co-Commercialization Plan/Budget, including FTE Costs and
Out-of-Pocket Costs [***] the following, to the extent incurred under and in
accordance with the Co-Commercialization Plan/Budget: (a) sales, pricing and
activities directed to the managed care market and marketing of such Cost-Profit
Sharing Product in such Cost-Profit Sharing Country; (b) marketing (including
telemarketing), promotion, advertising, professional education, symposia and
opinion leader development, and Promotional Materials; (c) recalls, withdrawals
or corrective actions, and returned product destruction with respect to such
Cost-Profit Sharing Product or components therefor, all to the extent treated as
Sales and Marketing Costs pursuant to Section 5.9 (Recalls, Market Withdrawals
or Corrective Actions); (d) activities related to obtaining reimbursement from
payers and costs and expenses of sales and marketing data for such Cost-Profit
Sharing Product in such Cost-Profit Sharing Country; (e) market research and
strategic planning activities specific to such Cost-Profit Sharing Product in
such Cost-Profit Sharing Country; (f) the preparation of Regulatory
Documentation as reasonably necessary to conduct Commercialization activities
for such Cost-Profit Sharing Products in such Cost-Profit Sharing Country,
including to the extent applicable any Regulatory Documentation with respect to
Pricing and Reimbursement Approvals for such Cost-Profit Sharing Product and any
filing fees incurred in connection therewith; (g) Sales Force Expenses, to the
extent not otherwise included in Sales and Marketing Costs; and
(h) Out-of-Pocket Costs to seek, maintain, defend or enforce any Product
Trademark specific to such Cost-Profit Sharing Product in such Cost-Profit
Sharing Country to the extent provided in Section 8.6.4 (Expenses).
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.119“Sales Force Expenses” means, on a Cost-Profit Sharing
Product-by-Cost-Profit Sharing Product and Cost-Profit Sharing Country-by-Cost
Profit Sharing Country basis, the FTE Costs and Out-of-Pocket Costs incurred by
or on behalf of a Party or its Affiliates [***] operation and management of
sales personnel (including a field-based sales force and regional managers) to
the extent such personnel are, or will be, assigned to selling such Cost-Profit
Sharing Product in such Cost-Profit Sharing Country and to the extent incurred
under and in accordance with the Co-Commercialization Plan/Budget, including FTE
Costs and Out-of-Pocket Costs with respect to the following to the extent
incurred under and in accordance with the Co-Commercialization Plan/Budget:
[***].
1.120“Standstill Agreement” has the meaning set forth in the Provisional
Collaboration and License Agreement.
1.121“Subcontract Agreement” means, with respect to a Subcontractor, a written
agreement between a Party and such Subcontractor.
1.122“Subcontractor” means a Third Party contractor (including contract research
organizations or contract manufacturing organizations) engaged by a Party or its
Affiliates on a fee-for-service to perform certain services or activities on
behalf of and for the benefit of such Party or its Affiliates or exercise
certain rights on behalf of such Party or its Affiliates, in each case, under
this Definitive LRRK2 Agreement.
1.123“Sublicensee” means a Third Party that is granted (directly or indirectly)
a sublicense by a Party or its Affiliate under any of the rights granted in
Section 6.1 (License Grants to Biogen) or Section 6.2 (License Grants to
Denali), as applicable and as provided in Section 6.3 (Sublicenses) or other
rights to Develop, perform Medical Affairs activities with respect to or
Commercialize a Licensed Compound or Licensed Product, other than any
Subcontractor that is granted any such sublicense or other rights solely for the
purpose of performing specific limited services or activities solely on behalf
of and for the benefit of a Party or its Affiliate.
1.124“Tax” means all forms of taxation whether direct or indirect and whether
levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
provincial, local or foreign governmental or municipal impositions, duties
(including but not limited to stamp duties), contributions, rates and levies
(including social security contributions and any other payroll taxes), whenever
and wherever imposed (whether imposed by way of a withholding or deduction for
or on account of tax or otherwise) and in respect of any Person (including taxes
imposed on another Person for which a Person is liable by reason of being a
member of a consolidated, combined, unitary or similar tax group, as a
transferee or successor, by contract or otherwise) and all penalties, charges,
costs and interest relating thereto.
1.125“Territory” means worldwide.
1.126“Third Party” means any Person other than Denali, Biogen and their
respective Affiliates.
1.127“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as an identifier of the source or origin
of goods or services, including any trademark, trade dress, brand mark, service
mark, trade name, brand name, logo, business symbol or domain names, whether or
not registered.
1.128“United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).
1.129“Valid Claim” means [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



1.130“VAT” means (a) in relation to any jurisdiction within the European Union,
the tax imposed by the EC Council Directive on the common system of value added
tax (2006/112/EC) and any successor or equivalent legislation and any national
legislation implementing that directive together with legislation supplemental
thereto and the equivalent tax (if any) in that jurisdiction; and (b) in any
other jurisdiction, any other value added, goods and services, consumption or
similar tax chargeable on the supply or deemed supply of goods or services under
applicable legislation or regulation.
1.131Additional Definitions. In addition, each of the following terms shall have
the meaning described in the corresponding Section of this Definitive LRRK2
Agreement identified below.

TermSectionTermSectionAcquired Party
6.8.4
Cost-Profit Share7.7Acquiring Party
6.8.3
Cost-Profit Sharing Country7.7Adverse Ruling
13.2.2
Cost-Profit Sharing Product7.7[***][***]Debarred
Entity11.1.6(b)[***][***]Debarred Individual11.1.6(a)Alliance Manager
2.6
Declining Party3.1.4(c)[***][***]Definitive LRRK2
AgreementPreambleBIGPreambleDenaliPreambleBIMAPreamble[***][***]BiogenPreambleDenali
Commercialization Opt-Out7.8.1(a)Biogen Executive
2.4.5(c)
Denali Development Opt-Out7.8.1(a)[***][***]Denali Indemnitees12.1Biogen
Indemnitees
12.2
Denali Opt-Out7.8.1(a)[***][***]Denali Opt-Out
Notice7.8.1(a)[***][***]Development Expense
Report7.7.2(a)[***][***]Dispute14.6Breach Notice
13.2.1
Effective DatePreambleBreaching Party
13.2.1
[***][***][***][***]Excluded Entity11.1.6(c)Chief Executive Officers
14.6.1
Excluded Individual11.1.6(c)CMC Working Group
4.5
Existing Denali Agreement1.64CMO Supply Agreement
4.2
Final Royalty Report7.6.7(b)Co-Commercialization Activities
5.1.4(a)
Finance Working Group7.7.6Co-Commercialization Activities End Date
5.1.4(c)
Force MajeureArticle 14Co-Commercialization Agreement
5.1.4(b)
GAAP1.1Co-Commercialization Territory Regulatory Filings
3.3.2(c)
[***][***][***][***][***][***]Co-Funding End Date
7.8.1(a)
Global Development Budget3.1.1(b)Commercialization Wind-Down Period
13.7.2(b)
[***][***][***][***]ICH1.61Consolidated Report
7.7.3
Indemnification Claim Notice12.4Convicted Entity
11.1.6(d)
Indemnified Losses12.1Convicted Individual
11.1.6(d)
Indemnified Party12.4

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------




Independent Study3.1.4Opt-Out Country7.8.1(a)Independent Study Opt-In
Notice3.1.4(e)(i)Opt-Out Product7.8.1(a)Independent Study Proposal3.1.4(a)Other
Component1.26Independent Third Party Lab14.6.4Other LRRK2
Inhibitors13.7.1(b)(i)Initial Global Development Plan/Budget1.6[***][***]Interim
Development Period1.45[***][***]IP
Counsels6.5.2(d)[***][***]JCC2.3.1[***][***]JDC2.2.1[***][***]JSC2.1.1PartiesPreamble[***][***]PartyPreambleLRRK2
Alternative Product6.8.1Patient Samples3.5[***][***]Payments7.11.1MAA1.43PD
Commercial Milestone Event7.2.2[***][***]PD Commercial Milestone
Payment7.2.2Manufacturing Party4.4PD Development Milestone
Event7.2.1Manufacturing Transfer4.2PD Development Milestone
Payment7.2.1Manufacturing Transition Plan4.2PD Milestone7.5Maximum Commercial
Milestone Amount7.2.4(c)[***][***]Maximum Development Milestone
Amount7.2.4(c)[***][***][***][***]Pharmacovigilance Agreement9.1MSL1.86Phase II
Notice3.1.4(e)(i)NDA1.43[***][***][***][***]Phase III Update 3.1.4(e)(ii)New
Technology6.5.2(b)Pre-Definitive LRRK2 Agreement Eligible Development
Expenses1.45New Technology Terms6.5.2(b)Prior CDA10.6Non-Breaching
Party13.2.1[***][***][***][***][***][***]Non-Manufacturing Party4.4Promotional
Materials5.4Non-PD Commercial Milestone Event7.3.2Proposing Party3.1.4(a)Non-PD
Commercial Milestone Payment7.3.2[***][***]Non-PD Development Milestone
Event7.3.1[***][***]Non-PD Development Milestone Payment7.3.1Provisional
Collaboration and License AgreementPreambleNon-PD Indication7.3.1Regulatory
Approval Costs Update3.1.4(e)(iii)Non-PD Milestone7.5Regulatory Approval
Update3.1.4(e)(iii)[***][***]Regulatory Data3.1.3(g)Operating Profits or
Losses7.7.3Reimbursable Development Expenses7.7

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------




Reimbursable Expenses7.7[***][***]Relevant Biogen
Know-How3.2.1[***][***][***][***]Supply and Quality Agreement4.4Royalty
Term7.6.2Term13.1[***][***]Terminated Compound13.7Sales Milestone7.5Terminated
Product13.7Sales Milestone Event7.4.1Terminated Region13.3Sales Milestone
Payment7.4.1Third Party Claims12.1Selling Party1.88[***][***]Shared Expense
Report7.7.2(b)Working Group2.7Stock Purchase AgreementPreamble

ARTICLE 2
COLLABORATION MANAGEMENT
2.1Joint Steering Committee.
2.1.1Formation. As soon as practical, but no later than [***] after the
Effective Date, the Parties shall establish a joint steering committee (the
“JSC”), which shall perform the functions set forth in Section 2.1.2
(Responsibilities) and oversee Development under the Global Development
Plan/Budget in the Territory and Commercialization under the
Co-Commercialization Plan/Budget in the Co-Commercialization Territory, in each
case, of Licensed Compounds and Licensed Products, and for discussing and
sharing information regarding the Parties’ Development, Manufacturing, Medical
Affairs and Commercialization activities in the Territory with respect to
Licensed Compounds and Licensed Products. The JSC shall consist of an equal
number of representatives from each of the Parties, unless otherwise agreed by
the Parties in writing.
2.1.2Responsibilities. The JSC shall manage the implementation of this
Definitive LRRK2 Agreement, oversee and coordinate the Parties’ respective
activities pertaining to Licensed Compounds and Licensed Products in the
Territory and, subject to Section 2.4.5 (Joint Committee Decision-Making) below,
resolve certain matters that are not unanimously decided by the JDC or JCC. In
particular, the JSC shall:
(a)facilitate communication of the Parties in connection with the Development,
Manufacture, and in the Co-Commercialization Territory, performance of Medical
Affairs and Commercialization of Licensed Compounds and Licensed Products;
(b)review and discuss the progress of activities in connection with the
Development, Manufacture, and in the Co-Commercialization Territory, performance
of Medical Affairs with respect to and Commercialization of Licensed Compounds
and Licensed Products, including data and results generated in performance of
such activities;
(c)coordinate and oversee the operation of the JDC, JCC and any Working Group
established by the JSC, including resolving any disputed matter of the JDC, JCC
and such Working Groups in accordance with Section 2.4.5 (Joint Committee
Decision-Making), and promote effective member participation in each such Joint
Committee’s or Working Group’s operations;
(d)review and determine whether to approve any amendment to the then-current
Global Development Plan/Budget;
(e)review and determine whether to approve any Independent Study Proposal in
accordance with Section 3.1.4 (Independent Study);
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(f)review and determine whether to approve the initial Co-Commercialization
Plan/Budget, and any amendments thereto;
(g)[***];
(h)coordinate and oversee the preparation and transfer of the Information,
Regulatory Documentation and Development activities in accordance with Section
3.2 (Transfer for Development Purposes);
(i)form Working Groups as needed to fulfill the obligations of the JSC under
this Definitive LRRK2 Agreement, including the Finance Working Group;
(j)resolve issues presented to the JSC in accordance with this Definitive LRRK2
Agreement; and
(k)perform such other functions as are set forth in this Definitive LRRK2
Agreement as the function of the JSC or as the Parties may otherwise mutually
agree in writing.
2.2Joint Development Committee.
2.2.1Formation. As soon as practical, but no later than [***] after the
Effective Date, the Parties shall establish a joint development committee (the
“JDC”). The JDC shall consist of an equal number of representatives from each of
the Parties, unless otherwise agreed by the Parties in writing.
2.2.2Responsibilities. The JDC shall oversee the Development of Licensed
Compounds and Licensed Products in the Territory. In particular, the JDC shall:
(a)review and finalize, for submission to the JSC, any amendment to a
then-current Global Development Plan/Budget (at least [***] per Calendar Year);
(b)discuss, coordinate and monitor workflow for the activities being conducted
by each Party under the Global Development Plan/Budget (including Manufacturing
activities in support thereof), and the overall progress of activities being
conducted under the Global Development Plan/Budget, including the data and
results generated in performance of such activities;
(c)review and discuss the design of the Clinical Studies, including with respect
to a biomarker/endpoint plan and patient recruitment, to be conducted under the
Global Development Plan/Budget, and the selection of clinical trial sites,
clinical research organizations and other key Third Party service providers for
Clinical Studies under the Global Development Plan/Budget;
(d)prepare and determine whether to approve, the Parties’ strategies related to
funding for any investigator-initiated Clinical Study for the Territory,
including Clinical Studies involving a safety issue or the head-to-head
comparison of a Licensed Product with any other pharmaceutical agent;
(e)oversee and coordinate the preparation and transfer of the Information,
Regulatory Documentation and Development activities in accordance with Section
3.2 (Transfer for Development Purposes);
(f)[***];
(g)review, discuss and finalize, for submission to the JSC, any Independent
Study Proposal;
(h)form Working Groups as needed to fulfill the obligations of the JDC under
this Definitive LRRK2 Agreement, including a CMC Working Group;
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(i)coordinate and oversee the operation of each Working Group created by the
JDC, including resolving any disputed matter within such Working Group; and
(j)perform such other functions as are set forth in this Definitive LRRK2
Agreement, or as the Parties may mutually agree in writing.
2.3Joint Commercialization Committee.
2.3.1Formation. No later than [***] after the Effective Date, the Parties shall
establish a joint commercialization committee (the “JCC”). The JCC shall consist
of an equal number of representatives from each of the Parties, unless otherwise
agreed by the Parties in writing.
2.3.2Responsibilities. The JCC shall oversee the Commercialization of Licensed
Products in the Co-Commercialization Territory, and provide a forum for sharing
information pertaining to the Commercialization of Licensed Products outside of
the Co-Commercialization Territory. In particular, the JCC shall:
(a)review, and finalize for submission to the JSC, the Co-Commercialization
Plan/Budget and any amendments thereto;
(b)discuss the Global Commercialization Plan and any material updates thereto;
(c)[***];
(d)[***];
(e)with respect to any Cost-Profit Sharing Product(s) and each Cost-Profit
Sharing Country, [***];
(f)discuss, review and finalize and submit to the JSC for approval the Parties’
strategies related to any [***], epidemiological studies, modeling and
pharmaco-economic studies, investigator-initiated Clinical Studies or
post-marketing surveillance studies with respect to Licensed Products;
(g)[***];
(h)[***];
(i)coordinate and oversee the operation of each Working Group created by the
JCC, including resolving any disputed matter within such Working Group; and
(j)perform such other functions as are set forth in this Definitive LRRK2
Agreement as the function of the JCC or as the Parties may otherwise mutually
agree in writing.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



2.4General Provisions Applicable to Joint Committees.
2.4.1Meetings and Minutes. The JSC shall meet at least semi-annually, or as
otherwise agreed to by the JSC. The JDC shall meet at least once per Calendar
Quarter, or as otherwise agreed to by the JDC. Beginning after formation of the
JCC, the JCC shall meet at least once per Calendar Quarter, or as otherwise
agreed to by the JCC. Meetings of each Joint Committee may be conducted by
telephone, video-conference or in-person as determined by such Joint Committee.
In-person meetings of each Joint Committee, unless otherwise agreed, shall
alternate between Denali’s offices and Biogen’s offices. Regularly scheduled
meetings of each Joint Committee may be called by either Party on no less than
[***] notice, or such shorter time period as agreed by the Parties. Each Party
shall make all proposals for agenda items for regularly scheduled meetings of a
Joint Committee, including any decision to be made by such Joint Committee at
such meeting, and shall provide all appropriate information with respect to such
proposed items, to the applicable meeting managers at least [***] in advance of
the applicable meeting, or such shorter time period as agreed by the Parties.
Each Party may also call a special meeting of a Joint Committee to resolve
particular matters requested by such Party, on no less than [***] notice (or
such shorter time period as may be appropriate under the circumstances, but in
no event less than [***] notice). In the case of a special meeting of a Joint
Committee called by a Party, the proposed agenda items, including any decision
to be made by such Joint Committee at such meeting, and appropriate information
with respect to such proposed items shall be provided to the applicable meeting
managers together with the notice calling for such special meeting to the other
Party. Draft minutes of the meetings of any Joint Committee will be generated
and circulated to its members within [***] following the meeting. The
responsibility for generating and circulating such minutes will alternate
between the Alliance Managers (or their designees). The Joint Committees will
use reasonable diligence to review and finalize the minutes within [***] after
their circulation and, in all circumstances, no later than the next meeting of
the same Joint Committee.
2.4.2Chairpersons. The Joint Committees shall each have co-chairpersons that
each of Denali and Biogen select from their respective representatives. Each
Party may change any of its designated chairpersons from time to time upon
written notice to the other Party.
2.4.3Procedural Rules. Each Joint Committee shall have the right to adopt such
standing rules as shall be necessary to perform its responsibilities, to the
extent that such rules are consistent with this Definitive LRRK2 Agreement;
provided that such rules shall not be subject to a deciding vote of either Party
having final decision-making authority for such Joint Committee. At least [***]
representative from each Party on each Joint Committee shall have the requisite
seniority to make decisions on behalf of the relevant Party with respect to the
issues falling within the decision-making authority of the relevant Joint
Committee. A quorum of the Joint Committee shall exist whenever there is present
at a meeting at least [***] representative appointed by each Party with the
requisite seniority to make decisions described in the second sentence of this
Section 2.4.3 (Procedural Rules). From time to time, each Party may substitute
one (1) (or more, if applicable) of its representatives to a particular Joint
Committee on written notice to the other Party, provided that the criteria in
the second sentence of this Section 2.4.3 (Procedural Rules) shall continue to
be satisfied. Representatives of the Parties on a Joint Committee may attend a
meeting either in person or by telephone, audio conference, video conference, or
similar means through which each participant can hear what is said by, and be
heard by, the other participants.
2.4.4Meeting Attendance. Personnel of either Party (or a Party’s Affiliate) that
are not representatives of such Party on a Joint Committee may attend meetings
of such Joint Committee; provided that the Party wishing such persons to
participate in a meeting has provided reasonable advance notice to the other
Party and non-employees may only attend meetings of a Joint Committee if such
non-employee is bound by written obligations of confidentiality and
non-disclosure substantially equivalent to those set forth in Article 10
(Confidentiality and Non-Disclosure) or is otherwise bound by professional
ethical obligations.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



2.4.5Joint Committee Decision-Making.
(a)Voting. Except as set forth in Section 2.4.5(b) (Joint Committee Escalation),
the decisions of each Joint Committee shall be by unanimous agreement. Each
Party shall have a single vote on a matter to be decided by the applicable Joint
Committee irrespective of the number of representatives of such Party in
attendance at the applicable Joint Committee meeting. Decisions of a Joint
Committee will be documented in the relevant final approved meeting minutes, or
should a decision be made outside of a meeting forum, such decision may also be
made by a written resolution unanimously agreed by the Parties and signed by at
least one representative of each Party appointed to the applicable Joint
Committee; it being understood that such unanimous written agreement may be
provided by email if the Parties so agree.
(b)Joint Committee Escalation. If the JDC or JCC does not reach unanimous
agreement on an issue within the decision-making authority of the JDC or JCC
within [***] after the meeting at which such issue was first presented for
decision by the JDC or JCC, as the case may be, despite good faith efforts to do
so, then, such matter shall be referred to the JSC for resolution. If the JSC
reaches unanimous agreement on an issue within the decision-making authority of
the JSC, then such decision shall become the decision of the applicable Joint
Committee. If the JSC does not reach unanimous agreement on an issue within the
decision-making authority of the JSC within [***] after the JSC meeting at which
the applicable issue was first presented for decision, despite good faith
efforts to do so, then, it shall be resolved in accordance with Section 2.4.5(c)
(Dispute Escalation) below.
(c)Dispute Escalation. If the JSC has not reached unanimous agreement on any
matter or dispute within the scope of JSC’s decision-making authority following
the [***] period described in the last sentence of Section 2.4.5(b) (Joint
Committee Escalation), then, such matter shall be referred, by a joint written
notice, to Denali’s CEO and Biogen’s CEO (or his/her executive-level designee)
(the “Biogen Executive”), who shall confer in good faith on the resolution of
the dispute. Any final decision mutually agreed to by Denali’s CEO and the
Biogen Executive shall be conclusive and binding on the Parties. If Denali’s CEO
and the Biogen Executive are not able to agree on the resolution of any such
dispute within [***] (or such other period of time as agreed by Denali’s CEO and
the Biogen Executive) after the [***] period described in the last sentence of
Section 2.4.5(b) (Joint Committee Escalation) (i.e., a total of [***] after the
JSC meeting at which the applicable issue was first presented for decision),
then, to the extent the matter: (i) [***], the [***] shall be entitled to make
the final determination with respect to such matter by notifying the JSC (and
[***]) in writing and such final decision of [***] shall become the decision of
the JSC on such matter, [***].


(d)[***].


(i)[***];


(ii)[***];


(iii)[***];


(iv)[***];


(v)[***];


(vi)[***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



2.4.6Limitations on Authority. Each Party shall retain the rights, powers and
discretion granted to it under this Definitive LRRK2 Agreement and no such
rights, powers or discretion shall be delegated to or vested in a Joint
Committee unless such delegation or vesting of rights is expressly provided for
in this Definitive LRRK2 Agreement or the Parties expressly so agree in writing.
No Joint Committee shall have the power to, and no deciding vote of a Party on a
matter referred to such Person shall, amend, modify or waive compliance with
this Definitive LRRK2 Agreement, which compliance may only be amended or
modified as provided in Section 14.8 (Entire Agreement; Amendments) or
compliance with which may only be waived as provided in Section 14.11 (Waiver
and Non-Exclusion of Remedies). No decision of any Joint Committee or by a Party
in the exercise of its deciding vote in accordance with Section 2.4.5 (Joint
Committee Decision-Making) or Section 2.5 (Discontinuation of Joint Committees)
shall (a) finally determine any interpretation of this Definitive LRRK2
Agreement or the Parties’ rights or obligations hereunder, (b) conflict with any
terms and conditions of this Definitive LRRK2 Agreement or (c) be in
contravention of Applicable Law in any material respect. For the avoidance of
doubt, disputes arising between the Parties in connection with or relating to
this Definitive LRRK2 Agreement, or any document or instrument delivered in
connection herewith, in each case, that are outside of the decision-making
authority of the Joint Committees and not within a Party’s sole decision-making
authority hereunder, shall be resolved pursuant to Section ‎14.6 (Dispute
Resolution).
2.5Discontinuation of Joint Committees. Each Joint Committee shall continue to
exist until the first to occur of: (a) the date on which the Parties agree to
disband the Joint Committee; and (b) the Co-Funding End Date corresponding to a
Denali Opt-Out for all Cost-Profit Sharing Products in all countries.
Notwithstanding any provision herein to the contrary, once one or more Joint
Committees have been disbanded, such disbanded Joint Committee and all Working
Groups appointed by such Joint Committee shall be terminated and thereafter (i)
any requirement of a Party to provide Information or other materials to such
Joint Committee shall be deemed a requirement to provide such Information or
other materials to the other Party [***].
2.6Alliance Manager. Each Party shall appoint an individual to act as a single
point of contact between the Parties to facilitate the effective exchange of
information between the Parties and discuss the performance of this Definitive
LRRK2 Agreement (each, an “Alliance Manager”). Each Party may replace its
Alliance Manager at any time by notice in writing to the other Party. The
Alliance Managers (or their designees) will be responsible for coordinating the
Joint Committees and any Working Groups by organizing their meetings, helping to
develop the agendas for the meetings, and drafting and finalizing meeting
minutes; provided that such responsibilities shall terminate upon the
disbandment of the Joint Committees and Working Groups. Each Alliance Manager
will be charged with creating and maintaining effective communication within and
among the Parties. Each Alliance Manager may have additional responsibilities as
agreed between the Parties. [***]
2.7Working Groups. From time to time, a Joint Committee may establish and
delegate duties to sub-committees or directed teams (each, a “Working Group”) to
oversee particular projects or activities (for example, the Finance Working
Group and CMC Working Group), provided that in no event shall a Joint Committee
have the right to, and no Joint Committee shall, delegate its respective
decision-making authority to any such Working Group. Each such Working Group
shall be constituted as the applicable Joint Committee determines and shall
establish its own procedures, to the extent that such procedures are consistent
with this Definitive LRRK2 Agreement. Members of a Working Group may also be
members of a Joint Committee. Working Groups may be established as a standing
subcommittee or on an ad hoc basis for purposes of a specific project or on such
other basis as the applicable Joint Committee may determine. Each Working Group
and its activities shall be subject to the oversight, review and approval of,
and shall report to, the Joint Committee that established such Working Group. In
no event shall the authority of a Working Group exceed the authority specified
for the Joint Committee that established the Working Group pursuant to this
Article 2 (Collaboration Management). All decisions of a Working Group shall be
made by unanimous agreement. Any disagreement between the representatives of
Biogen and Denali on a Working Group shall be referred to the Joint Committee
that established the
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



Working Group for resolution in accordance with Section 2.4.5 (Joint Committee
Decision-Making). Personnel of either Party (or a Party’s Affiliate) that are
not representatives of such Party on a Working Group may attend meetings of such
Working Group; provided that the Party wishing such persons to participate in a
meeting has provided reasonable advance notice to the other Party and
non-employees may only attend meetings of a Working Group if such non-employee
is bound by written obligations of confidentiality and non-disclosure
substantially equivalent to those set forth in Article 10 (Confidentiality and
Non-Disclosure) or is otherwise bound by professional ethical obligations.
Unless the Parties otherwise agree, draft minutes of the meetings of any Working
Group will be generated and circulated to its members within [***] following the
meeting. The responsibility for generating and circulating any such minutes will
alternate between the Alliance Managers (or their designees). The Working Groups
will use diligent efforts to review and finalize any such minutes within [***]
after their circulation and, in all circumstances, no later than the next
meeting of the same Working Group.
2.8Expenses. Each Party shall be responsible for all travel and related costs
and expenses for its representatives and, if applicable, its (or any of its
Affiliate’s) other personnel to prepare for, attend meetings of, and otherwise
participate in, a Joint Committee or other Working Group.
ARTICLE 3
DEVELOPMENT AND REGULATORY ACTIVITIES
3.1Development Plan and Activities. The Parties will jointly be responsible for
all Development activities with respect to the Licensed Compounds and Licensed
Products (as further described below) for the Territory, and such activities
will be conducted in accordance with the Global Development Plan/Budget (as
defined below).
3.1.1Global Development Plan/Budget.
(a)Initial Global Development Plan/Budget. The Initial Global Development
Plan/Budget are attached to this Definitive LRRK2 Agreement as Schedule 1.60
(Initial Global Development Plan/Budget).
(b)Content of Global Development Plan/Budget. The Global Development Plan/Budget
shall outline: (i) the Denali Development Activities and Biogen Development
Activities to be conducted in order to obtain Regulatory Approval of the
Licensed Products in the Territory, including a description of any activities
for the Development of [***] in each case for the applicable Licensed Products;
(ii) overall regulatory strategies for obtaining such Regulatory Approvals for
Licensed Products; (iii) a timeline for the Denali Development Activities and
the Biogen Development Activities, including timelines for the performance of
each clinical study for a Licensed Product to be initiated and other material
Development activities for the Licensed Products; and (iv) budgeted amounts
estimated to be incurred for conducting activities to be undertaken in
accordance with such plan (the “Global Development Budget”). Unless otherwise
agreed by the Parties, a Licensed Product containing DNL151 will be the subject
of the initial Clinical Studies set forth in the Global Development Plan/Budget.
The Global Development Plan/Budget will include a meaningful allocation of
Development activities to each Party, provided that to the extent this
Definitive LRRK2 Agreement or the Global Development Plan/Budget does not
allocate responsibility for a Development activity set forth in the Global
Development Plan/Budget to a Party, the JSC shall allocate such responsibility
to a Party. The Global Development Budget shall be reasonably detailed with
respect to such Development and Manufacturing activities and estimated FTE Costs
and Out-of-Pocket Costs, broken down by Calendar Quarter, for the first Calendar
Year (or part thereof) and shall also outline the then-current estimate of
Development and Manufacturing activities (including estimated associated FTE
Costs and Out-of-Pocket Costs) by Calendar Year for the next [***]. In the event
of a Denali Opt-Out for all Licensed Products in all countries, then [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



3.1.2Amendments and Updates. The JDC shall review the Global Development
Plan/Budget on a regular basis, and in no event less frequently than [***] each
[***]. Either Party, through its representatives on the JDC, may propose
amendments to, and comment upon, the Global Development Plan/Budget from time to
time. In any event, an updated Global Development Plan/Budget shall be provided
by the JDC to the JSC (and, with respect to each updated Global Development
Plan/Budget, approved by the JSC as required) no later than September 1 of each
Calendar Year, in accordance with the timing of Biogen’s annual operating plan.
If any such revised Global Development Plan/Budget is not approved by the JSC,
then, until such time as the applicable updated Global Development Plan/Budget
is approved by the JSC in accordance with Section 2.4.5 (Joint Committee
Decision-Making): (a) the then-current Global Development Plan/Budget shall
continue to govern the Parties’ Development activities under this Definitive
LRRK2 Agreement; and (b) each Party shall conduct Development activities
allocated to such Party under such then-current Global Development Plan/Budget
and shall be permitted to incur Eligible Development Expenses consistent with
the then-current Global Development Budget, which Eligible Development Expenses
shall be borne or shared by the Parties in accordance with Section 7.7
(Cost-Profit Sharing).
3.1.3Development Activities.
(a)Efforts.
(i)Global Development Plan/Budget. Each Party shall use Commercially Reasonable
Efforts to perform the Development activities allocated to it under the
then-current Global Development Plan/Budget in accordance with the timelines set
forth therein.
(ii)Co-Commercialization Territory. Each Party (and in the case of Denali, to
the extent permitted under this Definitive LRRK2 Agreement) will use
Commercially Reasonable Efforts to: (a) seek and obtain Regulatory Approval for
at least [***], in each case ((i) and (ii)), [***].
(iii)Ex-Co-Commercialization Territory. Biogen will use Commercially Reasonable
Efforts to: (a) seek and obtain Regulatory Approval for at least [***], in each
case ((i) and (ii)), [***].
(b)Compliance. Each Party shall perform any and all of its Development
activities under this Definitive LRRK2 Agreement in good scientific manner and
in compliance with all Applicable Law, including applicable national and
international (e.g., ICH, GCP, GLP, and GMP guidelines), informed consent and
institutional review board regulations, current standards for pharmacovigilance
practice, and all applicable requirements relating to the protection of human
subjects.
(c)Allocation of Activities and Costs. Denali shall be primarily responsible for
the planning and conduct of the Denali Development Activities and Biogen shall
be primarily responsible for the planning and conduct of the Biogen Development
Activities, in each case, in a manner consistent with the then-current Global
Development Plan/Budget. Otherwise, each Party shall be responsible for
day-to-day implementation and operational management of those Development
activities allocated to such Party under the Global Development Plan/Budget. All
FTE Costs and Out-of-Pocket Costs that the Parties incur as Eligible Development
Expenses in connection with the Development of Licensed Compounds and Licensed
Products under the Global Development Plan/Budget shall be borne or shared in
accordance with Section 7.7 (Cost-Profit Sharing). [***]
(d)LRRK2 Inhibitor and CNS Penetrance Determinations. [***] then the Parties
shall [***] and in any event, [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(e)Designation of Development Lead. Denali shall be the Development Lead with
respect to the Denali Development Activities and Biogen shall be the Development
Lead with respect to the Biogen Development Activities [***]. In addition to any
activities that the Parties agree the Non-Development Lead may conduct under the
Global Development Plan/Budget, the Non-Development Lead shall have the right to
have [***] or more of its employees attend, and participate in, all global
advisory board meetings and other meetings with key opinion leaders regarding
the Licensed Compounds or Licensed Products.
(f)Transition of Development Lead. With respect to any Development activities
allocated to Biogen under the Global Development Plan/Budget that are not
transferred to Biogen pursuant to Section 3.2 (Transfer for Development
Purposes), the Parties will coordinate in good faith, through the JDC, the
transfer of Development Lead from one Party to the other Party with respect such
Development activity.
(g)Development Reports. Each Party shall report on the Development activities
such Party has performed (or caused to be performed) under the Global
Development Plan/Budget in accordance with the procedures established by the JDC
and Section 2.2.2 (Responsibilities). Each Party shall provide the JDC with such
other material Information pertaining to its Development activities under the
Global Development Plan/Budget as may be reasonably requested by the other
Party. The JDC shall establish a process pursuant to which each Party shall, on
an on-going basis, provide to the other Party copies of or access to
non-clinical data and Clinical Data, and other Information, results and analyses
pertaining to any Development activities conducted under the Global Development
Plan/Budget or with respect to any Independent Study [***] (collectively,
“Regulatory Data”).
3.1.4Independent Study. Each Party shall be permitted to undertake Clinical
Studies [***] (any such activities, an “Independent Study”); provided that such
Party complies with the provisions of this Section 3.1.4 (Independent Study).
[***].
(a)Independent Study Proposals. If a Party (such Party, the “Proposing Party”)
desires to undertake an Independent Study, then such Party shall submit to the
JDC a proposal for the addition of such Independent Study to the Global
Development Plan/Budget that includes a proposed work plan, timeline and budget
for such Independent Study (an “Independent Study Proposal”). The Independent
Study Proposal shall be prepared in a similar scope and format of the Global
Development Plan/Budget. The Proposing Party shall provide the JDC with any
additional Information related to the Independent Study Proposal reasonably
requested by the JDC.
(b)Inclusion of Independent Study in the Global Development Plan/Budget. The JDC
shall review and discuss such Independent Study Proposal, including considering
in good faith any comments thereon from the non-Proposing Party, and within
[***] after its receipt of such Independent Study Proposal shall decide whether
to approve such Independent Study Proposal and submit the same to the JSC to
review, discuss and determine whether to approve; provided that if the Proposing
Party has not provided all available Information reasonably requested by the JDC
during such [***] period, then such time shall be extended by the number of days
it takes the Proposing Party to provide such Information. If the JSC approves an
Independent Study Proposal, then the Global Development Plan/Budget shall be
deemed to be amended to include the Independent Study and associated budget upon
approval of such Independent Study Proposal by the JSC. For the sake of clarity,
all Eligible Development Expenses incurred thereafter by the Parties in
performing such Clinical Study (that was formerly the Independent Study) shall
be shared as part of the Cost-Profit Share unless and until a Denali Opt-Out
occurs with respect to the Licensed Product that is the subject of such Clinical
Study and the Co-Funding End Date occurs. If the JSC does not approve the
Independent Study Proposal, then the Independent Study will not be included
within the Global Development Plan/Budget and shall not be deemed to be part of
the Global Development Plan/Budget, and instead the provisions of
Section 3.1.4(c) (Objection by the Other Party) through Section 3.1.4(e) (Opt-In
for Independent Study) shall apply.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(c)Objection by the Other Party. If, at any time within [***] after receipt of
the Independent Study Proposal by the JDC, the other Party (the “Declining
Party”) objects to the inclusion of the Independent Study Proposal under the
Global Development Plan/Budget and also objects to the conduct of such
Independent Study on the basis that such Independent Study would [***]
(d)Performance of Independent Study. If the JDC and JSC do not timely approve an
Independent Study Proposal due to an objection by the Declining Party within the
time periods set forth in Section 3.1.4(b) (Inclusion of Independent Study in
the Global Development Plan/Budget) and the Declining Party does not timely
provide written notice of a Material Adverse LRRK2 Program Effect as set forth
in Section 3.1.4(c) (Objection by the Other Party) or if the Declining Party
does timely provide such written notice, but a dispute regarding the existence
of such Material Adverse LRRK2 Program Effect is resolved pursuant to Section
14.6 (Dispute Resolution) in favor of the Proposing Party, then the Proposing
Party may, upon notice to the JSC, conduct the relevant Independent Study
described in the Independent Study Proposal and the following shall apply until
the Proposing Party’s receipt of an Independent Study Opt-In Notice for such
Independent Study:
(i)The Licensed Product that is the subject of Independent Study shall continue
to be a Licensed Product for all purposes of this Definitive LRRK2 Agreement;
provided that if any PD Development Milestone Event or Non-PD Development
Milestone Event is first achieved as a result of a Clinical Study that is
conducted by Denali as an Independent Study, then the corresponding PD
Development Milestone Payment or Non-PD Development Milestone Payment, as the
case may be, shall be deferred and shall not be payable unless and until Biogen
issues an Independent Study Opt-In Notice or the occurrence of a Regulatory
Approval Update, whichever is earlier, with respect to the applicable
Independent Study, and in such case, each such PD Development Milestone Event or
Non-PD Development Milestone Event shall be deemed achieved and the
corresponding PD Development Milestone Payment or Non-PD Development Milestone
Payment, as the case may be, shall be due and payable as of the date such
Independent Study Opt-In Notice is provided.
(ii)The Proposing Party shall be the Development Lead with respect to such
Independent Study until the Proposing Party’s receipt of an Independent Study
Opt-In Notice for such Independent Study, after which the provisions of
Section 3.1.3 (Development Activities) shall apply.
(iii)Unless otherwise agreed by the Parties, [***]shall be the Regulatory Lead
with respect to such Independent Study and, if [***] is the Proposing Party with
respect to such Independent Study, then the Parties will cooperate in good faith
with respect to all regulatory activities relating to such Independent Study.
Notwithstanding the foregoing, [***]. To the extent Denali is the Regulatory
Lead for any such Independent Study, then the provisions of Section 3.3.2(d)
(Regulatory Authority Interactions) shall apply with respect thereto, mutatis
mutandis, [***].
(iv)In the event the Proposing Party is not then-responsible for Manufacturing
the applicable Licensed Compound or Licensed Product, then, subject to
Section 4.4 (Supply Agreements), [***]
(v)The Proposing Party shall initially bear all costs and expenses associated
with the Independent Study it undertakes and such costs and expenses shall not
be taken into account as Eligible Development Expenses.
(vi)Except as expressly set forth in this Section 3.1.4(d) (Performance of
Independent Study), the conduct of the Independent Study will be subject to all
terms and conditions of this Definitive LRRK2 Agreement relating to Development
of Licensed Products. The Declining Party shall have the right to use, at no
additional cost, any data arising from the Independent Study in the performance
of its obligations and the exercise of its rights under this Definitive LRRK2
Agreement in accordance with the licenses and rights granted under Article 6
(License Grants; Exclusivity).
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(vii)All Independent Studies undertaken by the Proposing Party shall be subject
to the oversight of the JDC and the Declining Party shall have the right to
provide comments thereon; [***]. At each meeting of the JDC, the Proposing Party
shall report its progress with regard to the Independent Study in the same
manner as the Parties provide reports to the JDC with respect to activities
covered by the Global Development Plan/Budget, including providing formal
written reports of the results related to the Independent Study, as well as the
actual FTE Costs and Out-of-Pocket Costs incurred by the Proposing Party, along
with estimated future budgets for such Independent Study.
(e)Opt-In for Independent Study.
(i)Completion of Phase II Trial. No less than [***], the Proposing Party shall
furnish to the JDC and the Declining Party a written summary of the results of
such Phase II Trial and of any preceding and related Phase I Trials and the
Independent Study Costs incurred to date by the Proposing Party (“Phase II
Notice”). The Proposing Party shall also provide the JDC with any other
Information related to the Independent Study that is reasonably requested by the
JDC and available to the Proposing Party. If, within [***] after the Declining
Party’s receipt of the Phase II Notice, the Declining Party notifies the JDC and
the Proposing Party in writing that it desires to include the Independent Study
into the Global Development Plan/Budget (such notice, whenever given in
accordance with this Section 3.1.4(e) (Opt-In for Independent Study), an
“Independent Study Opt-In Notice”), then (A) the Declining Party shall, subject
to the review rights set forth in Section 7.7.2(c) (Expense Review) and to the
extent applicable, pay to the Proposing Party an amount equal to that portion of
the Independent Study Costs identified in the Phase II Notice that would have
been borne by the Declining Party if such Independent Study had been included in
the Global Development Plan/Budget [***] of such portion of Independent Study
Costs, which amount shall be due within [***] of invoicing by the Proposing
Party; and (B) the terms of Section ‎3.1.4(e)(iv) (Independent Study Opt-In
Notice) shall apply.
(ii)Completion of Phase III Trial. In the event that the Declining Party does
not submit the Independent Study Opt-In Notice in accordance with Section
3.1.4(e)(i) (Completion of Phase II Trial), then within [***], the Proposing
Party shall furnish to the JDC and the Declining Party, a written report of the
results of such Clinical Study and the Independent Study Costs incurred by the
Proposing Party since the Phase II Notice (the “Phase III Update”). The
Proposing Party shall also provide the JDC with the Clinical Data and any other
Information related to the Independent Study that is reasonably requested by the
JDC and available to the Proposing Party. If, within [***] of the Declining
Party’s receipt of the Phase III Update, the Declining Party submits an
Independent Study Opt-In Notice to the JDC and Proposing Party: then (A) the
Declining Party shall, subject the review rights set forth in to
Section 7.7.2(c) (Expense Review), pay to the Proposing Party an amount equal to
that portion of the Independent Study Costs identified in the Phase II Notice
and Phase III Update that would have been borne by the Declining Party if such
Independent Study Costs had been included in the Global Development Budget
[***], which amount shall be due within [***] of invoicing by the Proposing
Party and (B) the terms of Section 3.1.4(e)(iv) (Independent Study Opt-In
Notice) shall apply.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(iii)Regulatory Approval. In the event that the Declining Party does not submit
the Independent Study Opt-In Notice in accordance with Section 3.1.4(e)(i)
(Completion of Phase II Trial) or Section 3.1.4(e)(ii) (Completion of Phase III
Trial) and either Party receives Regulatory Approval in any country utilizing
any data generated from such Independent Study, the Party receiving such
Regulatory Approval shall promptly notify the other Party in writing of receipt
of such Regulatory Approval (such receipt of Regulatory Approval, the
“Regulatory Approval Update”) and the Proposing Party shall promptly notify the
Declining Party of the Independent Study Costs incurred by the Proposing Party
since the Phase III Update (the “Regulatory Approval Costs Update”). Promptly
after receipt of a Regulatory Approval Update, the Declining Party shall,
subject to Section 3.1.4(e)(v) (Denali Opt-Out), promptly submit an Independent
Study Opt-In Notice to the JDC and the Proposing Party and (A) the Declining
Party shall, subject to the review rights set forth in to Section 7.7.2(c)
(Expense Review), pay to the Proposing Party an amount equal to that portion of
the Independent Study Costs identified in the Phase II Notice, Phase III Update
and Regulatory Approval Costs Update that would have been borne by the Declining
Party if such Independent Study Costs had been included in the Global
Development Budget [***] which amount shall be due within [***] of invoicing by
the Proposing Party and (B) the terms of Section 3.1.4(e)(iv) (Independent Study
Opt-In Notice) shall apply.
(iv)Independent Study Opt-In Notice. Immediately upon the Proposing Party’s
receipt of the Independent Study Opt-In Notice: (A) the relevant Independent
Study (if any) for such Licensed Product shall be deemed to be included in the
Global Development Plan/Budget; (B) the then-current plan and budget for such
Independent Study shall be deemed to be included within and part of the Global
Development Plan/Budget and shall control with respect to such Independent Study
unless and until an amendment to the Global Development Plan/Budget providing
for a different or modified plan and budget is approved by the JSC in accordance
with Section 3.1.2 (Amendments and Updates) and Section 2.4.5 (Joint Committee
Decision-Making); (C) all FTE Costs and Out-of-Pocket Costs incurred thereafter
in connection with such Independent Study shall be treated as Eligible
Development Expenses and borne or shared by the Parties in accordance with
Section 7.7 (Cost-Profit Sharing) unless and until a Denali Opt-Out occurs with
respect to the Licensed Product that is the subject of the applicable
Independent Study and the Co-Funding End Date occurs; and (D) to the extent the
Co-Commercialization Plan/Budget or Global Commercialization Plan for such
Licensed Product then-exists and the Phase III Update or Regulatory Approval
Update has occurred, the JCC will update such Co-Commercialization Plan/Budget
and Global Commercialization Plan in accordance with Section 5.2.4 (Amendments
and Updates) to address Commercialization of such Licensed Product for the
applicable Indication in any country for which Regulatory Approval is obtained.
(v)Denali Opt-Out. Notwithstanding the foregoing, if Denali provides a Denali
Development Opt-Out Notice for a Denali Development Opt-Out with respect to a
Licensed Compound or Licensed Product, then thereafter, Denali shall not be
permitted to undertake any Independent Study pursuant to this Section 3.1.4
(Independent Study) with respect to such Licensed Compound or Licensed Product,
nor be required to pay any amounts that may become due pursuant Section
3.1.4(e)(iii) (Regulatory Approval) with respect to such Licensed Compound or
Licensed Product after the Co-Funding End Date, and Biogen shall have the right
to conduct any Independent Study for such Licensed Compound or Licensed Product
by amending the applicable Global Development Plan/Budget and this Section 3.1.4
(Independent Study) will not apply to such activities by Biogen after the
Co-Funding End Date with respect to such Licensed Product.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



3.2Transfer for Development Purposes.
3.2.1Transfer Procedure. Denali shall (a) transfer to Biogen: (i) all Regulatory
Documentation related to the Licensed Compounds and Licensed Products Controlled
by Denali; and (ii) ongoing Development activities to the extent necessary for
Biogen’s commencement of the Biogen Development Activities and (b) disclose and
make available to Biogen all Information that is: (i) Controlled by Denali or
its Affiliates as of the Effective Date; and (ii) [***] for the continued
Development (but not discovery), Manufacture or use of Licensed Compounds or
Licensed Products or the Commercialization of Licensed Products [***] and such
transfer or disclosure shall occur reasonably in advance of Biogen’s need for
such items in the performance of the applicable Biogen Development Activity. For
the avoidance of doubt, if any such items described in clause (a) or (b) that
are physical materials are necessary for Denali to perform any Denali
Development Activities, then, unless such items can be duplicated, Denali shall
not be obligated to transfer such items until completion of such Denali
Development Activities and the Parties shall cooperate in good faith to provide
Biogen with access to such items. The Parties shall cooperate and reasonably
agree upon formats and procedures to facilitate the orderly and efficient
exchanges of Regulatory Documentation and Information contemplated under this
Section 3.2.1 (Transfer Procedure). The JDC (or the Parties prior to formation
of the JDC) shall establish a process pursuant to which (A) Denali shall
disclose and make available to Biogen on an ongoing basis any Regulatory
Documentation or Denali Know-How (including any Joint Program Know-How), in each
case, to the extent Controlled by Denali or any of its Affiliates and that are
[***] for Biogen to Develop, Manufacture or use Licensed Compounds or Licensed
Products or Commercialize Licensed Products in the Territory in accordance with
the terms of this Definitive LRRK2 Agreement and (B) Biogen shall disclose and
make available to Denali on an ongoing basis any Information Controlled by
Biogen that is [***] for (I) Denali’s performance of the Denali Development
Activities in accordance with the Global Development Plan/Budget, (II) Denali’s
performance of the activities allocated to it under the Co-Commercialization
Plan/Budget in accordance with such plan, or (III) Denali to have informed
discussions at the Joint Committees regarding activities performed or to be
performed under the Global Development Plan/Budget or the Co-Commercialization
Plan/Budget, and making informed decisions at the Joint Committees with respect
thereto (such Information Controlled by Biogen, “Relevant Biogen Know-How”), in
each case ((A) and (B)) to the extent such items have not previously been
provided to the other Party; and the Parties shall share such Regulatory
Documentation, Denali Know-How, and Relevant Biogen Know-How in accordance with
such process and otherwise in accordance with the terms and conditions of this
Definitive LRRK2 Agreement.
3.2.2Cooperation. Each Party shall, to the extent requested by the other Party,
provide such other Party with all reasonable assistance required in order to
transfer to the other Party the Regulatory Documentation, Denali Know-How,
Relevant Biogen Know-How and Joint Program Know-How required to be provided
pursuant to Section 3.2.1 (Transfer Procedure), in each case, in a timely
manner; provided that such Party’s requirement to provide the other Party any
tangible items, including any documentation, shall be limited to those items
then-existing and Controlled by such Party or any of its Affiliates at the time
of such request by the other Party. Without limiting the foregoing, if visits of
a Party’s representatives to the other Party’s facilities are reasonably
requested by the other Party for purposes of transferring such Regulatory
Documentation, Denali Know-How, Relevant Biogen Know-How or Joint Program
Know-How Controlled by a Party to the other Party or for purposes of the other
Party acquiring expertise on the practical application of such Information, then
such Party shall [***].
3.2.3Transfer Costs. Subject to Section 4.2 (Manufacturing Transfer), each Party
shall be [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



3.3Regulatory Matters.
3.3.1Regulatory Lead. On a jurisdiction-by-jurisdiction basis for a Licensed
Product: (a) Denali shall be the Regulatory Lead with respect to regulatory
matters and interactions related to the Denali Development Activities with
respect to such Licensed Product; and (b) Biogen shall be the Regulatory Lead
with respect to regulatory matters and interactions related to the Biogen
Development Activities [***] and all Commercialization activities for such
Licensed Product, including filing, in its own name or the name of its designee,
all MAAs for the Licensed Products throughout the Territory (subject to Section
3.1.4(d) (Performance of Independent Study)). [***]


3.3.2Regulatory Activities.
(a)Regulatory Responsibility. Subject to Section 3.3.2(c) (Co-Commercialization
Territory Involvement) below, the applicable Regulatory Lead shall have the lead
role for the day-to-day implementation and operational management of the
preparation, obtaining and maintenance of all Regulatory Documentation necessary
to perform the applicable activities under the Global Development Plan/Budget or
Co-Commercialization Plan/Budget for which it is the Regulatory Lead. The
Non-Regulatory Lead shall support the Regulatory Lead, as may be reasonably
necessary, in the preparation, obtaining and maintenance of such Regulatory
Documentation, and in the activities in support thereof, including providing or
facilitating access to necessary documents or other materials required by
Applicable Law or required or requested by a Regulatory Authority to obtain such
Regulatory Approvals, in each case, in accordance with the terms and conditions
of this Definitive LRRK2 Agreement.
(b)Regulatory Documentation. Unless the Parties otherwise agree, Regulatory
Documentation to the extent relating to a Licensed Compound or Licensed Product
shall be owned by, and shall be the sole property and held in the name of the
then-Regulatory Lead for the applicable activities (or its designee). In order
to effect the transfer of Regulatory Documentation to [***]
(c)Co-Commercialization Territory Involvement. The Regulatory Lead in a
Co-Commercialization Territory for the applicable Licensed Compounds and
Licensed Products shall provide the Non-Regulatory Lead with an opportunity to
review and comment on all Regulatory Documentation for the Co-Commercialization
Territories (collectively, “Co-Commercialization Territory Regulatory Filings”).
The Regulatory Lead shall consider in good faith the Non-Regulatory Lead’s
comments and use reasonable efforts to implement such comments. The Regulatory
Lead shall provide access to interim drafts of such Co-Commercialization
Territory Regulatory Filings to the Non-Regulatory Lead via the access methods
(such as secure databases) established by the JDC, and the Non-Regulatory Lead
shall provide its comments on the drafts of such Co-Commercialization Territory
Regulatory Filings or of proposed material actions within [***] (or [***] period
in the case of Drug Approval Applications), or such other period of time agreed
to by the Parties. In the event that a Regulatory Authority in the Territory
establishes a response deadline for any such Co-Commercialization Territory
Regulatory Filing (or material action with respect thereto) shorter than such
[***] period (or [***] period in the case of Drug Approval Applications), the
Parties shall work cooperatively to ensure that, to the extent possible, the
Non-Regulatory Lead has a reasonable opportunity for review and comment within
such deadlines. The Regulatory Lead shall consider in good faith any such
comments of the Non-Regulatory Lead.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(d)Regulatory Authority Interactions. The Regulatory Lead shall provide the
Non-Regulatory Lead with prior written notice, to the extent the Regulatory Lead
has advance knowledge, of any action taken by a Regulatory Authority pertaining
to a Licensed Compound or Licensed Product or of any scheduled substantive
meeting or discussion (including any advisory committee meeting) with a
Regulatory Authority in the Major Markets relating to a Licensed Compound or
Licensed Product, which notice shall be provided within [***] after the
Regulatory Lead first receives notice of the scheduling of such substantive
meeting or discussion (or within such shorter period as may be necessary in
order to give the Non-Regulatory Lead a reasonable opportunity to attend such
meeting or discussion). In addition to any other involvement of the
Non-Regulatory Lead in regulatory interactions agreed to by the Parties, the
Non-Regulatory Lead shall (i) have the right to have at least [***] of its
employees participate in, all such substantive meetings and discussions for the
[***], and (ii) with the Regulatory Lead’s consent (not to be unreasonably
withheld, delayed or conditioned), have at least [***] of its employees attend,
as an observer, all such substantive meetings and discussions [***]. The
Regulatory Lead will, at the request of the other Party, provide the other Party
with a copy of any substantive correspondence from or to the Regulatory
Authority, including any substantive reports, such as meeting minutes, or
findings issued by the Regulatory Authority in connection with an audit by such
Regulatory Authority or otherwise.
(e)Cost-Profit Sharing. All costs incurred with respect to regulatory activities
relating to (i) the Global Development Plan/Budget or Co-Commercialization
Plan/Budget shall be borne or shared by the Parties in accordance with
Section 7.7 (Cost-Profit Sharing) or (ii) any other Development or
Commercialization activities shall be borne by [***].
3.3.3Records. Each Party shall maintain records in accordance with its standard
practices, which in cases shall be consistent with standard practices in the
pharmaceutical industry and in compliance with Applicable Law. Such records
shall be retained by such Party for at least [***] after the Calendar Year to
which such records relate, or for such longer period as may be required by
Applicable Law. Upon request, such Party shall provide copies of the records it
has maintained pursuant to this Section 3.3.3 (Records) to the other Party.
3.4Clinical Trial Register and Data Transparency. The JDC will cooperate to
establish timelines and procedures for reviewing any public disclosure of
Clinical Data, which procedures will include review and approval by the JDC
before any public disclosure. The applicable Development Lead will, in
accordance with Applicable Law and its internal data transparency policies,
publish the results or summaries of Clinical Studies relating to a Licensed
Compound or Licensed Product on a Clinical Study register maintained by it and
the protocols of Clinical Studies relating to such Licensed Compound or Licensed
Product on www.ClinicalTrials.gov (or an equivalent register, or as otherwise
required by Applicable Law or such Party’s policies).
3.5Patient Samples. All patient samples collected and retained in connection
with Clinical Studies involving a Licensed Compound or Licensed Product that are
performed under the Global Development Plan/Budget (together with compilations
of Information comprising annotations regarding patient histories or correlating
patient outcomes, with respect to such samples, “Patient Samples”) shall be a
shared resource of the Parties, to be used first for the conduct of activities
under the Global Development Plan/Budget, and otherwise in accordance with this
Section 3.5 (Patient Samples). Unless otherwise agreed by the Parties or
otherwise set forth in this Section 3.5 (Patient Samples), any remaining Patient
Samples in excess of those required to conduct the activities under the Global
Development Plan/Budget shall be [***] between Biogen and Denali, and each Party
may store its portion of such remaining Patient Samples, at its own cost, in
such Party’s (or its Affiliate’s) facilities or with a Subcontractor and, to the
extent permitted under Applicable Law and the applicable informed consents
pursuant to which such Patient Samples were collected, each Party may use the
Patient Samples that it stores for activities outside the scope of this
Definitive LRRK2 Agreement. Each Party’s use of Patient Samples shall be in
accordance with Applicable Law, including any informed consent and institutional
review board regulations and all applicable requirements relating to the
protection of human subjects.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



3.6Regulatory Audits by a Party. The Regulatory Lead may review the other
Party’s, including of its and, to the extent permitted, its Subcontractor’s,
Regulatory Documentation (including reports from an audit conducted by a
Regulatory Authority and any material correspondence relating thereto) or other
records, Manufacturing and premises from time to time upon reasonable advance
notice and during regular business hours as reasonably deemed necessary or
appropriate by the inspecting Party to ensure compliance with GCP, GLP, GMP,
other good practice guidelines and regulations, Regulatory Approvals or other
requirements of Regulatory Authorities applicable to the Licensed Compounds or
Licensed Products. Each Party shall promptly notify the other Party of any audit
conducted by a Regulatory Authority of such Party, or Affiliates of such Party,
or Subcontractors of such Party or its Affiliates to the extent known by such
Party, and, in each case, to the extent relating to a Licensed Compound or
Licensed Product.
ARTICLE 4
MANUFACTURING
4.1Manufacturing Responsibility. Denali shall be responsible for Manufacturing
or having Manufactured Licensed Product for the first clinical study
contemplated under the Global Development Plan/Budget to be initiated after the
Effective Date and thereafter until transfer of Manufacturing responsibility to
Biogen pursuant to Section 4.2 (Manufacturing Transfer). Following such
transfer, Biogen shall be solely responsible for Manufacturing Licensed
Compounds and Licensed Products, except that Denali shall retain the right to
have Manufactured by an Approved CMO quantities of Licensed Compounds and
Licensed Products for use in an Independent Study conducted by Denali, provided
that, [***] In addition, following such transfer of Manufacturing responsibility
to Biogen, upon agreement of the Parties, Denali shall have a right to provide
up to [***] FTEs to support the Manufacture of Licensed Compounds and Licensed
Products and responsibility for costs incurred by Denali with respect thereto
shall be subject to the terms of Section 4.3 (Manufacturing Costs). Unless
otherwise agreed by the Parties, Denali will not enter into any agreement for
Commercial supply of Licensed Compounds or Licensed Products.
4.2Manufacturing Transfer. [***], with the intent of minimizing interruptions to
the Development of Licensed Products, but no later than [***] Denali will, no
later than [***] after such request (or such other period as the Parties may
agree), commence transfer of Manufacturing responsibilities of Licensed
Compounds and Licensed Products to Biogen or its designee pursuant to a plan to
be agreed by the Parties through the CMC Working Group (such plan,
“Manufacturing Transition Plan,” and such transfer, “Manufacturing Transfer”).
Notwithstanding any provision to the contrary in this Definitive LRRK2
Agreement, the Manufacturing Transfer shall be subject to the terms and
conditions of the agreements between Denali and its Approved CMOs (each
agreement, a “CMO Supply Agreement”). A list of CMO Supply Agreements existing
as of the Effective Date is set forth on Schedule 4.2 (Existing CMO Supply
Agreements). Each Party will bear its respective FTE Costs incurred in
connection with such Manufacturing Transfer and Out-of-Pocket Costs shall be
shared by the Parties be an Eligible Development Expense. The Parties will
cooperate to effect such transition of Manufacturing responsibilities in
accordance with such Manufacturing Transition Plan.
4.3Manufacturing Costs. All Manufacturing Costs for Licensed Compounds and
Licensed Products incurred (a) for Cost-Profit Sharing Products in furtherance
of the Global Development Plan/Budget, or Cost-Profit Sharing Products for a
corresponding Cost-Profit Sharing Country in furtherance of the
Co-Commercialization Plan/Budget, shall be borne or shared by the Parties in
accordance with Section 7.7 (Cost-Profit Sharing) and (b) in furtherance of (i)
any Independent Study or (ii) other Commercialization activities, shall be borne
by [***]. Manufacturing Costs charged by either Party and shared by the Parties
for all such Licensed Compounds and Licensed Products will be consistent with
arms-length, commercial terms with a Third Party contract manufacturing
organization.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



4.4Supply Agreements. If during the Term in a given country or region, a Party
(“Non-Manufacturing Party”) requires Licensed Compound or Licensed Product for
the conduct of activities under the Global Development Plan/Budget or an
Independent Study Proposal and at such time the other Party (“Manufacturing
Party”) is responsible for Manufacturing such Licensed Compound or Licensed
Product, then, upon either Party’s request, the Parties shall enter into
separate supply and associated quality agreements (each, a “Supply and Quality
Agreement”) covering the terms of supply to such Party for such activities. The
Supply and Quality Agreement will contain terms and conditions that are
reasonable and customary for agreements of such nature. In addition, the Supply
and Quality Agreement will provide that if Manufacturing Costs are incurred to
provide Licensed Product to the Non-Manufacturing Party for Independent Studies
conducted by the Non-Manufacturing Party, then the Non-Manufacturing Party shall
reimburse the Manufacturing Party for such Manufacturing Costs. If the Parties
are unable to reach agreement on such provisions of the Supply and Quality
Agreement within [***] of a request by either Party to enter into the Supply and
Quality Agreement (which [***] period may be extended upon the mutual agreement
of the Parties), upon request by either Party, the same shall be determined
pursuant to [***]. The terms of any such Supply and Quality Agreement, including
the Manufacturing Party’s and the Non-Manufacturing Party’s respective rights
and obligations under such Supply and Quality Agreement, shall be consistent
with, and limited by, rights and obligations of the Manufacturing Party under
any applicable CMO Supply Agreements.
4.5CMC Working Group. The JDC shall establish a chemistry, manufacturing and
controls Working Group (“CMC Working Group”) to coordinate the Manufacturing
Transfer activities by the Parties as set forth in Section 4.2 (Manufacturing
Transfer) and to assist the JDC in its responsibility with respect to the review
and resolution of Manufacturing matters. The CMC Working Group shall meet at
least once per Calendar Quarter, or as otherwise agreed to by the CMC Working
Group. Each Party may refer disagreements between the representatives of Biogen
and Denali on the CMC Working Group with respect to substantial matters ([***])
to the JDC or JCC, as applicable, for resolution in accordance with Section
2.4.5 (Joint Committee Decision-Making), provided that, in any event, the
Manufacturing Party shall lead day-to-day implementation and operational
management of its performance of the Manufacturing activities under this
Definitive LRRK2 Agreement. [***]
ARTICLE 5
COMMERCIALIZATION
5.1Commercialization Activities.
5.1.1Efforts. Biogen will use Commercially Reasonable Efforts to (a) [***], (b)
[***], and (c) [***].
5.1.2Compliance. Each Party shall perform any and all of its Medical Affairs and
Commercialization activities under this Definitive LRRK2 Agreement, in
compliance with all Applicable Law.
5.1.3Allocation of Activities and Costs. The Parties will jointly be responsible
for the Commercialization of the Licensed Products in the Co-Commercialization
Territory, provided that Denali’s obligation to perform Commercialization
activities shall be limited to those activities allocated to Denali under the
Co-Commercialization Plan/Budget and subject to Section 7.8 (Opt-Out and
Consequences). Neither Party shall Commercialize a Licensed Compound or Licensed
Product in the Co-Commercialization Territory other than pursuant to and in
accordance with the then-current Co-Commercialization Plan/Budget. Biogen will
[***] perform [***]the Commercialization of Licensed Products in all other
countries outside of the Co-Commercialization Territory. Biogen shall be
responsible for all costs for such Commercialization activities, except for
costs to be shared by the Parties pursuant to Section 7.7 (Cost-Profit Sharing).
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



5.1.4Co-Commercialization of Cost-Profit Sharing Products.
(a)Co-Commercialization. Denali shall provide up to [***] of the Detailing
efforts for each Cost-Profit Sharing Product in each Cost-Profit Sharing
Country, to be distributed throughout each such Cost-Profit Sharing Country,
including equally throughout rural and key metropolitan areas, and such other
Commercialization activities as the Parties agree, including patient advocacy
engagement (such Detailing and other activities, the “CoCommercialization
Activities”), subject to Section 5.1.4(c) (Termination of Co-Commercialization).
For purposes of the preceding sentence, any efforts with respect to electronic
contacts by means of information technology (e.g., videoconferencing) by or on
behalf of either Party shall not be considered in determining the percentage of
Detailing efforts.
(b)Co-Commercialization Agreement. Without limiting Biogen’s obligations under
Section 5.2.2 (Co-Commercialization Plan/Budget), the Parties, through the JCC
and JSC, shall negotiate in good faith and agree to a Co-Commercialization
Plan/Budget to be in place at least [***] before the anticipated date of First
Commercial Sale for a Cost-Profit Sharing Product in a Cost-Profit Sharing
Country, and, to the extent required by Applicable Law in a Cost-Profit Sharing
Country, or if reasonably requested by a Party with respect to one or more
Cost-Profit Sharing Countries, the Parties will negotiate in good faith to enter
into a co-commercialization agreement based on the Co-Commercialization
Plan/Budget as applicable to such country or countries pursuant to which the
Parties will conduct the Co-Commercialization Activities for such Licensed
Product in such Cost-Profit Sharing Country (“Co-Commercialization Agreement”).
Until the Parties enter into the Co-Commercialization Agreement, the terms of
this Definitive LRRK2 Agreement shall govern the Parties’ Co-Commercialization
Activities.
(c)Termination of Co-Commercialization. Following a Denali Opt-Out with respect
to a Cost-Profit Sharing Product in a Cost-Profit Sharing Country, Denali’s
right and obligation to perform Co-Commercialization Activities for such
Cost-Profit Sharing Product in such Cost-Profit Sharing Country shall terminate
upon the Co-Commercialization Activities End Date for such Denali Opt-Out, and
Denali’s obligation to share in Allowable Expenses and Net Revenues for such
Cost-Profit Sharing Country shall terminate upon the Co-Funding End Date for
such Cost-Profit Sharing Product. Following Biogen’s receipt of a Denali Opt-Out
Notice (or Denali’s receipt of a [***], as applicable), with respect to a
Cost-Profit Sharing Country, the Parties, through the JCC, will make
arrangements to transition Denali’s Co-Commercialization Activities for the
applicable Cost-Profit Sharing Products in the applicable Opt-Out Countries to
Biogen over a [***] period after the date of the relevant Denali Opt-Out Notice
(or [***], as applicable), or such other reasonable time period as may be
determined by the Parties, unless [***], in which case, such [***] period (or
such other reasonable time period agreed by the Parties) shall begin at the end
of such Launch Window (the expiration of the time period for transition as
determined in accordance with the foregoing by the Parties, the
“Co-Commercialization Activities End Date”). If Biogen requests that Denali
perform any Commercialization activities with respect to an Opt-Out Product
following the Co-Funding End Date, then Biogen will reimburse Denali for the
costs incurred by Denali for the conduct of such Commercialization activities
with respect to an Opt-Out Product following the Co-Funding End Date to the
extent in accordance with a budget for the performance of such activities agreed
by the Parties; provided that, if the Parties fail to agree to a budget for the
performance of any Commercialization activities with respect to an Opt-Out
Product following the Co-Funding End Date, then Denali shall have no obligation
to perform any such Commercialization activities following the Co-Funding End
Date.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



5.1.5Commercialization outside of the Co-Commercialization Territory and for
Opt-Out Products. Biogen will share plans for, and information regarding
activities with respect to, the Commercialization of Licensed Products outside
the Co-Commercialization Territory and such Commercialization activities will be
discussed by the Parties through the JCC and JSC, provided that, if Denali
exercises a Denali Opt-Out with respect to all Cost-Profit Sharing Products in
all countries within the Co-Commercialization Territory, then Biogen’s
obligations to share information regarding the Commercialization of the Licensed
Products outside of the Co-Commercialization pursuant to this Section 5.1.5
(Commercialization outside of the Co-Commercialization Territory and for Opt-Out
Products) will terminate, and without limiting Biogen’s obligations under
Sections 7.6.7 (Manner of Royalty Payment) and 7.7.2 (Eligible Development
Expenses and Allowable Expenses) through 7.7.4 (Balancing Payment), Biogen shall
provide information regarding its Commercialization of Licensed Products outside
of the Co-Commercialization Territory in accordance with Section 7.8.3(c). [***]
5.1.6[***]. At its election, Biogen will have the right, at its sole cost and
expense, to conduct [***], and, [***], each Party will have the right, at its
sole cost and expense, to conduct [***].
5.1.7Commercialization Reports. Each Party shall report on the Commercialization
activities such Party has performed (or caused to be performed) with respect to
Licensed Compounds and Licensed Products in accordance with the procedures
established by the JCC and in any case no less frequently than once every [***].
Each Party shall provide the JCC such other Information pertaining to its
Commercialization activities for Licensed Compounds and Licensed Products as
reasonably requested by the other Party.
5.2Commercialization Plans.
5.2.1Global Commercialization Plan. Reasonably in advance of the first
Regulatory Approval for the first Cost-Profit Sharing Product, Biogen shall
prepare for the JCC’s review a Global Commercialization Plan for Cost-Profit
Sharing Products. Such plan shall consist of: [***].
5.2.2Co-Commercialization Plan/Budget. [***] prior to First Commercial Sale of a
Cost-Profit Sharing Product in the Co-Commercialization Territory, Biogen shall
prepare, in consultation with Denali and for discussion, review and approval by
the JCC and JSC, a detailed Co-Commercialization Plan/Budget that includes a
written plan and budget for all Commercialization activities in the
Co-Commercialization Territory for Cost-Profit Sharing Products, which will be
consistent with Biogen’s global commercialization strategy with respect to the
Cost-Profit Sharing Products. Such Co-Commercialization Plan/Budget shall
include:
(a)[***];
(b)[***];
(c)an allocation and coordination between the Parties of the Commercialization
activities to be conducted, including with respect to allocation and
coordination of sales representatives, account managers, medical value liaisons
(in the United States), and MSLs consistent with Section 5.1.4(a)
(Co-Commercialization), Detail frequency and determination of customer targets;
(d)[***];
(e)[***];
(f)a non-binding sales and marketing expenditures forecast in each such country;
(g)non-binding projection of Net Sales of such Cost-Profit Sharing Products in
the corresponding Cost-Profit Sharing Country(ies);
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(h)[***];
(i)[***];
(j)[***];
(k)[***]; and
(l)a Co-Commercialization Budget with respect to the Commercialization
activities for Cost-Profit Sharing Products in the corresponding Cost-Profit
Sharing Country(ies).
5.2.3In addition, the Co-Commercialization Plan/Budget will provide that:
(a)Biogen will be [***]; and
(b) unless otherwise agreed by the Parties, [***].
5.2.4Amendments and Updates. The JCC shall review the Commercialization Plans
(including, if applicable, the associated Co-Commercialization Budget) on a
regular basis, and in no event less frequently than once every [***] (as
provided below), or more frequently as needed to take into account completion,
commencement or cessation of Commercialization or Medical Affairs activities
contemplated in the then-current applicable Commercialization Plan for, as well
as any newly available Information related to such Commercialization or Medical
Affairs activities. Either Party, through its representatives on the JCC, may
propose amendments to, or comments on, the Co-Commercialization Plan/Budget from
time to time. Biogen may update the Global Commercialization Plan from time to
time, provided that Biogen shall provide an updated Global Commercialization
Plan at least once every [***] and promptly provide any material update to the
Global Commercialization Plan, in each case to the JCC and JSC for review.
Amendments to the Co-Commercialization Plan/Budget shall be subject to approval
in accordance with Section 2.4.5 (Joint Committee Decision-Making). In any
event, the JCC shall provide to the JSC an updated Commercialization Plan,
including the associated Co-Commercialization Budget (if applicable), no later
than November 1 of each Calendar Year. If a revised Co-Commercialization
Plan/Budget is not approved by the JSC by December 1 of a Calendar Year, then,
until such time as such a revised Co-Commercialization Plan/Budget is approved
in accordance with Section 2.4.5 (Joint Committee Decision-Making): (a) the
then-current Co-Commercialization Plan/Budget shall continue to govern the
Parties’ commercialization activities under this Definitive LRRK2 Agreement with
respect to Cost-Profit Sharing Product in the corresponding Cost-Profit Sharing
Countries; and (b) each Party shall be permitted to conduct the activities
allocated to such Party in such then-current Co-Commercialization Plan/Budget
and to incur costs consistent with such associated Co-Commercialization Budget,
which costs shall be shared by the Parties as Allowable Expenses in accordance
with Section 7.7 (Cost-Profit Sharing).
5.3Cost-Profit Sharing Product Activities. With respect to activities conducted
for the Cost-Profit Sharing Products for a corresponding Cost-Profit Sharing
Country pursuant to the Co-Commercialization Plan/Budget:
5.3.1Sales Representatives.
(a)Statements by Sales Representatives. Denali (to the extent performing
Co-Commercialization Activities) and Biogen shall each: (i) ensure that its
sales representatives do not make any representation, statement, warranty or
guaranty with respect to a Licensed Product that is not consistent with the
applicable Product Labeling for such Licensed Product, including mutually
approved limited warranty and disclaimers, if any; (ii) ensure that its sales
representatives do not make any statements, claims or undertakings to any person
with whom they discuss or promote Licensed Products that are not consistent
with, nor provide or use any labeling, literature or other materials other than,
those Promotional Materials provided by [***]; and (iii) [***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(b)Training Materials Review. [***].
(c)Compliance with Laws. Denali and Biogen shall each cause its sales
representatives performing activities under the Co-Commercialization Plan/Budget
to comply with Applicable Law and industry guidelines related to the performance
of its obligations hereunder.
(d)Activity Recordkeeping. Denali (to the extent performing Co-Commercialization
Activities) and Biogen shall maintain records of its sales representatives’
activities relating to Licensed Products and allow representatives of the other
Party to inspect such records upon request during normal business hours and upon
reasonable prior notice.
(e)KPI Dashboards. [***] Denali and Biogen shall cause its sales representatives
to record and report their Detailing activities using an auditable customer
relationship management tool.
5.3.2Calculation of Sales Force Costs. For the purposes of calculating the FTE
Costs of each Party’s sales representatives performing activities under the
Co-Commercialization Plan/Budget, the FTE Rate shall be deemed to be [***] of
the applicable FTE Rate for such sales representative on a full-time basis;
provided that for each sales representative who also engages in promotion
activities for a product other than a Cost-Profit Sharing Product during the
relevant Calendar Quarter, the cost of such sales representative (for purposes
of calculating Allowable Expenses), shall be reduced proportionately based on
(a) the Detail position of such Cost-Profit Sharing Product and such other
product(s) during such sales activities and a reasonable apportionment of the
value of such Detail position(s) for each such products, and (b) the time spent
by such sales representative in performing Commercialization activities with
respect to the Cost-Profit Sharing Product versus other products. For the
purposes of calculating the FTE Costs of each Party’s sales representatives
performing activities in the Cost-Profit Sharing Countries under the applicable
Co-Commercialization Plan/Budget, [***].
5.3.3Medical Affairs. The Parties’ responsibilities to conduct Medical Affairs
activities with respect to Licensed Products inside and outside of the
Co-Commercialization Territory (and to bear the costs and expenses associated
therewith) will apply mutatis mutandis to each Party’s respective
responsibilities to Commercialize Licensed Products set forth in Section 5.1.3
(Allocation of Activities and Costs), provided, however that, unless otherwise
agreed to by the JCC:
(a)Biogen will [***];
(b)Denali’s Medical Affairs activities [***]; and
(c)the JCC will oversee all Medical Affairs activities with respect to Licensed
Products inside and outside of the Co-Commercialization Territory.
5.4Advertising and Promotional Materials. [***] shall develop relevant sales,
promotion, market access and advertising materials relating to the Licensed
Products (collectively, “Promotional Materials”) in each case consistent with
Applicable Law, the applicable Commercialization Plans and any determinations
made by the JCC with respect to such matters including pursuant to Section 2.3.2
(Responsibilities). [***] shall be responsible for the medical, regulatory and
legal review of Promotional Materials and for the interpretation and adherence
to the Applicable Law governing the preparation of such Promotional Materials,
including any advance review of the Promotional Materials required by the
applicable Regulatory Authority. Each Party will be responsible for its
respective use of such Promotional Materials. Notwithstanding the foregoing,
[***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



5.5Medical Inquiries. [***] as part of the Co-Commercialization Plan/Budget,
[***] medical questions or inquiries from members of the medical profession in
any country regarding the Licensed Products. For Cost-Profit Sharing Products in
each Cost-Profit Sharing Countries, [***] shall, and shall cause its sales
representatives, MSLs, or other personnel (as applicable depending on the nature
of the question or inquiry) to, [***] all such questions and inquiries within
[***] of receipt, unless earlier notification is required pursuant to the
Pharmacovigilance Agreement or Applicable Law. [***] shall respond appropriately
to all such inquires in a timely manner.
5.6Product Packaging; Branding. [***] with respect to the packaging and Product
Labeling for each Licensed Product, which in all cases shall be consistent with
the Commercialization Plans and in accordance with Applicable Law. [***] with
respect to determining medical communications, positioning, messaging and
branding for each Licensed Product in each jurisdiction or region; provided that
medical communications, positioning, messaging and branding for each Licensed
Product shall be consistent with the applicable Commercialization Plans and
Applicable Law. Notwithstanding the foregoing, [***] on Product Labeling, as
well as the strategy for positioning, messaging and branding for each Licensed
Product, all in accordance with reasonable processes to be established by the
JCC, and [***] regarding such matters, and any use of [***] shall be in
accordance with reasonable guidelines and instructions provided by [***].
5.7Sales and Distribution. [***] shall lead and [***] with respect to (a)
booking all sales of Licensed Products and (b) warehousing and distributing the
Licensed Products. If [***] receives any orders for a Licensed Product, then it
shall refer such orders to [***].
5.8Shipping and Returns. [***] shall lead and [***] with respect to handling all
returns of the Licensed Products. If a Licensed Product sold is returned to
[***], then [***]. [***] shall also lead and [***] with respect to handling all
aspects of such Licensed Product order processing, invoicing and collection,
distribution, inventory, and receivables for each jurisdiction or region.
5.9Recalls, Market Withdrawals or Corrective Actions. In the event that any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with a Licensed Product, or in the event either Party determines that
an event, incident or circumstance has occurred that may result in the need for
a recall or market withdrawal, in each case, in any jurisdiction or region, the
Party notified of such recall or similar action, or the Party that desires such
recall or similar action, shall within [***], advise the other Party thereof
orally or in writing. [***] shall decide whether to conduct a recall in such
jurisdiction or region and the manner in which any such recall shall be
conducted, provided that [***], except in the case of a government mandated
recall or [***], in which case [***] may act without such advance notice or
consultation but, shall notify [***] as soon as possible. [***] shall make
available to [***], upon [***] reasonable request, all of [***] pertinent
records that [***] requires to perform any such recall.
5.10Product Trademarks. [***]
5.11Markings. The Promotional Materials, packaging, and Product Labeling for the
Licensed Products shall contain the Corporate Name of both Biogen and Denali.
ARTICLE 6
LICENSE GRANTS; EXCLUSIVITY
6.1License Grants to Biogen. Subject to the terms and conditions of this
Definitive LRRK2 Agreement, Denali hereby grants to Biogen:
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



6.1.1a worldwide, co-exclusive (with Denali) royalty-bearing license, with the
right to grant sublicenses through multiple tiers solely in accordance with
Section 6.3.1 (By Biogen), under the Denali IP, to Develop, make, have made,
use, Manufacture and import Licensed Compounds and Licensed Products and perform
Medical Affairs with respect to, offer for sale, sell and Commercialize Licensed
Products in the Field in the Territory; and
6.1.2a non-exclusive royalty-bearing license, with the right to grant
sublicenses solely in accordance with Section 6.3.1 (By Biogen), to use Denali’s
Corporate Names solely to Exploit Licensed Compounds and Licensed Products, in
the Field in the Territory pursuant to the license granted under Section 6.1.1.
6.2License Grants to Denali. Subject to the terms and conditions of this
Definitive LRRK2 Agreement, Biogen hereby grants to Denali:
6.2.1A non-exclusive license, with the right to grant sublicenses solely in
accordance with Section 6.3.2 (By Denali), under the Biogen IP, to Develop,
make, have made, use, Manufacture, and import Licensed Compounds and Licensed
Products in accordance with the Global Development Plan/Budget or to perform
Independent Studies in accordance with the terms of Section 3.1.4 (Independent
Study), and to perform Medical Affairs with respect to Licensed Products in
accordance with the Co-Commercialization Plan/Budget and to perform
co-Commercialize Licensed Products in the Field in the Co-Commercialization
Territory, all as described in this Definitive LRRK2 Agreement; and
6.2.2a non-exclusive license, with the right to grant sublicenses solely in
accordance with Section 6.3.2 (By Denali), to use Biogen’s Product Trademarks
and Biogen’s Corporate Names to Exploit Licensed Compounds and Licensed
Products, in the Field in the Territory pursuant to the license granted under
Section 6.2.1.
6.3Sublicenses.
6.3.1By Biogen. Biogen shall have the right to grant or authorize sublicenses
under the licenses granted by Denali to Biogen in Section 6.1 (License Grants to
Biogen) (a) to Biogen’s Affiliates, (b) to one or more Subcontractors in
accordance with Section 6.4 (Subcontracting), (c) [***] or (d) [***]. Any such
sublicense (or license) granted by Biogen pursuant to this Section 6.3.1 (By
Biogen) shall be [***].
6.3.2By Denali. Denali shall have the right to grant or authorize any sublicense
under the licenses granted by Biogen to Denali under Section 6.2 (License Grants
to Denali), and licenses under any Denali IP with respect to the Licensed
Products and Licensed Compounds, (a) to Denali’s Affiliates, (b) to one or more
Subcontractors in accordance with Section 6.4 (Subcontracting), (c) [***]. Any
such sublicense granted by Denali pursuant to this Section 6.3.2 (By Denali)
shall be [***].
6.3.3Responsibility for Sublicensees and Affiliates. Each Party (and such
Party’s Affiliates) shall remain liable under this Definitive LRRK2 Agreement
for the performance of all its obligations or exercise of its rights under this
Definitive LRRK2 Agreement by any licensee, Sublicensee, or Affiliate of such
Party (and such Party’s Affiliates) [***]
6.4Subcontracting. Subject to Section 6.3.2(c) (By Denali), each Party and its
Affiliates may subcontract the performance of any of its Development,
Manufacturing, Medical Affairs or Commercialization activities in the Territory
with respect to Licensed Compounds and Licensed Products undertaken in
accordance with this Definitive LRRK2 Agreement to one or more Subcontractors
solely pursuant to a Subcontract Agreement that shall be [***] including that:
(a) each Party shall keep the other Party reasonably informed with respect to
any material activities such Party intends to subcontract and [***]; and (b)
each Subcontract Agreement shall (i) [***] and (ii) [***] Notwithstanding the
foregoing, the subcontracting Party [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



6.5Third Party Technology.
6.5.1Existing Denali Agreements. It is understood that the Existing Denali
Agreements may require that particular provisions be incorporated into an
agreement pursuant to which Denali grants a Third Party a sublicense or other
rights thereunder, which Existing Denali Agreements and the requirements of any
such provisions in the Existing Denali Agreements are set out on Schedule 1.64
(Existing Denali Agreements and Provisions) attached hereto and shall be deemed
incorporated by reference into this Definitive LRRK2 Agreement. Biogen agrees to
be bound by and comply with the provisions of each Existing Denali Agreement set
out on Schedule 1.64 (Existing Denali Agreements and Provisions) to the extent
applicable to Biogen in its capacity as a sublicensee or recipient of rights
under each such Existing Denali Agreement for so long as the applicable Existing
Denali Agreement is in full force and effect and thereafter with respect to any
surviving obligations. To the extent required by any such Existing Denali
Agreement identified on Schedule 1.64 (Existing Denali Agreements and
Provisions) as of the Execution Date, [***].
6.5.2New Technology.
(a)Acquisition. If, after the Effective Date, a Party wishes to acquire [***],
then such Party shall (i) promptly notify the other Party in writing and keep
such other Party reasonably informed of any negotiations with respect to such
[***] and consider in good faith any comments of such other Party with respect
thereto and (ii) in any event comply with the procedures set out in Section
6.5.2(b) (Inclusion Process).
(b)Inclusion Process. If, after the Effective Date, a Party wishes to include
[***] “New Technology”) [***], then such Party shall so notify the other Party
and provide the other Party with a summary of the terms of any license or
agreement under which such Party acquired such subject matter prior to the
Effective Date or, if after the Effective Date, would acquire or has acquired
such subject matter in accordance with Section 6.5.2(a) (Acquisition) (such
applicable terms, “New Technology Terms”). In the event the Parties agree in
writing to include [***], then [***] shall be included in Denali IP or Biogen
IP, as the case may be, and subject to the terms and conditions of this
Definitive LRRK2 Agreement and the Parties shall be [***].[***]
(c)Cost Sharing. To the extent [***] and a payment is owed to a Third Party as a
result of the grant to the other Party of [***], then (x) to the extent
applicable to (A) the Development of a Cost-Profit Sharing Product or (B) the
Commercialization of a Cost-Profit Sharing Product for a Cost-Profit Sharing
Country, the Parties shall share amounts paid by the Parties in respect of such
Third Party Patent as an Eligible Development Expenses (with respect to clause
(A)) or Other Operating Expense (with respect to clause (B)), as applicable and
(y) if clause (x) does not apply, then, subject to Section 7.6.6 (Cumulative
Royalty Floor) below, Biogen may reduce the royalties otherwise payable to
Denali under this Definitive LRRK2 Agreement with respect to a particular
Licensed Product in a given country by [***] of any amounts paid to such Third
Party with respect to such Third Party Patent that is attributable to the
Commercialization of such Licensed Product in such country outside of the
Co-Commercialization Territory. For clarity, Biogen shall not have the right
under this Section 6.5.2(c) (Cost Sharing) to offset any amounts paid by Biogen
that are shared by the Parties as Eligible Development Expenses or Allowable
Expenses, as described above.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(d)New Technology Disputes. If a Party disputes whether certain Third Party
Patents (or Patents together with Information) are necessary to Develop,
Manufacture, or, in the Co-Commercialization Territory, Commercialize a Licensed
Product, then each Party may refer the matter to the Chief IP Counsel of Biogen
and the Head of IP/Legal of Denali or their designees (the “IP Counsels”). The
IP Counsels will meet promptly to discuss and resolve the matter within [***]
after referral of such matter to such IP Counsels. If the IP Counsels cannot
agree on a resolution to the matter within such [***] period, then either Party
may refer such matter for resolution to an independent Third Party expert agreed
upon by the Parties within [***] after the IP Counsels have failed to resolve
such matter. Such independent Third Party expert will be an attorney who has
practiced United States patent law for at least [***] (or who has such other
similar credentials as agreed by the Parties), and unless otherwise agreed in
writing by the Parties, must not be a current or former employee, contractor,
agent, or consultant of either Party or its Affiliates. The Party bringing a
dispute pursuant to this Section 6.5.2(d) (New Technology Disputes) will
promptly engage such expert and the Parties will share the Out-of-Pocket Costs
incurred in connection with the engagement of such expert [***]. Within [***] of
the engagement of such expert by the disputing Party, such expert will deliver
its written decision to the Parties (including a detailed report as to such
expert’s rationale for such decision), and such decision will be binding on the
Parties. [***]
6.6Retention of Rights.
6.6.1By Denali. Except as expressly provided herein, Denali grants no other
right or license, including any rights or licenses to the Denali IP, the
Regulatory Documentation, Denali’s Corporate Names, or any other Patent or
intellectual property rights not otherwise expressly granted herein, whether by
implication, estoppel or otherwise and Biogen shall not Exploit (or authorize
the use of) any Denali IP (other than Joint Program Know-How and Joint Program
Patents) or use Denali’s Corporate Names except as provided in Section 6.1
(License Grants to Biogen). Notwithstanding any provision to the contrary in
this Definitive LRRK2 Agreement, [***].
6.6.2By Biogen. Except as expressly provided herein, Biogen grants no other
right or license, including any rights or licenses to the Biogen IP, the
Regulatory Documentation, Biogen’s Corporate Names, or any other Patent or
intellectual property rights not otherwise expressly granted herein, whether by
implication, estoppel or otherwise and Denali shall not Exploit (or authorize
the use of) any Biogen IP (other than Joint Program Know-How and Joint Program
Patents) or use Biogen’s Corporate Names except as provided in Section 6.2
(License Grants to Denali).
6.7Confirmatory Patent License. If requested to do so by the other Party, each
Party shall promptly enter into confirmatory license agreements in the form or
substantially the form reasonably requested by such other Party for purposes of
recording the licenses granted under this Definitive LRRK2 Agreement with the
applicable patent offices as such other Party considers appropriate. Until the
execution of any such confirmatory licenses, so far as may be legally possible,
Denali and Biogen shall have the same rights in respect of the Denali IP and
Biogen IP, as the case may be, and be under the same obligations to each other
in all respects as if the said confirmatory licenses had been executed.
6.8Exclusivity.
6.8.1Joint Commitment. Except with respect to the [***] or in the performance of
activities under this Definitive LRRK2 Agreement (in the case of either Party),
during the Term, neither Party will (and will not permit its Affiliates to),
either alone or directly or indirectly with any Third Party, [***] (any such
product [***], a “LRRK2 Alternative Product”).
6.8.2Exceptions to Joint Commitment. Notwithstanding the provisions of Section
6.8.1 (Joint Commitment), neither Party shall be prohibited from conducting
activities with respect to [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



6.8.3Acquisitions of LRRK2 Alternative Products. If either Party licenses,
acquires or otherwise obtains Development or Commercialization rights from a
Third Party for, any LRRK2 Alternative Product (such Party, the “Acquiring
Party”), then such Acquiring Party shall promptly so notify the non-Acquiring
Party. Within [***] from the closing date of such transaction pursuant to which
the Acquiring Party obtained rights to such LRRK2 Alternative Product, as
applicable, the Acquiring Party will notify the non-Acquiring Party in writing
of its election to either (a) [***] or (b) [***]
6.8.4Acquisitions by a Third Party that Controls LRRK2 Alternative Products. If
a Party is acquired by a Third Party (including through a merger with such Third
Party) that owns or Controls one or more LRRK2 Alternative Products and one or
more products that are not LRRK2 Alternative Products, in each case, pursuant to
programs that are in existence as of the effective date of such transaction
(such Party, the “Acquired Party”), then such Acquired Party shall promptly so
notify the non-Acquired Party. [***]
6.8.5Protective Provisions.
(a)Without limiting anything set forth in Section 6.8.3 (Acquisitions of LRRK2
Alternative Products) or Section 6.8.4 (Acquisitions by a Third Party that
Controls LRRK2 Alternative Products) each Acquiring Party and Acquired Party
will ensure that (a) [***]. Notwithstanding the foregoing clause (b) and without
limiting the obligations under clause (a), [***].
(b)Notwithstanding any provision in this Definitive LRRK2 Agreement to the
contrary, nothing in this Section 6.8 (Exclusivity) shall [***] (i) [***] and
(ii) [***]. Notwithstanding the foregoing, [***]: (x) [***]; (y) [***]; or (z)
[***].
ARTICLE 7
PAYMENTS
7.1Upfront Payment. In partial consideration for those rights granted to Biogen
under this Definitive LRRK2 Agreement, Biogen shall pay to Denali an amount of
Four Hundred Million Dollars ($400,000,000) within [***] after the Effective
Date. Such payment shall not be refundable nor creditable against any future
payments by Biogen to Denali under this Definitive LRRK2 Agreement.
7.2PD Milestones.
7.2.1PD Development Milestone Payments. Biogen shall pay to Denali, in
accordance with Section 7.5 (Reports and Payments for Milestones) and Section
7.9 (Mode of Payment), the following [***] development milestone payments (the
“PD Development Milestone Payments”) upon the [***] of each of the following
development milestone events for Parkinson’s Disease (each, a “PD Development
Milestone Event”) by any Licensed Product:

PD Development Milestone EventPD Development Milestone Payment (US$)
1.[***]
[***]
2.[***]
[***]
3.[***]
[***]
4.[***]
[***]
5.[***]
[***]

[***]
[***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



[***]
[***]
[***]
7.2.2PD Commercial Milestone Payments. Biogen shall pay to Denali, in accordance
with Section 7.5 (Reports and Payments for Milestones) and Section 7.9 (Mode of
Payment), the following [***] commercial milestone payments (the “PD Commercial
Milestone Payments”) upon the [***] of each of the following commercial
milestone events for Parkinson’s Disease (each, a “PD Commercial Milestone
Event”) by any Licensed Product:

PD Commercial Milestone EventPD Commercial Milestone Payment (US$)
6.[***]
[***]
7.[***]
[***]
8.[***]
[***]
9.[***]
[***]
10.[***]
[***]
11.[***]
[***]
12.[***]
[***]
13.[***]
[***]
14.[***]
[***]
15.[***]
[***]
16.[***]
[***]
17.[***]
[***]

[***]
7.2.3PD Milestone Details. For purposes of Section 7.2.1 (PD Development
Milestone Payments) and Section 7.2.2 (PD Commercial Milestone Payments):
(a)The Licensed Product with respect to which any of the PD Development
Milestones Events [***] is achieved or any of the PD Development Milestone
Events [***] is achieved, in each case, may, but need not, be the same Licensed
Product.
(b)The PD Development Milestone Payment payable upon the achievement of PD
Development Milestone Event [***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(c)If at the time of [***] (or [***]) of PD Development Milestone Event [***],
PD Development Milestone Payment [***] has not been paid, then upon such
achievement of PD Development Milestone Event [***], as applicable, PD
Development Milestone Event [***], as applicable, shall be deemed to have been
achieved and PD Development Milestone Payment [***], as applicable, shall become
due and payable to Denali. If at the time of [***] (or first deemed achievement)
of PD Development Milestone Event [***], any of PD Development Milestone Payment
[***] has not been paid, then upon achievement of such PD Development Milestone
Event [***], whichever of PD Development Milestone Events [***], as applicable,
that has not yet been achieved shall be deemed to have been achieved as of such
date and PD Development Milestone Payments [***], as applicable, shall become
due and payable to Denali. Except as set forth in Section 7.2.3(f), PD
Development Milestone Payment [***] shall only become due and payable if PD
Development Milestone Event [***] is achieved (or [***]) before the achievement
of PD Development Milestone Event [***].
(d)If (i) PD Development Milestone Payment [***] is made prior to the date on
which PD Development Milestone Event [***] is achieved (or deemed achieved) and
then PD Development Milestone Event [***] is later achieved (or deemed achieved)
and (ii) PD Development Milestone Payment [***].
(e)The PD Commercial Milestone Events shall be deemed to be achieved for (i)
[***] (ii) [***] and (iii) [***].
(f)Subject to Section 7.2.4(b), if at the time of the [***] (or first deemed
achievement) of PD Commercial Milestone Event [***], either (i) PD Development
Milestone Payment [***]or (ii) [***], then in each case ((i) and (ii)) upon the
[***] of PD Commercial Milestone Event [***] PD Development Milestone Event
[***] shall be deemed to have been achieved and Biogen will pay to Denali PD
Development Milestone Payment [***], [***] For the avoidance of doubt, the total
amounts payable pursuant to the foregoing sentence shall not exceed [***] in the
aggregate. Subject to Section 7.2.4(b), if at the time of the [***] (or [***])
of PD Commercial Milestone Event [***], PD Development Milestone Payment [***]
has not been paid, then upon the achievement of PD Commercial Milestone Event
[***], PD Development Milestone Event [***] shall be deemed to have been
achieved (if not already achieved) and in any event Biogen shall pay to Denali
PD Development Milestone Payment [***] [***] If at the time of the [***] (or
[***]) of PD Commercial Milestone Event [***], the aggregate PD Development
Milestone Payments that have become due and payable to Denali are less than
[***], then upon the [***] of PD Commercial Milestone Event [***], concurrently
with the PD Commercial Milestone Payment [***], Biogen shall pay to Denali the
amount equal to [***].


(g)[***].
(h)[***].
7.2.4PD Milestones Payable Once; Maximum Amount.
(a)For clarity, each PD Development Milestone Event and each PD Commercial
Milestone Event shall be payable no more than once with respect to [***]. If a
particular PD Development Milestone Event or PD Commercial Milestone Event has
been achieved (or deemed to have been achieved) and the corresponding milestone
amount paid to Denali, then no additional milestone payments would be payable
under this Section 7.2 (PD Milestones) for any subsequent or repeated
achievements of such PD Development Milestone Event or PD Commercial Milestone
Event, as applicable, by the same or a different Licensed Product.
(b)Notwithstanding the foregoing, and subject to the further limitation on
payments of milestones included below in this Section 7.2.4(b), (i[***] and (ii)
[***]. Accordingly, if payment by Biogen to Denali of any milestone amount
specified in the table above in Section 7.2.1 (PD Development Milestone
Payments) or Section 7.2.2 (PD Commercial Milestone Payments) [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(c)In no event shall PD Development Milestone Payments paid under Section 7.2.1
(PD Development Milestone Payments) with respect to Licensed Products exceed
[***] in the aggregate (the “Maximum Development Milestone Amount”) and in no
event shall PD Commercial Milestone Payments paid under Section 7.2.2 (PD
Commercial Milestone Payments) with respect to Licensed Products exceed [***] in
the aggregate (the “Maximum Commercial Milestone Amount”).
(d)For the avoidance of doubt, all milestone payments made under this Section
7.2 (PD Milestones) shall be in addition to any payments made by Biogen to
Denali under Section 7.7 (Cost-Profit Sharing) for Denali’s portion of the
Cost-Profit Share.
7.3Non-PD Milestones.
7.3.1Non-PD Development Milestone Payments. If a Licensed Product is developed
by or on behalf of the Parties for an Indication other than an Indication
included in Parkinson’s Disease (any such indication, a “Non-PD Indication”),
then, subject to the remainder of this Section 7.3 (Non-PD Milestones),
including the crediting and offsetting mechanism set forth in Section 7.3.3(a),
Biogen shall pay to Denali, in accordance with Section 7.5 (Reports and Payments
for Milestones) and Section 7.9 (Mode of Payment), the following [***],
development milestone payments (the “Non-PD Development Milestone Payments”)
upon the [***] of each of the following development milestone events (each, a
“Non-PD Development Milestone Event”) by any Licensed Product for up to [***]
Non-PD Indications [***]:



Non-PD Development Milestone EventMilestone Payment for [***] ($US)Milestone
Payment for [***] (US$)
1.[***]
[***][***]
2.[***]
[***][***]
3.[***]
[***][***]



7.3.2Non-PD Commercial Milestone Payments. If a Licensed Product is developed by
or on behalf of the Parties for Non-PD Indications, then, subject to the
remainder of this Section 7.3 (Non-PD Milestones), including the crediting and
offsetting mechanism set forth in 7.3.3(a), Biogen shall pay to Denali, in
accordance with Section 7.5 (Reports and Payments for Milestones) and Section
7.9 (Mode of Payment), the following [***] commercial milestone payments (the
“Non-PD Commercial Milestone Payments”) upon the [***] of each of the following
commercial milestone events (each, a “Non-PD Commercial Milestone Event”) by any
Licensed Product for up to [***] Non-PD Indications [***]:

Non-PD Commercial Milestone Event
Milestone Payment for [***] ($US)
Milestone Payment for [***] (US$)
4.[***]
[***][***]
5.[***]
[***][***]
6.[***]
[***][***]
7.[***]
[***][***]

7.3.3Non-PD Milestone Details. For purposes of Section 7.3.1 (Non-PD Development
Milestone Payments) and Section 7.3.2 (Non-PD Commercial Milestone Payments):
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(a)Any Non-PD Development Milestone Payments due to Denali shall be fully
creditable against or offset by PD Development Milestone Payments paid by Biogen
to Denali. Any Non-PD Commercial Milestone Payments due to Denali shall be
[***]. If a particular Non-PD Development Milestone Event or Non-PD Commercial
Milestone Event is achieved with respect to [***] or [***], then the amount
payable upon achievement of the relevant Non-PD Development Milestone Event or
Non-PD Commercial Milestone Event with respect to the [***], as the case may be,
shall be equal to [***] of the corresponding milestone payment due upon the
achievement of such Non-PD Development Milestone Event or Non-PD Commercial
Milestone Event, as the case may be.
(b)[***] Without limiting Section 7.2.4 (PD Milestones Payable Once; Maximum
Amount) or Section 7.3.4 (Non-PD Milestone Payable Once; Maximum Amount), if a
milestone payment due and payable by Biogen for achievement of a milestone event
under this Article 7 (Payments) will result in either (x) [***] or (y) [***].
(c)If the Non-PD Phase III Milestone is skipped for a particular indication,
then the payment due upon achievement of such skipped Non-PD Phase III Milestone
will become due and payable upon achievement of the next Non-PD Commercial
Milestone Event.
(d)For the purposes of this Section 7.3 (Non-PD Milestones) [***]
7.3.4Non-PD Milestones Payable Once; Maximum Amount. For clarity, each Non-PD
Development Milestone Event and each Non-PD Commercial Milestone Event shall be
payable no more than [***]. If a particular Non-PD Development Milestone Event
or Non-PD Commercial Milestone Event has been achieved [***] (or deemed to have
been achieved [***]) and the corresponding milestone amounts paid to Denali, no
additional milestone payments would be payable under this Section 7.3 (Non-PD
Milestones) for any subsequent or repeated achievements of such Non-PD
Development Milestone Event or Non-PD Commercial Milestone Event, as applicable,
by the same or a different Licensed Product. In no event shall Non-PD
Development Milestone Payments paid under Section 7.3.1 (Non-PD Development
Milestone Payments) with respect to Licensed Products exceed [***] in the
aggregate and in no event shall Non-PD Commercial Milestone Payments paid under
Section 7.3.2 (Non-PD Commercial Milestone Payments) with respect to Licensed
Products exceed [***] in the aggregate. For the avoidance of doubt, all
milestone payments made under this Section 7.3 (Non-PD Milestones) shall be in
addition to any payments made by Biogen to Denali under Section 7.7 (Cost-Profit
Sharing) for Denali’s portion of the Cost-Profit Share.
7.4Sales Milestones.
7.4.1Sales Milestone Payments. Biogen shall pay to Denali, in accordance with
Section 7.5 (Reports and Payments for Milestones) and Section 7.9 (Mode of
Payment), the following [***] sales milestone payments (the “Sales Milestone
Payments”) upon the [***] of each of the following sales milestone events (each,
a “Sales Milestone Event”) by any Licensed Product:

Sales Milestone EventSales Milestone Payment
(US$)[***][***][***][***][***][***][***][***]

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



7.4.2Sales Milestones Payable Once; Maximum Amount. For clarity, each Sales
Milestone Event shall be payable no more than [***]. If a particular Sales
Milestone Event has been achieved (or deemed to have been achieved) and the
corresponding milestone amount paid to Denali, no additional milestone payments
would be payable under this Section 7.4 (Sales Milestones) for any subsequent or
repeated achievements of such Sales Milestone Event. [***] For the avoidance of
doubt, all milestone payments made under this Section 7.4 (Sales Milestones)
shall be in addition to any payments made by Biogen to Denali under Section 7.7
(Cost-Profit Sharing) for Denali’s portion of the Cost-Profit Share.
7.5Reports and Payments for Milestones. With respect to each PD Development
Milestone Event and PD Commercial Milestone Event (each individually referred to
as, a “PD Milestone” and collectively referred to as “PD Milestones”) set out in
Section 7.2 (PD Milestones), each Non-PD Development Milestone Event and Non-PD
Commercial Milestone Event (each individually referred to as, a “Non-PD
Milestone” and collectively referred to as “Non-PD Milestones”) set out in
Section 7.3 (Non-PD Milestones) and each Sales Milestone Event (each
individually referred to as, a “Sales Milestone” and collectively referred to as
“Sales Milestones”) set out in Section 7.4 (Sales Milestones), the Party who
achieves such PD Milestone, Non-PD Milestone or Sales Milestone, as applicable,
(or under whose authority such PD Milestone, Non-PD Milestone or Sales
Milestone, as applicable, is achieved) shall notify the other Party in writing
within (a) [***] after the [***] of a PD Milestone or Non-PD Milestone and
(b) [***] after the end of the Calendar Year in which a Sales Milestone is
[***]. If Denali notifies Biogen of the achievement of a PD Milestone, a Non-PD
Milestone or a Sales Milestone, Denali shall include an invoice for the
corresponding milestone payment with such notice. If Biogen notifies Denali of
the achievement of a PD Milestone, a Non-PD Milestone or a Sales Milestone or
Denali otherwise becomes aware that such a milestone has been achieved, Denali
shall submit an invoice to Biogen for the corresponding milestone amount. Biogen
shall pay to Denali the corresponding milestone payment set out in Section 7.2
(PD Milestones), Section 7.3 (Non-PD Milestones) or Section 7.4 (Sales
Milestones), as applicable, no later than [***] after receipt of the applicable
invoice.
7.6Royalties.
7.6.1Royalty Payments.
(a)Outside of the Co-Commercialization Territory. Biogen will make royalty
payments to Denali on annual Net Sales of each Licensed Product, on a Licensed
Product-by-Licensed Product and country-by-country basis, in all countries other
than the Co-Commercialization Territory as follows:

Portion of Annual Net Sales of a Licensed Product in all Countries other than
the U.S. and ChinaRoyalty Rate[***][***][***][***][***][***]

(b)In the Co-Commercialization Territory. Effective from and after the
Co-Funding End Date for a particular Opt-Out Product(s), Biogen shall thereafter
pay Denali royalties on Net Sales of such Opt-Out Product in the corresponding
Opt-Out Country(ies) in accordance with Section 7.6.1(b)(i) (Opt-Out Prior to
First Commercial Sale) and Section 7.6.1(b)(ii) (Opt-Out Following First
Commercial Sale) (which royalties shall, for clarity, be in addition to the
royalties payable on such Licensed Product (and other Licensed Products) in all
countries of the Territory other than any remaining Cost-Profit Sharing
Countries).
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(i)Opt-Out Prior to First Commercial Sale. In the event of a Denali Opt-Out
prior to the First Commercial Sale of any Licensed Product in the applicable
Opt-Out Country, [***] Biogen will make royalty payments to Denali on Annual Net
Sales of each Opt-Out Product in the applicable Opt-Out Country, on an Opt-Out
Product-by-Opt-Out Product and Opt-Out Country-by-Opt-Out Country basis, [***],
as follows:

Portion of Annual Net Sales of Licensed Products in ChinaRoyalty
Rate[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]




Portion of Annual Aggregate Net Sales of Licensed Products in the U.S.Royalty
Rate[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]

(ii)Opt-Out Following First Commercial Sale. In the event of a Denali Opt-Out
after the First Commercial Sale of any Licensed Product in the applicable
Opt-Out Country, Biogen will make royalty payments to Denali on Annual Net Sales
of each Opt-Out Product in the applicable Opt-Out Country, on an Opt-Out
Product-by Opt-Out Product and Opt-Out Country-by-Opt-Out Country basis, as
follows:

Portion of Annual Net Sales of an Opt-Out Product in ChinaRoyalty
Rate[***][***][***][***][***][***]

Portion of Annual Net Sales of an Opt-Out Product in the U.S.Royalty
Rate[***][***][***][***][***][***]

7.6.2Royalty Term. On a country-by-country and Licensed Product-by-Licensed
Product basis, for countries outside the Co-Commercialization Territory (but
including the Opt-Out Countries), Biogen will make royalty payments for each
Licensed Product during the period commencing upon the First Commercial Sale of
such Licensed Product in such country and continuing until the latest of: (a)
[***] (the “Royalty Term”)[***].
7.6.3Generic Competition. On a Licensed Product-by-Licensed Product and
country-by-country basis, in the event a Third Party obtains approval for and
sells a Generic Product with respect to a particular Licensed Product in a given
country outside the Co-Commercialization Territory, [***].
7.6.4[***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



7.6.5Pre-Existing Financial Obligations. Biogen shall be responsible for [***]
of any amounts paid to [***] with respect to any payment obligation thereunder
accruing after the Effective Date. Accordingly, Biogen shall promptly reimburse
Denali for such amounts within [***] of receipt of an invoice (or other written
request) from Denali with respect thereto.
7.6.6Cumulative Royalty Floor. In no event will the aggregate amount of
royalties due to Denali for a particular Licensed Product in a given Calendar
Quarter during the Royalty Term for such Licensed Product be reduced by more
than [***] of the amount that would otherwise be payable to Denali in such
Calendar Quarter for such Licensed Product pursuant to [***].
7.6.7Manner of Royalty Payment.
(a)Within [***] following the end of each Calendar Quarter after the First
Commercial Sale of a Licensed Product in the Territory, unless such timing is
adjusted by the Finance Working Group, Biogen shall provide to Denali a written
report detailing the following information: (i) the amount of gross sales of the
Licensed Products in such Calendar Quarter; and (ii) the amount of Net Sales in
such Calendar Quarter.
(b)Within [***] following the end of each Calendar Quarter after the First
Commercial Sale of a Licensed Product in the Territory, unless such timing is
adjusted by the Finance Working Group, Biogen shall provide Denali with a
written report detailing the following information for the applicable Calendar
Quarter and on a Licensed Product-by-Licensed Product and country-by-country
basis (to the extent applicable): [***] (such report, the “Final Royalty
Report”).
(c)In addition, (i) at Denali’s request, Biogen shall provide to Denali with at
least such information pertaining to Net Sales as may be necessary for Denali to
comply with its external reporting requirements as determined by Applicable Law,
or as otherwise set forth on Schedule 7.6.7(c) (Existing Denali Agreement
Reporting Requirements) and such information shall be provided by Biogen
together with each Final Royalty Report (or within forty [***] following the
applicable request by Denali, if a Final Royalty Report for the applicable
Calendar Quarter has already been delivered), and (ii) without limiting
subclause (i), to the extent raised by either Party, the Finance Working Group
will discuss any questions regarding the deductions included in the Net Sales
calculation in a given Calendar Quarter. Biogen shall pay all royalty payments
due to Denali under this Section 7.6 (Royalties) within [***] after the end of
each Calendar Quarter.
7.7Cost-Profit Sharing. Starting on the Effective Date and unless and until
Denali exercises the Denali Opt-Out with respect to such Licensed Product and
such country(ies) pursuant to Section 7.8.1(a) (Denali Election to Opt-Out)
[***], the Parties will share Eligible Development Expenses plus Allowable
Overruns with respect thereto (“Reimbursable Development Expenses”) for each
Licensed Product in the Territory and Allowable Expenses plus Allowable Overruns
with respect thereto (“Reimbursable Expenses”) and Net Revenues for each
Licensed Product in the U.S. and China as provided in, and subject to the terms
of, this Section 7.7 (Cost-Profit Sharing) (each such Licensed Product for so
long as such sharing is in effect, a “Cost-Profit Sharing Product”, each such
country, a “Cost-Profit Sharing Country”, and such cost-profit sharing, the
“Cost-Profit Share”).
7.7.1Sharing Percentages. During the Term, and unless and until Denali exercises
the Denali Opt-Out with respect to such Licensed Product and such country(ies)
pursuant to Section 7.8.1(a) (Denali Election to Opt-Out) [***], Denali and
Biogen shall be responsible for and shall share their respective portions of
Reimbursable Development Expenses and Reimbursable Expenses and Net Revenues at
the percentages set forth in the table below and otherwise in accordance with
the terms set forth in this Section 7.7 (Cost-Profit Sharing).
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------




CategoryDenaliBiogen[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]

7.7.2Eligible Development Expenses and Allowable Expenses.
(a)Reporting Obligations for Eligible Development Costs. During the Interim
Development Period, no later than the [***] of each calendar month, Denali will
provide to Biogen a reasonably detailed report of the Pre-Definitive LRRK2
Agreement Eligible Development Expenses incurred during the preceding calendar
month. Thereafter, so long as any Party incurs any Eligible Development
Expenses, each such Party shall submit to the other Party: (i) within [***]
after the end of each Calendar Quarter in which such Party or its Affiliates
performs Development activities under the Global Development Plan/Budget, [***];
and (ii) [***]; provided that, with respect to Denali and the first Calendar
Quarter following the Effective Date or in which the Effective Date occurs, such
actual and estimate reports shall also include [***]. So long as any Party
incurs Eligible Development Expenses, Biogen will also submit to Denali, within
[***] after the end of each Calendar Quarter, a written report of the total
Reimbursable Development Expenses of both Parties for such Calendar Quarter
(“Development Expense Report”). Each actuals and estimate report for
Reimbursable Development Expenses provided by a Party under this
Section 7.7.2(a) (Reporting Obligations for Eligible Development Costs), as well
as any Development Expense Report, shall include a detail and itemized
calculation of all such Reimbursable Development Expenses, as established by the
Finance Working Group from time to time in order for each Party to satisfy its
internal reporting requirements, and for each reported Reimbursable Development
Expense, a breakdown of the corresponding Eligible Development Expenses and
Allowable Overruns with respect thereto. In addition to the annual approval of
the Global Development Budget, prior to the end of each Calendar Year, each
Party will provide the Finance Working Group with a non-binding estimate of its
Eligible Development Expenses for the next [***] Calendar Years (detailed on a
Calendar Year basis) and the Parties shall review and discuss such estimated
costs through the Finance Working Group or the JSC.
(b)Reporting Obligations for Allowable Expenses. So long as any Party incurs any
Allowable Expenses, each such Party shall submit to the other Party: (i) [***]
after the end of each Calendar Quarter in which such Party incurs Allowable
Expenses [***]; and (ii) [***]. So long as any Party incurs Allowable Expenses,
Biogen will also submit to Denali, within [***] after the end of each Calendar
Quarter, a written report of the total Reimbursable Expenses on a Cost-Profit
Sharing Product-by-Cost-Profit Sharing Product and Cost-Profit Sharing
Country-by-Cost Profit Sharing Country basis for such Calendar Quarter (“Shared
Expense Report”), which report shall be [***]. Each actuals and estimates report
for Reimbursable Expenses provided by a Party under this Section 7.7.2(b)
(Reporting Obligations for Allowable Expenses), as well as any Shared Expense
Report, shall include [***]. In addition to the annual approval of the
Co-Commercialization Budget, prior to the end of each Calendar Year, each Party
will provide [***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(c)Expense Review. A Party may (i) reasonably request that the Party that
incurred Reimbursable Development Expenses or Reimbursable Expenses provide any
invoices or other supporting documentation for any payments to a Third Party or
with respect to which documentation is otherwise reasonably requested, or
(ii) submit a reasonable objection to the Reimbursable Development Expenses or
Reimbursable Expenses reported by the other Party, in either case of clause (i)
or (ii), within [***] after receipt of the incurring Party’s actuals report
pursuant to Section 7.7.2(a) (Reporting Obligations for Eligible Development
Costs) or Section 7.7.2(b) (Reporting Obligations for Allowable Expenses), as
applicable. Without limiting a Party’s rights under Section 7.14 (Audit) or
Section 14.6 (Dispute Resolution), if a Party fails to object to any
Reimbursable Development Expenses or Reimbursable Expenses, as applicable,
submitted by the other Party within such [***] period, then such Reimbursable
Development Expenses or Reimbursable Expenses, as applicable, will be considered
accepted. If a Party requests any invoices or supporting documentation for any
Reimbursable Development Expenses or Reimbursable Expenses of the other Party as
provided above, such other Party shall promptly (and in any event within [***])
provide such documentation to the requesting Party as may be reasonably
necessary to allow the requesting Party to understand the applicable
Reimbursable Development Expenses or Reimbursable Expenses, as the case may be.
Any costs or expenses incurred by or on behalf of a Party or its Affiliates with
respect to the Development, Manufacture or Commercialization of, or conduct of
Medical Affairs for, Licensed Products and Licensed Compounds that do not fall
within the definition of Reimbursable Development Expenses or Reimbursable
Expenses will be borne solely by such Party, unless the JSC otherwise agrees in
writing.
7.7.3Operating Profits or Losses. During the Term, and unless and until Denali
exercises the Denali Opt-Out with respect to all Licensed Products and
country(ies) pursuant to Section 7.8.1 (Denali Opt-Out), Biogen will submit to
Denali, within [***] after the end of each Calendar Quarter, a consolidated
report of the profits or losses calculated in accordance with Schedule 7.7.2
(Profit & Loss Statement) (“Operating Profits or Losses”), which shall be [***]
(such report, the “Consolidated Report”).
7.7.4Balancing Payment. If, taking into account the Reimbursable Development
Expenses incurred by each Party during a Calendar Quarter and the Operating
Profits or Losses for such Calendar Quarter reflected in a Consolidated Report,
as applicable, an amount is due from one Party to the other to effect the
sharing of Reimbursable Development Expenses, Reimbursable Expenses and Net
Revenues as set forth in Section 7.7.1 (Sharing Percentages) above, then the
Party to whom payment is owed will invoice the other Party for an amount
necessary to effect such sharing; provided that for the first Calendar Quarter
following the Effective Date, or in which the Effective Date occurs, such the
calculation of such balancing payment shall also take into account any
Pre-Definitive LRRK2 Agreement Eligible Development Expenses. The owing Party
will make payment in full of any undisputed invoiced amounts to other Party
within [***] after the date of such invoice. In the event of any disagreement
with respect to the calculation of payments owed by one Party to the other
Party, the owing Party will pay any undisputed portion of such payment in
accordance with the foregoing timetable and will pay the remaining, disputed
portion within [***] after the date on which the Parties, using good faith
efforts, resolve the dispute, which dispute, at the request of either Party,
will be resolved by the Finance Working Group in accordance with Section 7.7.7
(Financial Disputes).
7.7.5Certain Other Matters Relating to Cost Calculations.
(a)Budget Overruns. On a Calendar Year basis, if the Eligible Development
Expenses or Allowable Expenses incurred by a Party are in excess of the Global
Development Plan/Budget or Co-Commercialization Plan/Budget, then such excess
amounts may be included in calculating the amount of Reimbursable Development
Expenses or Reimbursable Expenses, as applicable, incurred in such Calendar Year
and to be shared by the Parties only to the extent that such amounts constitute
Allowable Overruns for such Calendar Year.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(b)Allocation of FTE Costs and Out-of-Pocket Costs. It is understood that
Eligible Development Expenses and Allowable Expenses shall (i) [***], and
(ii) [***]. To the extent that any activity conducted (or an Out-of-Pocket Cost
or FTE Cost is incurred) is not solely attributable to a Development activities
for Cost-Profit Sharing Products in the Territory or Commercialization
activities for the Cost-Profit Sharing Products in and for a Cost-Profit Sharing
Country (including, for example and not by way of limitation, Manufacturing
Costs incurred with respect to the scale up of Manufacturing activities for a
particular Cost-Profit Sharing Product), then such Out-of-Pocket Costs and FTE
Costs for the applicable activity shall be included in Eligible Development
Expenses and Allowable Expenses only to the extent specifically allocated to the
Development activities for the Cost-Profit Sharing Products in the Territory or
Commercialization activities for the Cost-Profit Sharing Products in and for a
Cost-Profit Sharing Country, as the case may be, and in each case in accordance
with Accounting Standards. [***].
(c)Treatment of Overhead; Other Matters. The Parties acknowledge and agree that
Eligible Development Expenses and each category of Allowable Expenses shall not
include any allocation of Overhead Costs [***]. Except to the extent already
included [***], Eligible Development Expenses and each category of Allowable
Expenses shall not include either Party’s costs to the extent pertaining to
[***] activities associated with overseeing execution of and compliance with
this Agreement, unless expressly set forth in this Agreement or otherwise agreed
by the Parties in writing. Eligible Development Expenses and each category of
Allowable Expenses shall also exclude any costs [***] a breach of this Agreement
by either Party.
7.7.6Financial Reporting Activities; Finance Working Group. With respect to the
financial reporting activities between the Parties, the JSC (or the Parties if
the JSC does not exist) shall establish a finance working group (“Finance
Working Group”) to coordinate the activities and reporting by the Parties as set
forth in Section 7.6.7 (Manner of Royalty Payment), Section 7.7.2 (Eligible
Development Expenses and Allowable Expenses) through Section 7.7.4 (Balancing
Payment) and to assist the JSC in its responsibilities with respect to the
review and resolution of financial matters. In particular, the Finance Working
Group shall:
(a)facilitate the creation of Global Development Budget and Co-Commercialization
Budget, including the annual updates thereto;
(b)reconcile financial and accounting matters between the Parties;
(c)initiate and execute an effective and efficient revenue and cost sharing
process (cross-charges);
(d)cooperate to ensure that the Global Development Budget and
Co-Commercialization Budget agreed to for a Calendar Year (or any other given
period) can be interpreted for the purposes of both Parties’ internal financial
and audit reporting requirements, including each Party’s fiscal year reporting;
(e)monitor the budget, expense and revenue reporting requirements between the
Parties related to Licensed Products and Licensed Compounds to ensure that each
Party is able to comply with its respective internal financial and audit
reporting requirements and, as appropriate, recommending to the JSC for
approval, changes to the reporting requirements under this Agreement;
(f)discuss and review any anticipated costs and expenses incurred by a Party in
excess of the Eligible Development Expenses specified in the then-current Global
Development Budget or Allowable Expenses specified in the then-current
Co-Commercialization Budget to be incurred by a Party for a particular Calendar
Year and, if applicable, determine whether such excess costs and expenses should
be referred to the JSC for approval and Allowable Overruns; and
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(g)undertake such other tasks with respect to the calculation, implementation
and reporting for the Parties’ sharing of Eligible Development Expenses,
Allowable Expenses, Allowable Overruns and Net Revenues as the Parties agree.
7.7.7Financial Disputes. The Finance Working Group shall endeavor, on a
reasonable basis, to resolve good faith differences in or disputes regarding
calculation and reporting of Net Sales and royalties in accordance with Section
7.6 (Royalties) and the calculation and sharing of Eligible Development
Expenses, Allowable Expenses, Allowable Overruns and Net Revenues in accordance
with this Section 7.7 (Cost-Profit Sharing). In the event the Finance Working
Group is unable to resolve any such difference or dispute, the matter shall be
resolved in accordance with Section 2.4.5(c) (Dispute Escalation) (as if the
issue was referred by the JSC).
7.8Opt-Out and Consequences.
7.8.1Denali Opt-Out.
(a)Denali Election to Opt-Out. Upon [***] prior written notice to Biogen (any
such notice, a “Denali Opt-Out Notice”), Denali shall have the right to opt-out
of sharing (i) future Eligible Development Expenses with respect to all
Cost-Profit Sharing Products or with respect to [***] under the Global
Development Plan/Budget for all countries (the “Denali Development Opt-Out”) or
(ii) Allowable Expenses and Net Revenues with respect to all Cost-Profit Sharing
Products or [***] for the U.S. or China (the “Denali Commercialization
Opt-Out”), and in each case, receive a royalty on sales of the applicable
Licensed Product(s) as specified below (each such opt-out, a “Denali Opt-Out”).
CNS Penetrance of any such Licensed Compound shall be determined in accordance
with Schedule 7.8.1(a) (CNS Penetrance Determination). Denali shall specify in
any Denali Opt-Out Notice the Cost-Profit Sharing Products to which Denali
wishes the Denali Opt-Out to apply, whether such Denali Opt-Out is a Denali
Development Opt-Out or Denali Commercialization Opt-Out, and in the case of a
Denali Commercialization Opt-Out, the country(ies) to which such opt out
applies. Any Cost-Profit Sharing Product with respect to which Denali exercises
the Denali Opt-Out and all other Licensed Products containing the same Licensed
Compound as any such Cost-Profit Sharing Product shall be referred to as an
“Opt-Out Product,” and in the case of a Denali Commercialization Opt-Out for the
United States or China, any such affected country shall be referred to as an
“Opt-Out Country” for the applicable Opt-Out Product(s). If Denali provides a
Denali Development Opt-Out, then for each applicable Opt-Out Product to which
the Denali Development Opt-Out applies, Denali shall provide a Denali
Commercialization Opt-Out for the U.S. and China. “Co-Funding End Date” means
[***]. Notwithstanding the foregoing, if Denali provides a Denali
Commercialization Opt-Out during the Launch Window, then no Denali
Commercialization Opt-Out activities described under Section 7.8.3 (Consequences
of Denali Commercialization Opt-Out) for a Cost-Profit Sharing Product pursuant
to this Section 7.8.1(a) (Denali Election to Opt-Out) shall commence at any time
during the Launch Window for the first Cost-Profit Sharing Product (in the case
of an opt-out by Denali with respect to all Cost-Profit Sharing Products) or
[***] in either the U.S. or China, as applicable.


(b)[***]
7.8.2Consequences of Denali Development Opt-Out. Notwithstanding any provision
to the contrary in Article 2 (Collaboration Management), Article 3 (Development
and Regulatory Activities), Article 4 (Manufacturing) or Article 5
(Commercialization), in the event of a Denali Development Opt-Out, the following
shall also apply from and after the Co-Funding End Date:
(a)[***]


(b)[***]


(c)[***]


[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(d)[***]


(e)[***]


(f)[***]
7.8.3Consequences of Denali Commercialization Opt-Out. Notwithstanding any
provision to the contrary in Article 2 (Collaboration Management), Article 3
(Development and Regulatory Activities), Article 4 (Manufacturing) or Article 5
(Commercialization) above, in the event of a Denali Commercialization Opt-Out,
the following shall also apply from and after the Co-Funding End Date:
a.[***]


b.[***]


c.[***]


d.[***]


e.[***]
7.9Mode of Payment. All payments to either Party by the other Party under this
Definitive LRRK2 Agreement shall be made by such other Party or its Affiliate by
deposit of Dollars in the requisite amount to such bank account as the receiving
Party may from time to time designate by notice to the paying Party. For the
purpose of calculating any sums due under, or otherwise reimbursable pursuant
to, this Definitive LRRK2 Agreement (including the calculation of Net Sales
expressed in currencies other than Dollars), in the case of any amounts
designated in another currency, each Party shall convert such foreign currency
into Dollars using its standard conversion method consistent with its Accounting
Standards in a manner consistent with the respective Party’s customary and usual
conversion procedures used in preparing its audited financial reports applied on
a consistent basis, provided that such procedures use a widely accepted source
of published exchange rates.
7.10Payment Allocation.
7.10.1Subject to the remainder of this Section 7.10, payments under this
Definitive LRRK2 Agreement shall be paid by BIMA and BIG separately [***];
provided that [***].
7.10.2With respect to the upfront payment described in Section 7.1 (Upfront
Payments), BIG will pay a portion of such amount in consideration of the rights
granted outside of the U.S., which shall equal [***] and BIMA will pay a portion
of such amount in consideration of the rights granted in the U.S., which shall
equal [***].
7.10.3With respect to the PD Development Milestone Payments in Section 7.2 (PD
Milestones) and the Non-PD Development Milestone Payments in Section 7.3 (Non-PD
Milestones), BIG will pay a percentage of each such amount in consideration of
the rights granted outside of the U.S. and BIMA will pay a percentage each such
amount in consideration to the rights granted in the U.S., such percentages, in
each case, to be determined by Biogen at the time at which such amounts are due.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



7.10.4BIG will pay the milestone payments for PD Commercial Milestone Events and
Non-PD Commercial Milestone Events that are achieved outside of the U.S. when
such amounts become due and payable in accordance with Section 7.2.2 (PD
Commercial Milestone Payments) and Section 7.3.2 (Non-PD Commercial Milestone
Payments). BIMA will pay the milestone payments for PD Commercial Milestone
Events and Non-PD Commercial Milestone Events that are achieved in the U.S. when
such amounts become due and payable in accordance with Section 7.2.2 (PD
Commercial Milestone Payments) and Section 7.3.2 (Non-PD Commercial Milestone
Payments). Notwithstanding the foregoing, (a) BIG will pay the PD Commercial
Milestone Payments for [***] and BIMA will pay the PD Commercial Milestone
Payments [***] and (b) BIG will pay the Non-PD Commercial Milestone Payments
[***], and BIMA will pay the Non-PD Commercial Milestone Payment [***].
7.10.5BIMA will pay the portion of the milestone payments for Sales Milestone
Events and royalties based on the pro rata allocation of the Annual Net Sales
attributable to sales of the applicable Licensed Product(s) in the U.S., and BIG
will pay the portion of the milestone payments for Sales Milestone Events and
royalties based on the pro rata allocation of the Annual Net Sales attributable
to sales of the applicable Licensed Product outside of the U.S.
7.10.6With respect to all milestone payments set forth in this Article 7
(Payments) that are not described in Section 7.10.2 through Section 7.10.5
above, BIG will pay a percentage of each such amount in consideration of the
rights granted outside of the U.S. and BIMA will pay a percentage each such
amount in consideration to the rights granted in the U.S., such percentages, in
each case, to be determined by Biogen at the time in which such amounts are due.
7.10.7For clarity, nothing in this Section 7.10 (Payment Allocation) is intended
to limit Section 14.16 (Coordination between BIMA and BIG) of this Definitive
LRRK2 Agreement.
7.11Taxes.
7.11.1General. Each Party will be responsible for all Taxes imposed on such
Party’s net income, or on net income allocated to such Party under Applicable
Law. To the extent one Party pays Taxes imposed on net income of the other
Party, the other Party shall reimburse the paying Party for any such Taxes paid.
The amounts payable pursuant to this Definitive LRRK2 Agreement (“Payments”)
shall not be reduced on account of any Taxes unless required by Applicable Law.
A payor Party shall deduct and withhold from the Payments any Taxes that it is
required by Applicable Law to deduct or withhold including from subsequent
Payments. Notwithstanding the foregoing, if the recipient Party is entitled
under any applicable tax treaty to a reduction of rate of, or the elimination
of, or recovery of, applicable withholding tax, it may deliver to the payor
Party or the appropriate governmental authority the prescribed forms necessary
to reduce the applicable rate of withholding or to relieve the payor Party of
its obligation to withhold tax. In such case the payor Party shall apply the
reduced rate of withholding, or not withhold, as the case may be, provided that
the payor Party is in receipt of evidence, in a form reasonably satisfactory to
the payor Party of the recipient Party’s entitlement to a reduced or no
withholding rate. If, in accordance with the foregoing, a payor Party withholds
any amount, it shall pay to the recipient Party the balance when due, make
timely payment to the proper taxing authority of the withheld amount, and send
the recipient Party proof of such payment within [***] following that payment.
The Parties shall use reasonable efforts to reduce any withholding required
under Applicable Law. The Parties hereto agree that as of the date hereof, no
U.S. or Swiss withholding taxes are required on the upfront payment described in
Section 7.1 (Upfront Payment) under Applicable Law [***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



7.11.2Assignment. If a Party that owes a Payment assigns its rights and
obligations to any person as permitted in accordance with Section 14.3 (Change
of Control; Assignment) of this Definitive LRRK2 Agreement (or any successor
provision) and if, solely as a result of such assignment, the withholding of
taxes required by Applicable Law with respect to the Payments is increased, then
any Payments shall be increased to take into account such withheld taxes so
that, after making all required withholding tax (including withholding tax on
amounts payable pursuant to Section 7.11.1 (General)), the recipient Party
receives an amount equal to the sum it would have received had no such
assignment been made.
7.11.3VAT.
(a)All payments or amounts due under this Definitive LRRK2 Agreement, whether
monetary or non-monetary are exclusive of VAT. Any Party receiving a supply
under this Definitive LRRK2 Agreement hereby covenants that it will pay any such
VAT correctly charged in addition to any amounts due under this Definitive LRRK2
Agreement. Where the prevailing legislation requires the recipient to
self-account for VAT (for example, but not limited to, the reverse charge
mechanism), then the receiving Party covenants that it shall correctly account
for VAT in respect of the services received. The supplying Party agrees that it
will raise a tax invoice (or equivalent document) to support the charge to VAT.
(b)For the purposes of VAT, the services, rights and licenses provided by Denali
under this Definitive LRRK2 Agreement shall be considered to be taxed under by
Art 44 of Council Directive 2006/112/EC or any equivalent provision in the
country of performance if performed outside the European Union and as such will
be considered to be taxed for VAT purposes in the country of the recipient. For
the purposes of this clause, BIG warrants that it is established in Switzerland
for the purposes of receiving any such services, rights or licenses.
(c)Any supply of goods under this Definitive LRRK2 Agreement shall be taxed in
accordance with the prevailing VAT legislation. All Parties agree that they will
reasonably cooperate to ensure the use of any VAT exemptions, zero-ratings,
reduced-ratings, suspensions or other reliefs.
(d)In the event that the local competent tax authority determines that VAT is
chargeable, Denali in the first instance shall undertake all reasonable steps to
refute any such assertions by the local tax authority. Only once this process is
completed should Denali raise valid tax invoices for the additional VAT
liability.
(e)The Parties shall take all reasonable steps to recover any additional VAT
liability from the same local tax authorities by submitting regular claims (for
example, through periodical VAT returns and discrete non-resident claims such as
8th Directive claims, 13th Directive claims and non-EU equivalents) and shall
use commercially reasonable efforts to provide necessary assistance to
facilitate the recovery of VAT. If the VAT cannot be recovered, then the
supplying Party shall be entitled to invoice the receiving Party directly for
these amounts.
(f)Each Party shall be responsible for any penalties or interest accruing due to
incorrect VAT treatment of the supplies of goods or services made by that Party
or any failure to correctly account for VAT on any receipt of a supply of goods
or services under this Definitive LRRK2 Agreement except where those penalties
or interest arise as a result of the actions of the other Party, in which case
that Party shall be liable to reimburse the value of the penalties and interest.
(g)Each Party shall be responsible for reporting its own transactions to the
local tax authorities if required for VAT purposes. There shall be no shared,
mutual or otherwise collective VAT filings that may suggest that the Parties are
anything other than separately operational entities for VAT purposes.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



7.11.4Orphan Credit. Denali shall cooperate with Biogen in seeking any tax
exemption or credits that may be available to Biogen with respect to any
Licensed Compound, including the tax credit available under section 45C of the
Internal Revenue Code by reason of Biogen’s research and development
expenditures contributing to the any compound under this Definitive LRRK2
Agreement being granted Orphan Drug status by the FDA. Notwithstanding any
provision to the contrary set forth in this Definitive LRRK2 Agreement, Denali
accepts no responsibility for, and expressly disclaims all liability arising
from, Biogen’s failure to qualify for any tax exemptions or credits for any
reason.
7.11.5[***]
7.12Interest on Late Payments. If any payment or portion thereof due to either
Party under this Definitive LRRK2 Agreement is not paid when due, then such
paying Party shall pay interest thereon at a rate equal to [***] or, if lower,
the maximum rate permitted by Applicable Law.
7.13Financial Records. Each Party shall keep complete and accurate books and
records pertaining to Net Sales of Licensed Products, Eligible Development
Expenses, Allowable Expenses and Net Revenues with respect to the Licensed
Compounds and Licensed Products, and Development of the Licensed Compounds or
Licensed Products, including books and records of actual expenditures with
respect to the Global Development Budget and the Co-Commercialization Budget, in
sufficient detail to calculate all amounts payable hereunder and to verify
compliance with its obligations under this Definitive LRRK2 Agreement. Such
books and records shall be retained by such Party until the later of (a) [***]
after the end of the period to which such books and records pertain, and (b) the
expiration of the applicable tax statute of limitations (including any
extensions thereof), or for such longer period as may be required by Applicable
Law.
7.14Audit. At the request of the other Party, each Party shall permit an
independent public accounting firm of nationally recognized standing designated
by the other Party and reasonably acceptable to the audited Party, at reasonable
times during normal business hours and upon reasonable notice, to audit the
books and records maintained pursuant to Section 7.13 (Financial Records) to
ensure the accuracy of all financial reports and notices delivered and payments
made hereunder. Such examinations may not (a) be conducted for any Calendar Year
more than [***] after the end of such Calendar Year, (b) be conducted more than
once in any Calendar Year or (c) be repeated for any audited period; except for
cause. The accounting firm shall disclose to the auditing Party whether the
reports are correct or not, and the details concerning any discrepancies
sufficient for the auditing Party to understand any such discrepancies. Except
as provided below, the cost of this audit shall be borne by the auditing Party,
unless the audit reveals a variance of greater than [***] from the reported
amounts for the inspected period, in which case the audited Party shall bear the
cost of the audit. If such audit concludes that (i) additional amounts were owed
by the audited Party, the audited Party shall pay the additional undisputed
amounts, with interest from the date originally due as provided in Section 7.12
(Interest on Late Payments), or (ii) excess payments were made by the audited
Party, the auditing Party shall, at its election, reimburse such undisputed
excess payments or elect that such excess payments shall be offset against
future payments due to the auditing Party under this Definitive LRRK2 Agreement,
in either case ((i) or (ii)), within [***] after the date on which such audit is
completed by the auditing Party. Any disputes with respect to the findings of
such accounting firm may be referred by either Party to the dispute resolution
procedure set forth in Section 14.6 (Dispute Resolution). The auditing Party
will treat all financial information disclosed by its accounting firm pursuant
to this Section 7.14 (Audit) as Confidential Information of the audited Party
for purposes of Article 10 (Confidentiality and Non-Disclosure) of this
Agreement, and will cause its accounting firm to do the same.
7.15Confidentiality. The receiving Party shall treat all information subject to
review under this Article 7 (Payments) in accordance with the confidentiality
provisions of Article 10 (Confidentiality and Non-Disclosure) and the Parties
shall enter into a reasonably acceptable confidentiality agreement with the
independent accountant obligating such accountant to retain all such financial
information in confidence pursuant to such confidentiality agreement.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



7.16No Other Compensation. Each Party hereby agrees that the terms of this
Definitive LRRK2 Agreement fully define all consideration, compensation and
benefits, monetary or otherwise, to be paid, granted or delivered by a Party to
the other Party in connection with the transactions contemplated herein. Neither
Party previously has paid or entered into any other commitment to pay, whether
orally or in writing, any of the other Party’s employees, directly or
indirectly, any consideration, compensation or benefits, monetary or otherwise,
in connection with the transaction contemplated herein.
ARTICLE 8
INTELLECTUAL PROPERTY
8.1Ownership of Intellectual Property.
8.1.1Ownership of Patents and Information Generated under this Definitive LRRK2
Agreement. As between the Parties: [***].
8.1.2Assignment, Disclosure and Assistance Obligation. [***].
8.1.3Ownership of Corporate Names. [***].
8.2Maintenance and Prosecution of Patents. As between the Parties,[***].
8.2.1[***].
(a)[***].


(b)[***].
(c)[***].


8.2.2[***].


8.2.3[***].
8.3[***].
8.3.1[***].


8.3.2Prosecuted Infringements.


(a)[***].
(b)[***].
8.3.3[***].


8.3.4[***].


8.3.5[***].


8.3.6[***].
8.4[***].
8.5Invalidity or Unenforceability Defenses or Actions. As between the Parties,
and subject to the requirements of the Existing Denali Agreements [***]:
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



8.5.1Notice. [***].


8.5.2[***].


8.5.3[***].


8.5.4[***].


8.5.5[***].
8.6Product Trademarks.


8.6.1[***].


8.6.2[***].


8.6.3[***].


8.6.4[***].


8.6.5[***].


ARTICLE 9
PHARMACOVIGILANCE AND SAFETY
9.1Pharmacovigilance. The Parties will cooperate with each other with regard to
the reporting and handling of safety information involving the Licensed Products
in accordance with Applicable Law and regulatory requirements on
pharmacovigilance and clinical safety. Within [***] following the Effective Date
or as otherwise agreed by the Parties, the Parties will negotiate in good faith
and enter into a pharmacovigilance agreement related to the Licensed Products,
which will define the pharmacovigilance responsibilities of the Parties and
include safety data exchange procedures governing the exchange of information
affecting the class and products to enable each Party to comply with all of its
legal and regulatory obligations related to such Licensed Products (the
“Pharmacovigilance Agreement”).
9.2Global Safety Database. Denali shall initially set up, hold and maintain the
global safety database for Licensed Products with respect to safety data
obtained in connection with the Denali Development Activities, and shall be
responsible for all safety signaling activities and pharmacovigilance activities
related thereto. Following the execution of the Pharmacovigilance Agreement, the
Parties will agree to a written plan for the transfer of the contents and
ownership of the global safety database for all Licensed Products created by
Denali, and pursuant to such plan Denali will transfer such global safety
database to Biogen in an electronic format agreed upon by the Parties. Following
the completion of such transfer, Biogen will own and maintain the global safety
database for all Licensed Products, and shall be responsible for all safety
signaling activities and pharmacovigilance activities related thereto.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



9.3Costs. Each Party’s and its Affiliates’ costs incurred in connection with
receiving, recording, reviewing, communicating, reporting, and responding to
adverse events with respect to Licensed Compounds and Licensed Products and in
establishing and maintaining a global safety database for such Licensed
Compounds and Licensed Products shall be allocated as follows: (a) costs
pertaining to a Cost-Profit Sharing Product (or any Licensed Compound within
such Cost-Profit Sharing Product) incurred prior to receipt of Regulatory
Approval of the applicable Cost-Profit Sharing Product shall be included in
Eligible Development Expenses and shared in accordance with Section 7.7
(Cost-Profit Sharing); (b) costs pertaining to a Cost-Profit Sharing Product (or
any Licensed Compound within such Cost-Profit Sharing Product) in a Cost-Profit
Sharing Country incurred after receipt of Regulatory Approval of the applicable
Cost-Profit Sharing Product in such Cost-Profit Sharing Country shall be
included in Allowable Expenses and shared in accordance with Section 7.7
(Cost-Profit Sharing); or (c) [***].
ARTICLE 10
CONFIDENTIALITY AND NON-DISCLOSURE
10.1Confidentiality Obligations. At all times beginning on the Effective Date
and ending upon expiration of the [***] period following termination or
expiration of this Definitive LRRK2 Agreement in its entirety, each Party shall,
and shall cause its Affiliates and its and their respective officers, directors,
employees and agents to, keep confidential and not publish or otherwise disclose
to a Third Party and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, by the other Party, except to the extent such disclosure or use is
expressly permitted by the terms of this Definitive LRRK2 Agreement and is
necessary for the performance of such Party’s obligations, or the exercise of
rights expressly granted to such Party under, this Definitive LRRK2 Agreement.
The terms, but not the mere existence, of this Definitive LRRK2 Agreement will
also be considered Confidential Information for which each Party is a receiving
Party for purposes of this Article 10 (Confidentiality and Non-Disclosure).
Notwithstanding the foregoing, the confidentiality and non-use obligations under
this Section 10.1 (Confidentiality Obligations) shall not apply to any
information that the receiving Party can demonstrate by documentation or other
competent proof:
10.1.1has been published by a Third Party or otherwise is or becomes part of the
public domain by public use, publication, general knowledge or the like through
no wrongful act, fault or negligence on the part of the receiving Party;
10.1.2is in the receiving Party’s possession prior to disclosure by the
disclosing Party, to the extent the receiving Party has the right to use and
disclose such information;
10.1.3is subsequently lawfully received by the receiving Party from a Third
Party, to the extent the receiving Party has the right to use and disclose such
information without breach of any agreement between such Third Party and the
disclosing Party;
10.1.4is published or otherwise generally made available to Third Parties by the
disclosing Party without restriction on disclosure; or
10.1.5is independently developed by or for the receiving Party without reference
to, or use or disclosure of, the disclosing Party’s Confidential Information.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination is in the public domain
or in the possession of the receiving Party.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



10.2Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:
10.2.1in the reasonable opinion of the receiving Party’s legal counsel, required
to be disclosed pursuant to law, regulation or a valid order of a court of
competent jurisdiction or other supra-national, federal, national, regional,
state, provincial and local governmental body of competent jurisdiction,
(including by reason of filing with securities regulators, but subject to
Section 10.4 (Public Announcements)); provided that the receiving Party shall,
unless otherwise prohibited or impractical, first have given advanced written
notice (and to the extent possible, at least [***] notice) to the disclosing
Party and (other than with regard to disclosures to securities regulators or to
comply with applicable securities law, which disclosures must be made in
accordance with Section 10.4 (Public Announcements)) give the disclosing Party a
reasonable opportunity to take whatever action it deems necessary to protect its
Confidential Information. In the event that no such protective order or other
remedy is obtained, or the disclosing Party waives compliance with the terms of
this Definitive LRRK2 Agreement, the receiving Party shall furnish only that
portion of Confidential Information that the receiving Party is advised by
counsel is legally required to be disclosed;
10.2.2made by or on behalf of the receiving Party to the Regulatory Authorities
in connection with any filing, application or request for Regulatory Approval in
accordance with the terms of this Definitive LRRK2 Agreement; provided that
reasonable measures shall be taken to assure confidential treatment of such
Confidential Information to the extent practicable and consistent with
Applicable Law;
10.2.3made to its or its Affiliates’ strategic, financial or legal advisors who
have a need to know such disclosing Party’s Confidential Information and are
either under professional codes of conduct giving rise to expectations of
confidentiality and non-use or under written agreements of confidentiality and
non-use substantially similar to the obligations of confidentiality and non-use
of the receiving Party pursuant to this Article 10 (Confidentiality and
Non-Disclosure);
10.2.4[***];


10.2.5[***];
10.2.6[***]); or
10.2.7a disclosure of the terms of this Definitive LRRK2 Agreement that is made
only on a need-to-know basis to Persons who are subject to enforceable
obligations of confidentiality and non-use substantially similar to the
obligations of confidentiality and non-use in this Article 10 (Confidentiality
and Non-Disclosure).
In any case where the foregoing disclosure must be subject to obligations of
confidentiality and non-use substantially similar to those under this Article 10
(Confidentiality and Non-Disclosure), it is understood that the duration of such
confidentiality and non-use obligations shall be no less than [***] from the
date of disclosure, or in the case of a disclosure pursuant to Section 10.2.5
only, such other period as is customary given the context.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



10.3Use of Name. Except as expressly provided in this Definitive LRRK2
Agreement, neither Party shall use the name, logo or Trademark of the other
Party or any of its Affiliates (or any abbreviation or adaptation thereof) in
any publication, press release, marketing and promotional material, website or
other form of publicity, without the prior written approval of such other Party.
Notwithstanding the foregoing, the restrictions imposed by this Section 10.3
(Use of Name) shall not prohibit either Party from using the name, logo or
Trademark of the other Party or any of its Affiliates (or any abbreviation or
adaptation thereof) in any disclosure: (a) identifying the other Party that, in
the opinion of the disclosing Party’s counsel, is required by Applicable Law
(including stock exchange rules); provided that such Party shall submit the
proposed disclosure identifying the other Party in writing to the other Party as
far in advance as reasonably practicable (and in no event less than [***] prior
to the anticipated date of disclosure unless such proposed disclosure is
required under Applicable Law, or the rules of an applicable securities
exchange, in each case to be made in [***] or less) so as to provide a
reasonable opportunity to comment thereon; (b) in connection with a disclosure
permitted pursuant to Section 10.2 (Permitted Disclosures); or (c) following a
press release or other announcement issued pursuant to Section 10.4 (Public
Announcements) using such name, logo or Trademark included in such press release
or other announcement in connection with a general description of the
arrangement between the Parties or any other subsequent announcement specified
as not requiring the other Party’s approval under Section 10.4 (Public
Announcements).
10.4Public Announcements. The Parties have agreed upon the content of a press
release to announce the collaboration, which shall be issued by Denali
substantially in the form attached hereto as Schedule 10.4 (Press Release) upon
execution of this Definitive LRRK2 Agreement. Each Party may each disclose to
Third Parties the information contained in such press release or any other
announcement previously approved by the other Party without the need for further
approval by the other Party. Neither Party shall issue any other public
announcement, press release or other public disclosure regarding this Definitive
LRRK2 Agreement or the Parties’ activities hereunder without the other Party’s
prior written consent (which shall not be unreasonably withheld, delayed or
conditioned), except for any such disclosure (a) regarding [***], or (b) any
other disclosure that is, in the opinion of the disclosing Party’s counsel,
required by Applicable Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed, or (c) is otherwise expressly
permitted in accordance with this Article 10 (Confidentiality and
Non-Disclosure). In the event a Party desires to make such a public announcement
regarding (i) [***] or (ii) any other disclosure that is, in the opinion of its
counsel, required by Applicable Law or the rules of a stock exchange on which
its securities are listed, in each case, such Party shall submit the proposed
disclosure in writing to the other Party as far in advance as reasonably
practicable (and in no event less than [***] prior to the anticipated date of
disclosure, unless such proposed disclosure is required under Applicable Law, or
the rules of an applicable securities exchange, in each case, to be made in
[***] or less) so as to provide a reasonable opportunity to comment thereon.
10.5Publications.
10.5.1[***].


10.5.2[***].
10.5.3[***].
10.6Prior Confidentiality. Any Information disclosed by a Party or its Affiliate
to the other Party or its Affiliate prior to the Effective Date under that
certain Confidentiality Agreement between the Parties or their respective
Affiliates dated [***], as amended [***] (“Prior CDA”) or the Provisional
Collaboration and License Agreement, to the extent related to Licensed Compounds
or Licensed Products, shall be deemed to have been disclosed under this
Definitive LRRK2 Agreement and subject to the provisions of this Article 10
(Confidentiality and Non-Disclosure).


10.7[***].


[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



10.8Survival. All Confidential Information shall continue to be subject to the
terms of this Definitive LRRK2 Agreement for the period set forth in
Section 10.1 (Confidentiality Obligations).
ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS
11.1Mutual Representations and Warranties. Denali and Biogen each represents and
warrants to the other, as of the Effective Date, as follows:
11.1.1Organization. It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform its
obligations under this Definitive LRRK2 Agreement.
11.1.2Authorization. The execution and delivery of this Definitive LRRK2
Agreement and the performance by it of its obligations hereunder have been duly
authorized by all necessary corporate action, and do not violate: (a) such
Party’s charter documents, bylaws, or other organizational documents; (b) in any
material respect, any agreement, instrument, or contractual obligation to which
such Party is bound; (c) any requirement of any Applicable Law existing as of
the Effective Date and applicable to such Party; or (d) any order, writ,
judgment, injunction, decree, determination, or award of any court or
governmental agency in effect as of the Effective Date and applicable to such
Party.
11.1.3Binding Agreement. This Definitive LRRK2 Agreement is a legal, valid, and
binding obligation of such Party enforceable against it in accordance with its
terms and conditions, subject to the effects of bankruptcy, insolvency, or other
laws of general application affecting the enforcement of creditor rights,
judicial principles affecting the availability of specific performance, and
general principles of equity (whether enforceability is considered a proceeding
at law or equity).
11.1.4No Inconsistent Obligation. It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any material
respect with the terms of this Definitive LRRK2 Agreement.
11.1.5No Consents. Except for any filings that may be required to comply with
Antitrust Law (as defined in the Stock Purchase Agreement), no governmental
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any Applicable
Laws currently in effect, is or will be necessary for, on in connection with,
the transaction contemplated by this Definitive LRRK2 Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Definitive LRRK2 Agreement and such other
agreements.
11.1.6Debarment. Neither it nor any of its employees nor to its knowledge, any
of the agents performing hereunder, has ever been, is currently, or is the
subject of a proceeding that could lead to it or such employees or agents
becoming, as applicable, a Debarred Entity or Debarred Individual, an Excluded
Entity or Excluded Individual or a Convicted Entity or Convicted Individual. For
purposes of this provision, the following definitions shall apply:
(a)A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a Person that has an approved or pending drug or biological product
application.
(b)A “Debarred Entity” is a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any abbreviated drug application, or a
subsidiary or Affiliate of a Debarred Entity.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



(c)An “Excluded Individual” or “Excluded Entity” is (i) an individual or entity,
as applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal health care programs such as Medicare or
Medicaid by the Office of the Inspector General (OIG/HHS) of the U.S. Department
of Health and Human Services, or (ii) is an individual or entity, as applicable,
who has been excluded, debarred, suspended or is otherwise ineligible to
participate in federal procurement and non-procurement programs, including those
produced by the U.S. General Services Administration (GSA).
(d)A “Convicted Individual” or “Convicted Entity” is an individual or entity, as
applicable, who has been convicted of a criminal offense that falls within the
ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not yet been
excluded, debarred, suspended or otherwise declared ineligible.
11.2Additional Representations and Warranties of Denali. Denali further
represents and warrants to Biogen, as of the [***] as follows:
11.2.1It has the full right, power and authority to grant all of the licenses
and rights granted to Biogen under this Definitive LRRK2 Agreement.
11.2.2No claim, suit, proceeding, settlement, arbitration, citation, summons, or
subpoena of any nature, civil, criminal, regulatory or otherwise, in law or in
equity, has been brought or obtained against Denali or any of its Affiliates
relating to the Denali IP. No claim, suit, proceeding, arbitration, citation,
summons, or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity, to Denali’s knowledge, has been threatened in writing by any
person: [***].
11.2.3To Denali’s knowledge: [***].
11.2.4(a) [***] that are owned or Controlled by Denali or any of its Affiliates
that are [***] to Develop, Manufacture, Commercialize or otherwise Exploit any
Licensed Compound or Licensed Product; (b) [***]; and (c) [***].
11.2.5To Denali’s knowledge, the Denali Patents with respect to which Denali
controls Prosecution and Maintenance activities are being prosecuted in the
respective patent offices in the Territory in accordance with Applicable Law.
11.2.6To Denali’s knowledge, all fees required to be paid by Denali in any
jurisdiction where a Denali Patent with respect to which Denali controls
prosecution and maintenance activities has issued in order to maintain such
Denali Patent in such jurisdiction have been timely paid and to Denali’s
knowledge, the Denali Patents that have issued are subsisting, valid and
enforceable.
11.2.7[***].
11.2.8Denali has not previously assigned, transferred, conveyed or granted any
license or other rights under the Denali IP that would conflict with or limit
the scope of any of the rights or licenses granted to Biogen hereunder.
11.2.9To Denali’s knowledge, no Person is infringing or threatening to infringe
or misappropriating or threatening to misappropriate or otherwise violating or
threatening to violate the Denali IP.
11.2.10Denali’s rights, title and interests to all Denali IP are free of any
lien or security interest.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



11.2.11No written claim has been filed, or to Denali’s knowledge, threatened in
writing, against it by any Third Party alleging that the conception,
development, or reduction to practice of the Denali IP owned by Denali involve
the misappropriation of trade secrets or other violation of the rights or
property of any Person.
11.2.12Denali has conducted, and to Denali’s knowledge, its contractors and
consultants have conducted, all Development and Manufacturing of the Licensed
Compounds in accordance with Applicable Law.
11.2.13Denali has obtained, or caused its Affiliates, as applicable, to obtain,
assignments from the inventors of any Denali IP who were employees of Denali or
its Affiliates at the time of the invention, of all inventorship rights to such
Denali IP, and, to Denali’s knowledge, all such assignments are valid and
enforceable.
11.2.14Except for Existing Denali Agreements, there are no Third Party
agreements pursuant to which Denali is granted an exclusive license under any
Patents or Information included in the Denali IP, and no Third Party has any
rights, title or interests in or to, or any license under, any such Denali IP
that would conflict with the rights and licenses granted to Biogen hereunder.
11.2.15Denali has provided Biogen with a redacted copy of each Existing Denali
Agreements, and each such agreement is in full force and effect, and no written
notice of default or termination has been received or given under any such
agreement, and, to Denali’s knowledge, there is no act or omission by Denali or
its Affiliates that would provide a right to terminate any such agreement.
11.2.16Denali and its Affiliates have taken commercially reasonable measures
consistent with industry practices to protect the secrecy, confidentiality and
value of all Denali Know-How that constitutes trade secrets under Applicable Law
(including requiring all employees, consultants and independent contractors to
execute binding and enforceable agreements requiring all such employees,
consultants, and independent contractors to maintain the confidentiality of such
Denali Know-How) and, to Denali’s knowledge, such Denali Know-How has not been
used or disclosed to any Third Party except pursuant to such confidentiality
agreements, and to Denali’s knowledge, there has not been a material breach by
any party to such confidentiality agreements.
11.2.17To Denali’s knowledge, [***]
11.3Additional Covenants of Denali. Denali covenants to Biogen as follows:
11.3.1[***];
11.3.2[***];
11.3.3[***];
11.3.4[***]; and
11.3.5If Denali, or any of its employees (and to the extent Denali is aware of
the situation, its agents performing hereunder), became, become or are the
subject of a proceeding that could lead to a Person becoming, as applicable, a
Debarred Entity or Debarred Individual, an Excluded Entity or Excluded
Individual or a Convicted Entity or Convicted Individual, Denali shall promptly
notify Biogen, and Biogen shall have the option, at its sole discretion, to
prohibit such Person from performing work under this Definitive LRRK2 Agreement.
11.4Additional Representations and Warranties of Biogen. Biogen further
represents and warrants to Denali, as of the Effective Date, as follows:
11.4.1[***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------





11.4.2[***].
11.5Additional Covenants of Biogen. Biogen covenants to Denali as follows:
11.5.1[***];
11.5.2[***];
11.5.3[***]; and
11.5.4If Biogen or its Affiliates, or any of its or their respective employees
(and to the extent Biogen is aware of the situation, its or their respective
agents performing hereunder), became, become or are the subject of a proceeding
that could lead to a Person becoming, as applicable, a Debarred Entity or
Debarred Individual, an Excluded Entity or Excluded Individual or a Convicted
Entity or Convicted Individual, Biogen shall promptly notify Denali, and Denali
shall have the option, at its sole discretion, to prohibit such Person from
performing work under this Definitive LRRK2 Agreement.
11.6DISCLAIMER. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 12
INDEMNITY; LIMITATIONS OF LIABILITY; INSURANCE
12.1Indemnification of Denali. Biogen shall indemnify Denali, its Affiliates and
its and their respective directors, officers, employees and agents (“Denali
Indemnitees”) and defend and hold each of them harmless, from and against any
and all losses, damages, liabilities, penalties, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Indemnified Losses”) in
connection with any and all suits, investigations, claims, or demands of Third
Parties (collectively, “Third Party Claims”) incurred by or rendered against the
Denali Indemnitees after the Effective Date and arising from or occurring as a
result of:
(a)the Development, Manufacture, Commercialization or other Exploitation of
Licensed Compounds or Licensed Products, including any Independent Study, by or
under the authority of Biogen (other than by or under the authority of Denali or
Denali’s Affiliates or Sublicensees) at any time after the Effective Date; or
(b)the gross negligence, reckless conduct or willful misconduct on the part of
Biogen or its Affiliates or their respective directors, officers, employees or
agents in performing its or their obligations under this Definitive LRRK2
Agreement; or
(c)a breach by Biogen of this Definitive LRRK2 Agreement, including any breach
of a representation, warranty or covenant by Biogen made under Article 11
(Representations, Warranties and Covenants);
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



except in the case of clauses (a) through (c), to the extent of those
Indemnified Losses for which Denali, in whole or in part, has an obligation to
indemnify Biogen pursuant to Section 12.2 (Indemnification of Biogen) hereof, as
to which Indemnified Losses each Party shall indemnify the other to the extent
of their respective liability for such Indemnified Losses.
12.2Indemnification of Biogen. Denali shall indemnify Biogen, its Affiliates and
its and their respective directors, officers, employees and agents (“Biogen
Indemnitees”), and defend and hold each of them harmless, from and against any
and all Indemnified Losses in connection with any and all Third Party Claims
incurred by or rendered against the Biogen Indemnitees after the Effective Date
and arising from or occurring as a result of:
(a)the Development, Manufacture, Commercialization or other Exploitation of the
Licensed Compounds and Licensed Products, including any Independent Study, by or
under the authority of Denali (other than by or under the authority of Biogen or
Biogen’s Affiliates or Sublicensees), whether before, during or after the Term;
(b)the gross negligence, reckless conduct or willful misconduct on the part of
Denali or its Affiliates or its or their respective directors, officers,
employees, and agents in performing its obligations under this Definitive LRRK2
Agreement;
(c)a breach by Denali of this Definitive LRRK2 Agreement, including any breach
of a representation, warranty or covenant by Denali made under Article 11
(Representations, Warranties and Covenants).
except, in the case of clauses (a) through (c) above to the extent of those
Indemnified Losses for which Biogen, in whole or in part, has an obligation to
indemnify Denali pursuant to Section 12.1 (Indemnification of Denali) hereof, as
to which Indemnified Losses each Party shall indemnify the other to the extent
of their respective liability for the Indemnified Losses.
12.3Certain Indemnified Losses. Any Indemnified Losses and all Out-of-Pocket
Costs incurred by a Party to conduct its indemnification obligations under
Section 12.1 (Indemnification of Denali) or 12.2 (Indemnification of Biogen),
(other than those Indemnified Losses and Out-of-Pocket Costs that result from
(a) [***], in connection with any Third Party Claim brought against either Party
resulting directly or indirectly from (i) [***] or (ii) [***]. If either Party
learns of any Third Party Claim with respect to Indemnified Losses covered by
this Section 12.3 (Certain Indemnified Losses), then such Party shall provide
the other Party with prompt written notice thereof. The Parties shall confer
with respect to how to respond to such Third Party Claim and how to handle such
Third Party Claim in an efficient manner. In the absence of such an agreement,
each Party shall have the right to take such action as it deems appropriate.
12.4Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates, or their respective directors, officers, employees and agents shall
be made solely by such Party to this Definitive LRRK2 Agreement (“Indemnified
Party”). Subject to Section 12.3 (Certain Indemnified Losses) above, the
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Indemnified Losses or discovery of fact
upon which such Indemnified Party intends to base a request for indemnification
under this Article 12 (Indemnity; Limitations of Liability; Insurance), but in
no event shall the indemnifying Party be liable for any Indemnified Losses to
the extent such Indemnified Losses arise from any delay in providing such
notice. Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Indemnified Loss (to the extent that the
nature and amount of such Indemnified Loss is known at such time). The
Indemnified Party shall furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Indemnified Losses and
Third Party Claims.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



12.5Control of Defense.
12.5.1In General. Subject to the provisions of Section 8.4 (Infringement Claims
by Third Parties), Section 8.5 (Invalidity or Unenforceability Defenses or
Actions), and 8.6.3 (Third Party Claims) and Section 12.3 (Certain Indemnified
Losses) above, at its option, the indemnifying Party may assume the defense of
any Third Party Claim by giving written notice to the Indemnified Party within
[***] after the indemnifying Party’s receipt of an Indemnification Claim Notice.
The assumption of the defense of a Third Party Claim by the indemnifying Party
shall not be construed as an acknowledgment that the indemnifying Party is
liable to indemnify the Indemnified Party in respect of the Third Party Claim,
nor shall it constitute a waiver by the indemnifying Party of any defenses it
may assert against the Indemnified Party’s claim for indemnification. Upon
assuming the defense of a Third Party Claim pursuant to this Section 12.5.1 (In
General), the indemnifying Party may appoint as lead counsel in the defense of
the Third Party Claim any legal counsel selected by the indemnifying Party that
must be reasonably acceptable to the Indemnified Party. In the event the
indemnifying Party assumes the defense of such a Third Party Claim, the
Indemnified Party shall immediately deliver to the indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party in connection with such Third Party Claim. Should the
indemnifying Party assume the defense of such a Third Party Claim, except as
provided in Section 12.5.2 (Right to Participate in Defense), the indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim unless specifically requested in
writing by the indemnifying Party. In the event that it is ultimately determined
that the indemnifying Party is not obligated to indemnify, defend or hold
harmless the Indemnified Party from and against such Third Party Claim, the
Indemnified Party shall reimburse the indemnifying Party for any Indemnified
Losses incurred by the indemnifying Party in its defense of such Third Party
Claim.
12.5.2Right to Participate in Defense. Without limiting Section 12.5.1 (In
General), any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided that such employment shall be at the
Indemnified Party’s own expense unless: (a) the employment thereof, and the
assumption by the indemnifying Party of such expense, has been specifically
authorized by the indemnifying Party in writing; (b) the indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 12.5.1 (In General) (in which case the Indemnified Party shall control
the defense); or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



12.5.3Settlement. With respect to any Indemnified Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that shall
not result in the Indemnified Party’s becoming subject to injunctive or other
relief or otherwise adversely affect the business of the Indemnified Party in
any manner, and as to which the indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Indemnified
Loss, on such terms as the indemnifying Party, in its sole discretion, shall
deem appropriate. With respect to all other Indemnified Losses in connection
with Third Party Claims, where the indemnifying Party has assumed the defense of
the Third Party Claim in accordance with Section 12.5.1 (In General), the
indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Indemnified Loss;
provided that it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, delayed or conditioned). If
the indemnifying Party does not assume and conduct the defense of a Third Party
Claim as provided above, then the Indemnified Party may defend against such
Third Party Claim. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnified Party shall admit any
liability with respect to, or settle, compromise or dispose of, any Third Party
Claim in a manner that would have a material adverse effect on the Indemnified
Party or admit wrongdoing on behalf of the Indemnified Party without the prior
written consent of the indemnifying Party.
12.5.4Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable Out-of-Pocket Costs in connection
therewith.
12.6Special, Indirect and Other Losses. EXCEPT (A) [***], (B) [***] AND (C) TO
[***], NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING
LOSS OF PROFITS OR BUSINESS INTERRUPTION (TO THE EXTENT THE SAME ARE
CONSEQUENTIAL DAMAGES), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER
IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN
CONNECTION WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS DEFINITIVE LRRK2
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE USE OF A LICENSED
COMPOUND OR LICENSED PRODUCT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.
12.7Insurance. Each Party will procure and maintain liability insurance with
carriers rated “A-” AM Best rating or equivalent, including product liability
insurance, with minimum limits of [***] per claim and in the aggregate, with
respect to its activities hereunder and which are consistent with normal
business practices of prudent companies similarly situated at all times during
which any Licensed Product is being commercially distributed or sold. It is
understood that such insurance will not be construed to create a limit of either
Party’s liability with respect to its indemnification obligations under this
Article 12 (Indemnity; Limitations of Liability; Insurance). Clinical Study
insurance must be implemented by the sponsor of the Clinical Study in compliance
with local Applicable Laws. Each Party will provide the other with written
evidence of such insurance upon request. Product liability policies will be
maintained for [***] following termination of this Definitive LRRK2 Agreement.
Notwithstanding the foregoing, Biogen may self-insure, in whole or in part, the
insurance requirements described above, provided that Biogen is and continues to
be investment grade as determined by reputable and accepted financial rating
agencies.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



ARTICLE 13
TERM AND TERMINATION
13.1Term. This Definitive LRRK2 Agreement shall commence on the Effective Date
and, unless earlier terminated as set forth below, shall continue in force and
effect until the expiration of Biogen’s payment obligations under this
Definitive LRRK2 Agreement (such period, the “Term”).
13.2Termination for Material Breach.
13.2.1Either Party (the “Non-Breaching Party”) shall have the right to terminate
this Definitive LRRK2 Agreement in the case of a material breach of this
Definitive LRRK2 Agreement by the other Party (the “Breaching Party”) if such
material breach remains uncured after [***] (or if applicable, the cure period
specified in this Section 13.2 (Termination for Material Breach) below)
following delivery by the Non-Breaching Party of written notice of such material
breach to the Breaching Party (a “Breach Notice”). The Breaching Party shall
have [***] from its receipt of such Breach Notice to cure such material breach
(subject to the dispute resolution procedures set forth in Section 13.2.2).
[***].
13.2.2Notwithstanding any provision in this Definitive LRRK2 Agreement to the
contrary, during the [***] cure period described in Section 13.2.1, the
Breaching Party may dispute that it has committed such material breach. If the
Breaching Party disputes the applicable Breach Notice within such cure period,
then such cure period shall be tolled until the dispute is resolved pursuant to
the dispute resolution procedures set forth in Section 14.6 (Dispute
Resolution), and this Definitive LRRK2 Agreement will remain in full force and
effect during the pendency of any such dispute. If, as a result of the
application of such dispute resolution procedures, the Breaching Party is
determined by the Panel to be in material breach of this Definitive LRRK2
Agreement (an “Adverse Ruling”) and the Breaching Party fails to complete the
actions specified by the Adverse Ruling to cure such material breach within the
applicable remainder of such cure period after such ruling is issued (or such
longer period as the Panel may determine appropriate), then the Non-Breaching
Party may terminate this Definitive LRRK2 Agreement in its entirety upon written
notice to the Breaching Party.
13.3Termination for Convenience. Beginning on the date that is [***] following
the Effective Date, and on not less than [***] prior written notice to Denali,
Biogen will have the right, at its sole discretion, to terminate this Definitive
LRRK2 Agreement for convenience (a) in its entirety or (b) with respect to any
Region. Any such Region for which this Definitive LRRK2 Agreement is terminated
will be referred to hereunder as a “Terminated Region”, or if this Definitive
LRRK2 Agreement is terminated in its entirety, then all Regions in the world
will be referred to herein as Terminated Regions.
13.4Termination for Shelving. Denali will have right to terminate this
Definitive LRRK2 Agreement in its entirety upon [***] written notice if Biogen
has not conducted any [***] activities to advance the [***] for at least [***]
and such suspension of activities is not (a) [***], (b) [***], (c) [***], (d)
[***] or (e) [***]; provided that [***].


13.5[***]
13.6Termination for Insolvency. To the extent permitted by Applicable Law,
either Party may terminate this Definitive LRRK2 Agreement upon the filing or
institution of bankruptcy, reorganization, liquidation, or receivership
proceedings, upon the appointment of a receiver or trustee over all or
substantially all property, or upon an assignment of a substantial portion of
the assets for the benefit of creditors by the other Party; provided, however,
that in the case of any involuntary bankruptcy proceeding such right to
terminate will only become effective if the Party consents to the involuntary
bankruptcy or such proceeding is not dismissed within [***] after the filing
thereof.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



13.7Effects of Termination. In the event of termination of this Definitive LRRK2
Agreement in its entirety pursuant to Section 13.2 (Termination for Material
Breach), Section 13.3 (Termination for Convenience), Section 13.4 (Termination
for Shelving), [***] or Section 13.6 (Termination for Insolvency), or with
respect to a Region pursuant to Section 13.3 (Termination for Convenience), the
Licensed Compounds and Licensed Products within such Terminated Regions will
become “Terminated Compounds” and “Terminated Products”, and the following terms
of this Section 13.7 (Effects of Termination) shall apply.
13.7.1Intellectual Property; Exclusivity; Regulatory Matters; Tech Transfer.
(a)Terminating Rights and Obligations. All rights and licenses granted by Denali
to Biogen under Section 6.1 (License Grants to Biogen) through Section 6.7
(Confirmatory Patent License), and all rights and obligations of Biogen with
respect thereto, shall immediately terminate with respect to the Terminated
Regions, and all rights and licenses granted by Biogen to Denali under Section
6.1 (License Grants to Biogen) through Section 6.7 (Confirmatory Patent
License), and all obligations of Denali with respect thereto, shall immediately
terminate with respect to the Terminated Regions.
(b)Licenses Granted by Biogen for Terminated Regions.
(i)Biogen shall, and hereby does effective as of the effective date of
termination, grant Denali: (A) an exclusive license, with the right to grant
multiple tiers of sublicenses, to Develop, Manufacture, perform Medical Affairs
activities and Commercialize the Terminated Compounds and Terminated Products
and, to the extent controlled by Denali following the effective date of
termination hereof, other LRRK2 Inhibitors and products containing such LRRK2
Inhibitors (“Other LRRK2 Inhibitors”) in or for the Terminated Regions under (x)
that Information Controlled by Biogen or its Affiliates [***] to Develop,
Manufacture, perform Medical Affairs activities or Commercialize Terminated
Compounds or Terminated Products in the Terminated Regions and (y) Patents
Controlled by Biogen or its Affiliates in the Terminated Regions [***]; and (B)
to the extent not licensed under Section 13.7.1(b)(i)(A), a non-exclusive
license, with the right to grant multiple tiers of sublicenses, to Develop,
Manufacture, perform Medical Affairs activities and Commercialize the Terminated
Compounds and Terminated Products and Other LRRK2 Inhibitors, under (i) the
Information Controlled by Biogen or its Affiliates [***], and (ii) Patents in
the Terminated Regions Controlled by Biogen or its Affiliates [***].
(ii)[***].
(iii)[***].


(iv)[***].
(v)Denali agrees to indemnify the Biogen Indemnitees and defend and hold each of
them harmless, from and against any and all Indemnified Losses in connection
with any and all Third Party Claims incurred or rendered against the Biogen
Indemnitees arising from or occurring as a result of the Development,
Manufacture, Commercialization or other Exploitation of any Terminated Product
or Terminated Compounds included in the Terminated Region(s) in accordance with
Section 12.2 (Indemnification of Biogen) after the effective date of
termination.
(c)[***]


(d)[***]


(e)[***]


(f)Other Matters.
(i)[***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------





(ii)[***].


(iii)[***].
13.7.2Transition. [***]
(a)[***]
(i)[***]
(b)[***]


(c)[***]


(d)[***]


(e)[***]
13.8Remedies. Except as otherwise expressly provided herein, termination of this
Definitive LRRK2 Agreement (either in its entirety or with respect to a
Terminated Region) in accordance with the provisions hereof shall not limit
remedies that may otherwise be available in law or equity.
13.9Accrued Rights; Surviving Obligations.
13.9.1Termination or expiration of this Definitive LRRK2 Agreement (either in
its entirety or with respect to a particular Region) for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration. Such termination or expiration
shall not relieve a Party from obligations that are expressly indicated to
survive the termination or expiration of this Definitive LRRK2 Agreement.
Without limiting the foregoing, [***] shall survive the termination or
expiration of this Definitive LRRK2 Agreement for any reason.
13.9.2If this Definitive LRRK2 Agreement is terminated with respect to a
Terminated Region but not in its entirety, then following such termination, the
foregoing provisions of this Definitive LRRK2 Agreement shall remain in effect
with respect to the Terminated Region (to the extent such provisions would
survive and apply in the event this Definitive LRRK2 Agreement expires or is
terminated in its entirety), and all other provisions not surviving in
accordance with the foregoing shall terminate upon termination of this
Definitive LRRK2 Agreement with respect to the Terminated Region (other than
Biogen’s obligations under Section 6.8 (Exclusivity), which shall continue to
apply worldwide until termination of this Definitive LRRK2 Agreement in its
entirety) and be of no further force and effect (and, for purposes of clarity,
all provisions of this Definitive LRRK2 Agreement shall remain in effect with
respect to any Region that is not a Terminated Region).
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



13.10Rights in Bankruptcy.
13.10.1All rights and licenses now or hereafter granted by one Party to the
other Party under or pursuant to this Definitive LRRK2 Agreement are, for all
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined in the U.S. Bankruptcy Code. Upon the filing
or institution of bankruptcy, reorganization, liquidation, or receivership
proceedings, upon the appointment of a receiver or trustee over all or
substantially all property, or upon an assignment of a substantial portion of
the assets for the benefit of creditors by a Party, such Party agrees that the
other Party, as licensee of such rights under this Definitive LRRK2 Agreement,
will retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code. Each Party will, during the Term, create and maintain
current copies or, if not amenable to copying, other appropriate embodiments, to
the extent feasible, of all intellectual property rights licensed under this
Definitive LRRK2 Agreement. Each Party acknowledges and agrees that
“embodiments” of intellectual property rights within the meaning of Section
365(n) include laboratory notebooks, cell lines, product samples, and inventory,
research studies and data, all Regulatory Approvals (and all applications for
Regulatory Approval) and rights of reference therein, in each case, to the
extent licensed by a Party to the other Party hereunder, as well as the Denali
IP and the Biogen IP (as the case may be), and all information related to the
Denali IP and the Biogen IP (as the case may be). If (x) a case under the U.S.
Bankruptcy Code is commenced by or against the debtor Party, (y) this Definitive
LRRK2 Agreement is rejected as provided in the U.S. Bankruptcy Code, and (z) the
non-debtor Party elects to retain its rights hereunder as provided in Section
365(n) of the U.S. Bankruptcy Code, then the debtor Party (in any capacity,
including debtor-in-possession) and its successors and assigns (including a
trustee) will:
(a)provide the non-debtor Party with all such intellectual property rights
(including all embodiments thereof) licensed hereunder and held by the debtor
Party and such successors and assigns, or otherwise available to them,
immediately upon the non-debtor Party’s written request. Whenever the debtor
Party or any of its successors or assigns provides to the non-debtor Party any
of the intellectual property rights licensed hereunder (or any embodiment
thereof) pursuant to this Section 13.10 (Rights in Bankruptcy), the non-debtor
Party will have the right to perform the debtor Party’s obligations hereunder
with respect to such intellectual property rights, but neither such provision
nor such performance by the non-debtor Party will release the debtor Party’s
from liability resulting from rejection of the license or the failure to perform
such obligations; and
(b)not interfere with the non-debtor Party’s rights under this Definitive LRRK2
Agreement, or any agreement supplemental hereto, with respect to such
intellectual property rights (including such embodiments), including any right
to obtain such intellectual property rights (or such embodiments) from another
entity, to the extent provided in Section 365(n) of the U.S. Bankruptcy Code.
13.10.2All rights, powers and remedies of the non-debtor Party provided in this
Section 13.10 (Rights in Bankruptcy) are in addition to and not in substitution
for any other rights, powers, and remedies now or hereafter existing at law or
in equity (including the U.S. Bankruptcy Code) in the event of the commencement
of a case under the U.S. Bankruptcy Code with respect to the debtor Party. The
Parties intend the following rights to extend to the maximum extent permitted by
Applicable Law, and to be enforceable under U.S. Bankruptcy Code Section 365(n):
(a)the right of access to any intellectual property rights (and all embodiments
thereof) of the debtor Party licensed hereunder, or any Third Party with whom
the debtor Party contracts to perform any obligation of the debtor Party under
this Definitive LRRK2 Agreement, and, in the case of any such Third Party, that
is necessary for the Exploitation of Licensed Products and licensed hereunder;
and
(b)the right to contract directly with any Third Party to complete the
contracted work.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



ARTICLE 14
Miscellaneous
14.1Force Majeure. Neither Party will be held liable to the other Party nor be
deemed to have defaulted under or breached this Definitive LRRK2 Agreement for
failure or delay performing any obligation under this Definitive LRRK2 Agreement
to the extent that such failure or delay is caused by or results from acts of
God, embargoes, war, acts of war (whether war be declared or not), terrorism,
insurrections, riots, civil commotions, strikes, lockouts, or other labor
disturbances (other than strikes, lockouts, or labor disturbances involving a
Party’s own employees), government actions, fire, earthquakes, floods,
[***](“Force Majeure”) beyond such Party’s reasonable control, and renders the
performance impossible or illegal. [***] The affected Party will notify the
other Party in writing of any Force Majeure circumstances that may so affect its
performance under this Definitive LRRK2 Agreement as soon as reasonably
practical (but in any event within [***] after such Force Majeure occurrence),
will provide a good faith estimate of the period for which its failure or delay
in performance under this Definitive LRRK2 Agreement is expected to continue
based on currently available information, and will undertake reasonable efforts
necessary to mitigate and overcome such Force Majeure circumstances and resume
normal performance of its obligations hereunder as soon a reasonably practicable
under the circumstances. If the Force Majeure circumstance continues, then the
affected Party will update such notice to the other Party on a [***] basis to
provide updated summaries of its mitigation efforts and its estimates of when
normal performance under this Definitive LRRK2 Agreement will be able to resume.
14.2Export Control. This Definitive LRRK2 Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States or other countries that may be imposed on the Parties from time to
time. Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Definitive LRRK2
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.
14.3Change of Control; Assignment.
14.3.1Without the prior written consent of the other Party, neither Party shall
sell, transfer, assign, delegate (except as expressly permitted under this
Definitive LRRK2 Agreement), pledge, or otherwise dispose of, whether
voluntarily, involuntarily, by operation of law or otherwise, this Definitive
LRRK2 Agreement or any of its rights or duties hereunder; provided, that (a)
either Party may make such an assignment without the other Party’s consent to:
(i) [***] or (ii) [***]. [***] Any attempted assignment or delegation in
violation of this Section 14.3 (Change of Control; Assignment) shall be void and
of no effect. All validly assigned and delegated rights and obligations of the
Parties hereunder shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of Denali or
Biogen, as the case may be. The permitted assignee or transferee shall assume
all obligations of its assignor or transferor under this Definitive LRRK2
Agreement. Without limiting the foregoing, the grant of rights set forth in this
Definitive LRRK2 Agreement shall be binding upon any successor or permitted
assignee of a Party, and the obligations of the other Party, including the
payment obligations, shall run in favor of any such successor or permitted
assignee of such Party’s benefits under this Definitive LRRK2 Agreement.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



14.4Severability. If any provision of this Definitive LRRK2 Agreement is held to
be illegal, invalid, or unenforceable under any present or future law, and if
the rights or obligations of either Party under this Definitive LRRK2 Agreement
will not be materially and adversely affected thereby, then: (a) such provision
shall be fully severable; (b) this Definitive LRRK2 Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; (c) the remaining provisions of this Definitive LRRK2
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom; and
(d) in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as a part of this Definitive LRRK2 Agreement a legal, valid
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and reasonably acceptable to the
Parties. In the event a Party seeks to avoid a provision of this Definitive
LRRK2 Agreement by asserting that such provision is invalid, illegal or
otherwise unenforceable, the other Party shall have the right to terminate this
Definitive LRRK2 Agreement upon [***] prior written notice, unless such
assertion is eliminated and its effect is cured within such [***] period. Any
such termination in accordance with this Section 14.4 (Severability) with
respect to as assertion by a Party shall be deemed a termination for breach by
such Party pursuant to Section 13.2 (Termination for Material Breach). To the
fullest extent permitted by Applicable Law, each Party hereby waives any
provision of law that would render any provision hereof illegal, invalid, or
unenforceable in any respect.
14.5Governing Law, Jurisdiction and Service.
14.5.1Governing Law. This Definitive LRRK2 Agreement or the performance,
enforcement, breach or termination hereof shall be interpreted, governed by and
construed in accordance with the laws of the State of [***], United States,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Definitive LRRK2 Agreement to the
substantive law of another jurisdiction; provided, that all questions
concerning: (a) determination of whether Information and inventions are
conceived, discovered, developed or otherwise made by a Party for the purpose of
allocating proprietary rights (including Patent, copyright or other intellectual
property rights) therein, shall, for purposes of this Definitive LRRK2
Agreement, be made in accordance with Applicable Law in the United States; and
(b) the construction or effect of Patents shall be determined in accordance with
the laws of the country or other jurisdiction in which the particular Patent has
been filed or granted, as the case may be. The Parties agree to exclude the
application to this Definitive LRRK2 Agreement of the United Nations Convention
on Contracts for the International Sale of Goods.
14.5.2Each Party further agrees that service of any process, summons, notice or
document by registered mail to its address set forth in Section 14.7 (Notices)
shall be effective service of process for any action, suit, or proceeding
brought against it under this Definitive LRRK2 Agreement in any such court.
14.6Dispute Resolution. Except for disputes resolved by the procedures set forth
in Section 2.4.5 (Joint Committee Decision-Making) or 14.10 (Equitable Relief)
or for which Biogen has final decision-making authority as provided in Section
2.4.5(c) (Dispute Escalation), if a dispute arises between the Parties in
connection with or relating to this Definitive LRRK2 Agreement or any document
or instrument delivered in connection herewith or the breach, termination,
enforcement, interpretation or validity hereof (a “Dispute”), then it shall be
resolved pursuant to this Section 14.6 (Dispute Resolution). For the avoidance
of doubt, any suit, action or other proceeding arising out of or based upon the
Stock Purchase Agreement shall be subject to resolution in accordance with
Section 9.13 of the Stock Purchase Agreement and any suit, action or other
proceeding arising out of or based upon the Standstill Agreement shall be
subject to resolution in accordance with Section 7(d) of the Standstill
Agreement.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



14.6.1General. Any Dispute shall first be referred to the Biogen Executive and
the Chief Executive Officer of Denali (or his/her executive-level designee) (the
“Chief Executive Officers”), who shall confer in good faith on the resolution of
the issue. Any final decision agreed to by the Chief Executive Officers shall be
conclusive and binding on the Parties. If the Chief Executive Officers are not
able to agree on the resolution of any such issue within [***] (or such other
period of time as mutually agreed by the Chief Executive Officers) after such
issue was first referred to them, then [***]
14.6.2Intellectual Property Disputes. In the event that a Dispute arises with
respect to the validity, scope, enforceability, inventorship or ownership of any
Patent, Trademark or other intellectual property rights, and such Dispute cannot
be resolved in accordance with Section 14.6.1 (General), either Party may
initiate litigation in a court of competent jurisdiction, notwithstanding
Section 14.5 (Governing Law, Jurisdiction and Service), in any country or other
jurisdiction in which such rights apply.
14.6.3Jurisdiction. Each of the Parties hereby submits to the jurisdiction of
the [***] in any proceeding arising out of or relating to this Agreement, agrees
not to commence any suit, action or proceeding relating thereto except in such
court, and waives, to the fullest extent permitted by Applicable Law, the right
to move or dismiss or transfer any action brought in such court on the basis of
any objection to personal jurisdiction, venue or inconvenient jurisdiction. Any
rights to trial by jury with respect to any suit, action, proceeding or claim
(whether based upon contract, tort or otherwise), directly or indirectly,
arising out of or relating to this Agreement hereunder are expressly and
irrevocably waived by each of the Parties.
14.6.4Disputes Regarding LRRK2 Inhibitor or CNS Penetrant. In the event of a
Dispute as to whether [***], then, either Party may, on written notice to the
other Party, refer such matter to an independent Third Party laboratory,
acceptable to the other Party (such acceptance not to be unreasonably withheld,
conditioned or delayed) (“Independent Third Party Lab”). Such Independent Third
Party Lab shall perform [***]. The conclusions of the Independent Third Party
Lab shall be final and binding on the Parties and the Parties shall share
equally the costs of any Independent Third Party Lab engaged by a Party pursuant
to this Section 14.6.4 (Disputes Regarding LRRK2 Inhibitor or CNS Penetrant).
14.6.5Expert Arbitration. [***].
(a)[***].


(b)[***].


(c)[***].


(d)[***].


(e)[***].


(f)[***].


(g)[***].
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



14.7Notices.
14.7.1Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Definitive
LRRK2 Agreement shall be in writing, shall refer specifically to this Definitive
LRRK2 Agreement and shall be deemed given only if: (a) delivered by hand; (b)
sent by facsimile or other reliable electronic transmission (with complete
transmission confirmed); or (c) sent by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 14.7.2 (Address for Notice) or
to such other address as the Party to whom notice is to be given may have
provided to the other Party in accordance with this Section 14.7.1 (Notice
Requirements). Such notice shall be deemed to have been given as of the date
delivered by hand or transmitted by facsimile or other electronic transmission
(with complete transmission confirmed) or on the [***] (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. Any notice delivered by facsimile or other electronic transmission
shall be confirmed by a hard copy delivered as soon as practicable thereafter by
the method described in clause (c) above. This Section 14.7.1 (Notice
Requirements) is not intended to govern the day-to-day business communications
necessary between the Parties in performing their obligations under the terms of
this Definitive LRRK2 Agreement.
14.7.2Address for Notice.
If to Biogen, to:


Biogen MA Inc.
225 Binney Street
Cambridge, MA 02142
[***]


with a copy (which shall not constitute notice) to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
[***]


If to Denali, to:


Denali Therapeutics Inc.
161 Oyster Point Blvd
South San Francisco, CA 94080
[***]


with a copy (which shall not constitute notice) to:


Wilson Sonsini Goodrich and Rosati P.C.
12235 El Camino Real, Suite 200
San Diego, California 92130
[***]


[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



14.8Entire Agreement; Amendments. This Definitive LRRK2 Agreement, together with
the Schedules attached hereto, sets forth and constitutes the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and all prior agreements, understandings, promises, and representations, whether
written or oral, with respect thereto are superseded hereby (including that
certain Prior CDA and the aspects of the Provisional Collaboration and License
Agreement pertaining to Licensed Compounds and Licensed Products). Each Party
confirms that it is not relying on any representations or warranties of the
other Party except as specifically set forth in this Definitive LRRK2 Agreement.
Except for amendments and modifications to the Global Development Plan/Budget,
and Commercialization Plans in accordance with Article 2 (Collaboration
Management), Section 3.1.2 (Amendments and Updates), Section 3.1.4(e)(iv)
(Independent Study Opt-In Notice) and Section 5.2.4 (Amendments and Updates), no
amendment, modification, release, or discharge shall be binding upon the
Parties, unless in writing and duly executed by authorized representatives of
both Parties.
14.9English Language. This Definitive LRRK2 Agreement shall be written and
executed in, and all other communications under or in connection with this
Definitive LRRK2 Agreement shall be in, the English language. Any translation
into any other language shall not be an official version thereof, and in the
event of any conflict in interpretation between the English version and such
translation, the English version shall control.
14.10Equitable Relief. Notwithstanding any provision herein to the contrary,
nothing in Section 14.6 (Dispute Resolution) shall preclude either Party from
seeking interim or provisional relief, including a temporary restraining order,
preliminary injunction or other interim equitable relief concerning a Dispute,
if necessary to protect the interests of such Party. This Section 14.10
(Equitable Relief) shall be specifically enforceable. Additionally, each Party
acknowledges and agrees that the restrictions set forth in [***] are reasonable
and necessary to protect the legitimate interests of the other Party and that
such other Party would not have entered into this Definitive LRRK2 Agreement in
the absence of such restrictions, and that any breach or threatened breach of
any provision of such Section or Articles may result in irreparable injury to
such other Party for which there may be no adequate remedy at law. In the event
of an actual or threatened breach of any provision of such Sections or Article,
or other default or non-performance with respect to such Section or Article, the
aggrieved Party may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) in any court or other forum,
without first submitting to the dispute resolution procedures set forth in
Section 14.6 (Dispute Resolution). Nothing in this Section 14.10 (Equitable
Relief) is intended, or should be construed, to limit either Party’s right to
equitable relief or any other remedy for a breach of any other provision of this
Definitive LRRK2 Agreement.
14.11Waiver and Non-Exclusion of Remedies. Any term or condition of this
Definitive LRRK2 Agreement may be waived at any time by the Party that is
entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the Party
waiving such term or condition. The waiver by either Party hereto of any right
hereunder or of the failure to perform or of a breach by the other Party shall
not be deemed a waiver of any other right hereunder or of any other breach or
failure by such other Party whether of a similar nature or otherwise. The rights
and remedies provided herein are cumulative and do not exclude any other right
or remedy provided by Applicable Law or otherwise available except as expressly
set forth herein.
14.12No Benefit to Third Parties. Except as provided in Article 12 (Indemnity;
Limitations of Liability; Insurance) and Section 6.5.1 (Existing Denali
Agreements), covenants and agreements set forth in this Definitive LRRK2
Agreement are for the sole benefit of the Parties hereto and successors and
permitted assigns of the Parties, and shall not be construed as conferring any
rights on any other Persons.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



14.13Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Definitive LRRK2 Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Definitive LRRK2 Agreement.
14.14Relationship of the Parties. Unless otherwise required by applicable tax
law, this Definitive LRRK2 Agreement shall not constitute a partnership or a
joint venture in whole or in part between any of BIG, BIMA or Denali. [***]
Except to the extent expressly stated in this Definitive LRRK2 Agreement,
neither Denali, on the one hand, nor Biogen, on the other hand, shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other, without the prior
written consent of the other Party to do so. All persons employed by a Party
shall be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.
14.15Performance by BIMA and BIG. [***]
14.16Coordination between BIMA and BIG. [***]
14.17Counterparts; Execution. This Definitive LRRK2 Agreement may be executed in
two (2) or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one (1) and the same instrument. Counterparts
may be delivered via electronic mail, including Adobe™ Portable Document Format
(PDF) or any electronic signature complying with the U.S. Federal ESIGN Act of
2000, and any counterpart so delivered will be deemed to be original signatures,
will be valid and binding upon the Parties, and, upon delivery, will constitute
due execution of this Definitive LRRK2 Agreement.
14.18References. Unless otherwise specified: (a) references in this Definitive
LRRK2 Agreement to any Article, Section or Schedule shall mean references to
such Article, Section or Schedule of this Definitive LRRK2 Agreement; (b)
references in any Section to any clause are references to such clause of such
Section; and (c) references to any agreement, instrument, or other document in
this Definitive LRRK2 Agreement refer to such agreement, instrument, or other
document as originally executed or, if subsequently amended, replaced, or
supplemented from time to time, as so amended, replaced, or supplemented and in
effect at the relevant time of reference thereto.
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

--------------------------------------------------------------------------------



14.19Construction. Except where the context expressly requires otherwise, (a)
the use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include”, “includes” and “including” will be
deemed to be followed by the phrase “without limitation,” (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,” (d)
any definition of or reference to any agreement, instrument or other document
herein will be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any person or entity will be
construed to include the person’s or entity’s successors and assigns, (f) the
words “herein,” “hereof” and “hereunder”, and words of similar import, will be
construed to refer to this Definitive LRRK2 Agreement in its entirety and not to
any particular provision hereof, (g) the word “notice” means notice in writing
(whether or not specifically stated) and will include notices, consents,
approvals and other written communications contemplated under this Definitive
LRRK2 Agreement, (h) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent,” or “approve” or the like will require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (i) references to any specific law, rule or regulation,
or article, section or other division thereof, will be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof, (j) the term “or” will be interpreted in the inclusive sense
commonly associated with the term “and/or,” (k) references to any Sections
include Sections and subsections that are part of the related Section (e.g., a
section numbered “Section 2.2” would be part of “Section 2”, and references to
“Section 2.2” would also refer to material contained in the subsection described
as “Section 2.2(a)”) and (l) neither Party or its Affiliates or (sub)licensees
shall be deemed acting “on behalf of” or “under the authority of” the other
Party. The language of this Definitive LRRK2 Agreement shall be deemed to be the
language mutually chosen by the Parties and no rule of strict construction shall
be applied against either Party hereto. Each Party represents that it has been
represented by legal counsel in connection with this Definitive LRRK2 Agreement
and acknowledges that it has participated in the drafting hereof. In
interpreting and applying the terms and provisions of this Definitive LRRK2
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions. All amounts (including payment amounts
and calculation thereof) are stated in U.S. Dollars unless another currency is
specified. To the extent there exists any discrepancy between any internal,
alphabetical or numerical cross-reference to a Section, Article or Schedule of
this Definitive LRRK2 Agreement and the parenthetical immediately following such
cross-reference, the parenthetical shall govern.
[SIGNATURE PAGE FOLLOWS]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



This Definitive LRRK2 Collaboration and License Agreement is executed by the
authorized representatives of the Parties as of the Effective Date.


Denali Therapeutics Inc.
Biogen MA, Inc.
By: /s/ Ryan J. Watts
By: /s/ Alfred W. Sandrock, Jr.
Name: Ryan Watts, Ph.D.
Name: Alfred W. Sandrock, Jr.
Title: President and CEO
Title: EVP, R&D

Biogen International GmbH
By: /s/ Frederick Lawson
Name: Frederick Lawson
Title: Senior Director



[SIGNATURE PAGE TO DEFINITIVE LRRK2 COLLABORATION AND LICENSE AGREEMENT]




--------------------------------------------------------------------------------



[***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.




--------------------------------------------------------------------------------



[***]
[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.




--------------------------------------------------------------------------------



Schedule 1.32
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 1.37
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 1.57
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 1.60
[***]


[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 1.64
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 1.75
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 4.2
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 7.6.7(c)
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------





[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 7.8.1(a)
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.


--------------------------------------------------------------------------------



Schedule 10.4
[***]




[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.